Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 1 of 58 PageID #: 724




                  EXHIBIT 10
       Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 2 of 58 PageID #: 725

                                                                                       Page 1
·1· · · · · · · · · JEFF MCCUTCHEN

·2· · · ·IN THE UNITED STATES DISTRICT COURT

·3· · ·FOR THE NORTHERN DISTRICT OF MISSISSIPPI

·4· · · · · · · · ·OXFORD DIVISION

·5

·6· JOHN RASH,

·7
· · · · · · · Plaintiff,
·8
· · v.· · · · · · · · · · · · · ·CIVIL ACTION NO.:
·9· · · · · · · · · · · · · · · ·3:20-cv-224-NBB-RP

10· LAFAYETTE COUNTY,
· · MISSISSIPPI,
11
· · · · · · · Defendant.
12

13

14

15
· ·   · · · ·VIDEOTAPED REMOTE DEPOSITION OF
16
· ·   · · · · · · · · JEFF MCCUTCHEN
17
· ·   · · · · · Thursday, January 7, 2021
18
· ·   · · · ·9:07 a.m. Central Standard Time
19

20

21

22

23· Reported by:

24· GRETA H. DUCKETT, CCR, RPR, CRR, CVR-S, RVR-M-S

25· JOB NO.: 188328


                       TSG Reporting - Worldwide· · 877-702-9580
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 3 of 58 PageID #: 726

                                                     Page 2                                           Page 3
·1· · · · · · · · · JEFF MCCUTCHEN                            ·1· · · · · · · · · JEFF MCCUTCHEN

·2                                                            ·2· · · · · · · A P P E A R A N C E S

·3                                                            ·3

·4                                                            ·4· FOR THE PLAINTIFF:

·5                                                            ·5

·6                                                            ·6· · · · · ·Jonathan Youngwood, Esq.

·7· · · · · · · · ·January 7, 2021                            ·7· · · · · ·Lily Cron, Esq.
                                                              ·8· · · · · ·SIMPSON THACHER
·8· · · · ·9:07 a.m. Central Standard Time
                                                              ·9· · · · · ·425 Lexington Avenue
·9
                                                              10· · · · · ·New York, NY 10017
10· · · · · · · · ·Videotaped remote deposition of
                                                              11
11· JEFF MCCUTCHEN, before Greta H. Duckett, CCR,
                                                              12
12· RPR, CRR, CVR-S, RVR-M-S.
                                                              13
13
                                                              14
14
                                                              15· · · · · ·Landon Thames, Esq.
15
                                                              16· · · · · ·ACLU OF MISSISSIPPI
16
                                                              17· · · · · ·P.O. Box 2242
17
                                                              18· · · · · ·Jackson, MS 39225
18
                                                              19
19                                                            20
20                                                            21
21                                                            22
22                                                            23
23                                                            24
24                                                            25


                                                     Page 4                                           Page 5
·1· · · · · · · · · JEFF MCCUTCHEN                            ·1· · · · · JEFF MCCUTCHEN
·2                                                            ·2· ·Scott Hatch, videographer
·3· · · · · · · A P P E A R A N C E S                         ·3
·4· · · · · · · · C O N T I N U E D                           ·4
·5                                                            ·5
·6· FOR LAFAYETTE COUNTY, MISSISSIPPI:                        ·6
·7                                                            ·7
·8· · · · · ·Mr. David O'Donnell, Esq.
                                                              ·8
·9· · · · · ·CLAYTON O'DONNELL
                                                              ·9
10· · · · · ·1403 Van Buren Avenue
                                                              10
11· · · · · ·Oxford, MS 38655
                                                              11
12
                                                              12
13
                                                              13
14
                                                              14
15· FOR THE CITY OF OXFORD AND THE WITNESS:
                                                              15
16
                                                              16
17· · · · · ·Pope Mallette, Esq.
                                                              17
18· · · · · ·MAYO MALLETTE
                                                              18
19· · · · · ·5 University Office Park
                                                              19
20· · · · · ·2094 Old Taylor Road
21· · · · · ·Oxford, MS 38655                                 20

22                                                            21

23                                                            22

24                                                            23

25· ALSO PRESENT:                                             24



                                     TSG Reporting - Worldwide· · 877-702-9580
             Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 4 of 58 PageID #: 727

                                                         Page 6                                                            Page 7
·1· · · · · · · · · JEFF MCCUTCHEN                                ·1·   · · · · · · · · JEFF MCCUTCHEN
                                                                  ·2·   · · · · · · · · EXHIBIT INDEX
·2· · · · · · · · · · I N D E X                                   ·3
                                                                  ·4·   ·EXHIBIT 1·   Article XX - Parades,· · · · · ·61
·3
                                                                  · ·   · · · · · ·   Public Assemblies and
·4· · · · · · · · EXAMINATION INDEX                               ·5·   · · · · · ·   Special Events
                                                                  ·6·   ·EXHIBIT 2·   4/20/2015 Facility Use· · · · · 88
·5                                                                · ·   · · · · · ·   Policy; Bates Lafayette
                                                                  ·7·   · · · · · ·   County DOC000002 to
·6· JEFF MCCUTCHEN                                                · ·   · · · · · ·   Lafayette County DOC000005
                                                                  ·8
·7
                                                                  · ·   ·EXHIBIT 6·   3/4/2019 Facility Use· · · · · ·90
·8· · · · ·BY MR. YOUNGWOOD· · · · · · · · · · ·12                ·9·   · · · · · ·   Policy; Bates Lafayette
                                                                  · ·   · · · · · ·   County DOC000006 to
·9                                                                10·   · · · · · ·   Lafayette County DOC000010
                                                                  11·   ·EXHIBIT 8·   Oxford Police Department,· · · ·83
10                                                                · ·   · · · · · ·   Special Event, Parade, or
11                                                                12·   · · · · · ·   Public Assembly Permit for
                                                                  · ·   · · · · · ·   Jennifer Samuels
12                                                                13
                                                                  · ·   ·EXHIBIT 9·   Oxford Police Department,· · · ·82
13                                                                14·   · · · · · ·   Special Event, Parade, or
                                                                  · ·   · · · · · ·   Public Assembly Permit for
14                                                                15·   · · · · · ·   Wayne Andrews Lee Ann
15                                                                · ·   · · · · · ·   Stubbs
                                                                  16
16                                                                · ·   ·EXHIBIT 11   Order: Amend Facility Use· · · ·90
                                                                  17·   · · · · · ·   Policy Regarding Use of
17                                                                · ·   · · · · · ·   Courthouse Grounds; Bates
                                                                  18·   · · · · · ·   Lafayette County DOC000052
18                                                                19·   ·EXHIBIT 13   6/18/2020 email, White· · · · ·110
19                                                                · ·   · · · · · ·   Supremacy Demonstration on
                                                                  20·   · · · · · ·   Juneteenth; Bates
20                                                                · ·   · · · · · ·   Lafayette County Doc000502
                                                                  21·   · · · · · ·   to Lafayette County
21                                                                · ·   · · · · · ·   Doc000503
                                                                  22
22
                                                                  · ·   ·EXHIBIT 16 City of Oxford Event· · · · · · 82
23                                                                23·   · · · · · · Permit Application for
                                                                  · ·   · · · · · · Kesha Howell Atkinson
24                                                                24
                                                                  25

                                                         Page 8                                                            Page 9
·1·   · · · · · · · · JEFF MCCUTCHEN                              ·1·   · · · · · · · · JEFF MCCUTCHEN
· ·   · · · · · · · · EXHIBIT INDEX                               · ·   · · · · · · · · EXHIBIT INDEX
·2                                                                ·2
· ·   · · · · · · · · · CONTINUED
·3                                                                · ·   · · · · · · · · · CONTINUED
· ·   ·EXHIBIT 17 City of Oxford, Event· · · · · 114              ·3
·4·   · · · · · · Permit Application for                          · ·   ·EXHIBIT 33   Oxford Police Department,· · · ·81
· ·   · · · · · · Anna Charlotte Lavers                           ·4·   · · · · · ·   Special Event, Parade, or
·5
                                                                  · ·   · · · · · ·   Public Assembly Permit for
· ·   ·EXHIBIT 21   6/29/2020 email string;· · · · 114
·6·   · · · · · ·   Bates Lafayette County                        ·5·   · · · · · ·   Wayne Andrews
· ·   · · · · · ·   DOC000295 to Lafayette                        ·6·   ·EXHIBIT 36   Email string between· · · · · · 40
·7·   · · · · · ·   County DOC000302                              · ·   · · · · · ·   McCutchen from East
·8·   ·EXHIBIT 22   7/1/2020 email chain;· · · · · 119            ·7
· ·   · · · · · ·   Bates Lafayette County
·9·   · · · · · ·   DOC000311 to Lafayette                        · ·   ·EXHIBIT 42 Photographs· · · · · · · · · · ·21
· ·   · · · · · ·   County DOC000313                              ·8
10                                                                · ·   ·EXHIBIT 43 Photograph· · · · · · · · · · ·126
· ·   ·EXHIBIT 25   Facility Use Application· · · ·129            ·9
11·   · · · · · ·   and Permit, Lafayette                         · ·   ·EXHIBIT 44 Photograph· · · · · · · · · · ·128
· ·   · · · · · ·   County, MIssissippi, for
12·   · · · · · ·   Rash                                          10
13·   ·EXHIBIT 27   Order: Approve Revision of· · · 98            · ·   ·EXHIBIT 45 Photograph (not provided)· · · 129
· ·   · · · · · ·   Facilities Use Policy to                      11
14·   · · · · · ·   Include a Requirement of                      · ·   ·EXHIBIT 52 6/21/2020 email· · · · · · · · 136
· ·   · · · · · ·   Application to be Made 14
                                                                  12
15·   · · · · · ·   Days Prior to Date of
· ·   · · · · · ·   Proposed Use and Requiring                    · ·   ·EXHIBIT 53 Operations Plan· · · · · · · · 116
16·   · · · · · ·   Closure of Courthouse                         13
· ·   · · · · · ·   Grounds 30 Minutes Before                     · ·   ·EXHIBIT 55   7/4/2020 Oxford Police· · · · ·117
17·   · · · · · ·   Dusk                                          14·   · · · · · ·   Department Operations Plan
18·   ·EXHIBIT 28   Oxford Police Department,· · · ·76
· ·   · · · · · ·   Special Event, Parade, or                     15·   ·EXHIBIT 58   Video (link provided to· · · · 142
19·   · · · · · ·   Public Assembly Permit for                    · ·   · · · · · ·   counsel)
· ·   · · · · · ·   Arts Council Projection                       16
20                                                                17
· ·   ·EXHIBIT 30 9/1/2020 email; Bates· · · · · 131              18
21·   · · · · · · Sheriffs Department Docs -
· ·   · · · · · · 6                                               19
22                                                                20
· ·   ·EXHIBIT 31   Oxford Police Department,· · · ·79            21
23·   · · · · · ·   Special Event, Parade, or                     22
· ·   · · · · · ·   Public Assembly Permit for
                                                                  23
24·   · · · · · ·   Visit Oxford
25                                                                24


                                       TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                                    YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 5 of 58 PageID #: 728

                                               Page 10                                                  Page 11
·1·   · · ·JEFF MCCUTCHEN                                ·1·   · · ·JEFF MCCUTCHEN
·2·   · · · ·THE VIDEOGRAPHER:· Good                     ·2·   ·for plaintiff.
·3·   ·morning, Counselors.· My name is                  ·3·   · · · ·MR. O'DONNELL:· Yes, for the
·4·   ·Scott Hatch.· I'm a certified legal               ·4·   ·defendant.
·5·   ·videographer, in association with                 ·5·   · · · ·THE WITNESS:· Yes, for the
·6·   ·TSG Reporting, Inc.· Due to the                   ·6·   ·witness.
·7·   ·severity of COVID-19 and following                ·7·   · · · ·THE VIDEOGRAPHER.· Thank you.
·8·   ·the practice of social distancing,                ·8·   · · · ·This is the start of media
·9·   ·I will not be in the room with the                ·9·   ·label number 1 of the
10·   ·witness.· Instead, I will record                  10·   ·video-recorded deposition of Jeff
11·   ·this videotaped deposition                        11·   ·McCutchen in the matter John Rash
12·   ·remotely.· The reporter, Greta                    12·   ·versus Lafayette County,
13·   ·Duckett, also will not be in the                  13·   ·Mississippi, in the United States
14·   ·same room and will swear the                      14·   ·District Court for the Northern
15·   ·witness remotely.                                 15·   ·District of Mississippi, Oxford
16·   · · · ·Do all parties stipulate to                 16·   ·Division, case number
17·   ·the validity of this video                        17·   ·3:20-cv-224-NBB-RP.
18·   ·recording and remote swearing and                 18·   · · · ·This deposition is being held
19·   ·that it will be admissible in the                 19·   ·via videoconference, with all
20·   ·courtroom as if it had been taken                 20·   ·participants appearing remotely due
21·   ·following Rule 30 of the Federal                  21·   ·to COVID-19 restrictions, on
22·   ·Rules of Civil Procedures and the                 22·   ·Thursday, January 7th, 2021, at
23·   ·state's rules where this case is                  23·   ·approximately 9:09 a.m.
24·   ·pending?                                          24·   · · · ·My name is Scott Hatch.· I'm
25·   · · · ·MR. YOUNGWOOD:· Yes -- yes,                 25·   ·a legal video specialist from TSG
                                               Page 12                                                  Page 13
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · · · · Reporting, Inc., headquartered at      ·2·   · · · A.· · No, sir.· That's fine.
·3·   · · · · · · 228 East 45th Street, New York, New    ·3·   · · · Q.· · Okay.· Thank you.· And, Chief
·4·   · · · · · · York.· The court reporter is Greta     ·4·   McCutchen, we had a moment just to chat before
·5·   · · · · · · Duckett, in association with TSG       ·5·   we went on the record and the video was turned
·6·   · · · · · · Reporting.                             ·6·   on.· Again, you have now heard me introduce
·7·   · · · · · · · · · Counsel, please introduce        ·7·   myself two times; I'll do a third.
·8·   · · · · · · yourselves.                            ·8·   · · · · · · I'm John Youngwood.· I'm one of the
·9·   · · · · · · · · · (Counsel stated appearances      ·9·   attorneys working on this matter.· Again, I
10·   · · · · · · · · · ·for the record.)                10·   recognize we're taking you away from your --
11·   · · · · · · · · · THE VIDEOGRAPHER:· All           11·   your duties, and I appreciate your time. I
12·   · · · · · · right.· Thank you, Counselors.         12·   will endeavor to be as efficient as I can and
13·   · · · · · · · · · Will the court reporter          13·   give you back part of your afternoon.
14·   · · · · · · please swear in the witness?           14·   · · · · · · If, at any point as we're going
15·   · · · · · · · · · (Statement by the court          15·   forward here, you need a break, just let us
16·   · · · · · · · · · ·reporter.)                      16·   know, and you can have a break.· The one thing
17·   · · · · · · · ·JEFF MCCUTCHEN,                     17·   I'd ask is that we try to answer any pending
18·   · · · · · the witness, having first been duly      18·   question before we take a break so you don't
19·   sworn to speak the truth, the whole truth and      19·   just walk out in the middle of a question.
20·   nothing but the truth, testified as follows:       20·   · · · · · · Have you been deposed before, sir?
21·   · · · · · · · · ·EXAMINATION                       21·   · · · A.· · Yes, sir.
22·   BY MR. YOUNGWOOD:                                  22·   · · · Q.· · Okay.· In a civil-type proceeding?
23·   · · · Q.· · Chief McCutchen, I'm going to          23·   · · · A.· · Yes, sir.
24·   address you as Chief McCutchen, unless you         24·   · · · Q.· · Okay.· How many times?
25·   prefer to be addressed otherwise.                  25·   · · · A.· · One.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 6 of 58 PageID #: 729

                                               Page 14                                                  Page 15
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · Q.· · What -- you don't have to tell me      ·2·   is?
·3·   the name of the case, but what was the general     ·3·   · · · A.· · I believe January of 2020.
·4·   nature of the proceeding?                          ·4·   · · · Q.· · Okay.· And prior to assuming the
·5·   · · · A.· · It was a lawsuit involving a wreck     ·5·   role as interim police chief, what position did
·6·   with one of our officers.                          ·6·   you have?
·7·   · · · Q.· · Like, a car accident or something?     ·7·   · · · A.· · Major of operations.
·8·   · · · A.· · Yes, sir.                              ·8·   · · · Q.· · And how long did you hold that
·9·   · · · Q.· · And I'm going to assume you've         ·9·   position, sir?
10·   testified from time to time in court in            10·   · · · A.· · From 2014 until 2019.
11·   proceedings?                                       11·   · · · Q.· · Okay.· And prior to that, what did
12·   · · · A.· · Yes, sir.                              12·   you do?
13·   · · · Q.· · Okay.· And those are generally         13·   · · · A.· · Criminal investigator.
14·   proceedings associated with your duties as a       14·   · · · Q.· · Again, for the Oxford police force?
15·   law enforcement officer?                           15·   · · · A.· · Yes, sir.
16·   · · · A.· · Yes, sir.                              16·   · · · Q.· · How long were you doing that?
17·   · · · Q.· · Okay.· I know that you're currently    17·   · · · A.· · I believe from 2008 to 2014.
18·   the chief of the Oxford police force, and I        18·   · · · Q.· · Okay.· And prior to that, sir?
19·   think you've had that position either on an        19·   · · · A.· · DUI officer with the Oxford Police
20·   interim or permanent basis, if I'm correct,        20·   Department.
21·   since February of 2019?                            21·   · · · Q.· · And for how long prior to 2008 did
22·   · · · A.· · Yes, sir.                              22·   you have that position?
23·   · · · Q.· · Okay.· When did you become -- when     23·   · · · A.· · About six months, 2007, for about
24·   did the title switch from interim to full-time     24·   six or eight months.
25·   or permanent, whatever the right way to say it     25·   · · · Q.· · Okay.· And prior to that, sir?
                                               Page 16                                                  Page 17
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · A.· · Patrol officer with the Oxford         ·2·   as well?
·3·   Police Department.                                 ·3·   · · · A.· · No, sir.· I grew up in Union
·4·   · · · Q.· · And how long did you hold that         ·4·   County.
·5·   position, or when did you start that position?     ·5·   · · · Q.· · Okay.· And so when did you first
·6·   · · · A.· · From 2005 until 2007, sometime in      ·6·   move to the Oxford area?
·7·   2007.                                              ·7·   · · · A.· · Around 2003 -- 2002, 2003.
·8·   · · · Q.· · Okay.· And it was 2007 when you        ·8·   · · · Q.· · Okay.· And I guess I should ask
·9·   became the DUI -- or a DUI officer?                ·9·   you:· Prior to 2003, what were you doing?
10·   · · · A.· · Yes, sir.                              10·   · · · A.· · In 2002, I was hired by the Tippah
11·   · · · Q.· · Okay.· And how about before 2005?      11·   County Sheriff's Department to work in their
12·   · · · A.· · In 2003, the Batesville Police         12·   jail.
13·   Department hired me as a patrol officer.           13·   · · · Q.· · Okay.· And prior to that, sir?
14·   · · · Q.· · Okay.· So 2005 is when you started     14·   · · · A.· · Odd-and-end jobs as a college
15·   with Oxford; is that right?                        15·   student.
16·   · · · A.· · Yes, sir.                              16·   · · · Q.· · Okay.· So we're now back to where
17·   · · · Q.· · Okay.· So, basically, 15, 16 years,    17·   you're high school, college?
18·   you've been working for the Oxford Police          18·   · · · A.· · Yes, sir.
19·   Department?                                        19·   · · · Q.· · Let me ask you this:· What year did
20·   · · · A.· · Yes, sir.                              20·   you graduate from college?
21·   · · · Q.· · Okay.· And so fair to say you're       21·   · · · A.· · I finished it in 2007.· I started
22·   fairly familiar with the Oxford area in the        22·   in 1999.
23·   course of your duties?                             23·   · · · Q.· · Okay.· So you had some overlap
24·   · · · A.· · Yes, sir.                              24·   between working and college?
25·   · · · Q.· · Okay.· Did you grow up in the area,    25·   · · · A.· · Yes, sir.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 7 of 58 PageID #: 730

                                               Page 18                                                  Page 19
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · Q.· · Okay.· And you started, you said,      ·2·   Highway 6 eastbound just past County Road 406;
·3·   in Two Thousand- -- I'm sorry -- 1999, you         ·3·   and then Highway 6 westbound just past -- or
·4·   graduated from high school in '99 or               ·4·   just before Wellsgate subdivision.
·5·   thereabouts?                                       ·5·   · · · Q.· · And is that synonymous with the
·6·   · · · A.· · Yes, sir.                              ·6·   geographic boundaries of the city of Oxford, or
·7·   · · · Q.· · Okay.· Let's talk a little bit         ·7·   is it in some way different than that?
·8·   about the Oxford police force today.· How many     ·8·   · · · A.· · No, sir.· That's our city limits.
·9·   personnel are under your command?                  ·9·   · · · Q.· · Okay.· Now, within the city, there
10·   · · · A.· · Around 94.· That's total officers      10·   are some places that are county property; is
11·   and civilian.                                      11·   that right?
12·   · · · Q.· · Okay.· And how many of those 94 are    12·   · · · A.· · Yes, sir.
13·   officers, as opposed to civilians?                 13·   · · · Q.· · And one of them -- we'll get to
14·   · · · A.· · 80.· 80 officers.                      14·   this, obviously, a little bit later -- is the
15·   · · · Q.· · Okay.· And do you have a sense of      15·   county courthouse, correct?
16·   what the land area is that you're in charge of     16·   · · · A.· · Yes, sir.
17·   policing?                                          17·   · · · Q.· · Okay.· What is your jurisdiction
18·   · · · A.· · Our jurisdictional property?           18·   over county property that is within the city
19·   · · · Q.· · Yes.                                   19·   limits?
20·   · · · A.· · Yes, sir.                              20·   · · · A.· · We don't have jurisdiction over
21·   · · · Q.· · What is that?                          21·   county property.
22·   · · · A.· · We cover -- really, I guess, the       22·   · · · Q.· · Okay.· And what does that mean?· If
23·   four major boundaries would be 7 North,            23·   you were to, say, see an incident on the
24·   Highway 7 North, just past Highway 30;             24·   courthouse lawn, what are the abilities of your
25·   Highway 7 South just past County Road 401;         25·   officers to assist with that?
                                               Page 20                                                  Page 21
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · A.· · It ultimately depends.· It depends     ·2·   · · · A.· · Okay.
·3·   on the severity of the incident.· You know, if     ·3·   · · · · · · · · · (Technical discussion.)
·4·   we see a violent act, then we intervene.· If       ·4·   · · · · · · · · · (Exhibit 42 was marked for
·5·   it's something that we can stand by, we            ·5·   · · · · · · · · · ·identification.)
·6·   typically call the sheriff's department and        ·6·   BY MR. YOUNGWOOD:
·7·   give them notice.· And then -- depending on        ·7·   · · · Q.· · So this is tab 42 of the binder.
·8·   where they're at and things like that.· But we     ·8·   It's being marked as Exhibit 42 to your
·9·   only step in unless it's something of exigent      ·9·   deposition.· It's a series of photographs.· If
10·   circumstances.                                     10·   we just flip through them for a moment.
11·   · · · Q.· · Okay.· Other than the courthouse       11·   · · · · · · My question to you is:· Do you
12·   grounds, what other county grounds are within      12·   recognize these as different photos taken in
13·   the city limits?                                   13·   and around the courthouse grounds, the
14·   · · · A.· · You have the chancery building, you    14·   Lafayette County Courthouse grounds?
15·   also have a county property out on -- out off      15·   · · · A.· · Yes, sir.
16·   of Highway 6 East that has multiple buildings.     16·   · · · Q.· · Okay.· Are you aware, in your time
17·   It also has a municipal county courthouse there    17·   serving for the Oxford Police Department, of
18·   with an arena.· We have the Lafayette County       18·   any incidents of violence that have taken place
19·   School District that has just been annexed in.     19·   on the county courthouse grounds?
20·   And I'm not -- that's the ones that's coming       20·   · · · A.· · Specifically, no.· Not off the top
21·   off the top of my head.                            21·   of my head.
22·   · · · Q.· · Okay.· If we could turn to tab 42,     22·   · · · Q.· · Okay.· And are you aware of any
23·   which we'll mark as Exhibit 42.· So that,          23·   incidents that have taken place on the
24·   hopefully, serves in the binder you were           24·   courthouse grounds where Oxford police officers
25·   provided.· I'll give you a moment to find it.      25·   have had a need to intervene and go onto the

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 8 of 58 PageID #: 731

                                               Page 22                                                  Page 23
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   courthouse grounds?                                ·2·   · · · Q.· · Let's do them separately.· Why
·3·   · · · A.· · Yes, sir.· There have been             ·3·   don't we start with a scheduled event?
·4·   incidents where we have jointly worked with the    ·4·   · · · A.· · A scheduled event, typically, I
·5·   County or -- or stood by.                          ·5·   would speak with the sheriff and find out the
·6·   · · · Q.· · Okay.· Can you tell me what you        ·6·   logistics of what was happening on their
·7·   recall of those?                                   ·7·   property and if they had any needs of our
·8·   · · · A.· · You know, we've had -- we've had       ·8·   staff.· Typically, if there's an event that is
·9·   different events, whether it was demonstrations    ·9·   happening on their property, it may impact the
10·   or large gatherings, that our office may have      10·   location just -- I guess that would be east of
11·   actually been on site first or received radio      11·   that property around our city hall.· So even if
12·   traffic.· Specifically, you know, this summer,     12·   we didn't necessarily intervene, we would
13·   we've had incidents where our staff had to         13·   typically staff something on the other side.
14·   either stand by or work jointly with the           14·   · · · Q.· · Okay.· And maybe this is what
15·   County.· Again, a lot of it is -- was over         15·   you're doing.· In terms of specific, you know,
16·   demonstrations.· We've -- we've had people had,    16·   planned events that involve the town square or
17·   you know, things thrown at them or events such     17·   the courthouse, can you think of examples where
18·   as that happen where we were either standing by    18·   you and the County have coordinated with
19·   or, again, arriving first.                         19·   respect to an event?
20·   · · · Q.· · So tell me about that, your            20·   · · · A.· · Yes, sir.· Especially this summer.
21·   coordination between the City and the County.      21·   We had several events, mostly of larger scale,
22·   How does that coordination come about?· How        22·   that neither our staff could manage alone or
23·   does it work?                                      23·   their staff.· You know, probably five to seven
24·   · · · A.· · As far as a spontaneous event or a     24·   events throughout 2020 that we prepared and
25·   scheduled event?                                   25·   planned jointly with.
                                               Page 24                                                  Page 25
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · Q.· · And would it -- would it typically     ·2·   agencies to be able to assist with traffic and
·3·   be that you'd reach out to the County, Sheriff     ·3·   crowd control.
·4·   East -- well, if you were having this              ·4·   · · · Q.· · Okay.· So going to the summer, can
·5·   coordination, is it between you and Sheriff        ·5·   you remember specific -- we're talking summer
·6·   East, or is it someone else?· Or. . .              ·6·   of 2020; it's now a new year.· Going to the
·7·   · · · A.· · Typically, it would be                 ·7·   summer of 2020, can you recall specific events
·8·   Sheriff East, myself, and then, depending on       ·8·   that required coordination of all three law
·9·   the nature of the event, the size, and if it       ·9·   enforcement agencies?
10·   was a march and where that march was going, we     10·   · · · A.· · Yes, sir.· We had a series of
11·   would also speak with Chief Ray Hawkins on         11·   marches or demonstrations.· I don't have the
12·   campus.                                            12·   specific dates in front of me, but I know we
13·   · · · Q.· · I wanted to ask you that:· Like,       13·   had maybe four -- four that I can remember.
14·   that's the third law enforcement organization      14·   And each one, we coordinated with all three
15·   within the county, right, the university           15·   agencies.
16·   police?                                            16·   · · · Q.· · Okay.· So for example, there
17·   · · · A.· · Yes, sir.                              17·   were -- there were several pro-Confederate
18·   · · · Q.· · Okay.· An event that takes place in    18·   marches this summer -- summer -- this summer,
19·   the town square or on the courthouse grounds,      19·   again, being 2020; is that right?
20·   is that a coordination that involves all three     20·   · · · A.· · One, that I can remember.
21·   of your agencies, or just you and the County?      21·   · · · Q.· · Okay.· There was an event, for
22·   · · · A.· · It involved all three this year, as    22·   example, on July 4th weekend.
23·   most of them had some type of impact.· Again,      23·   · · · · · · Do you remember that?
24·   depending on the size and if it was a march, we    24·   · · · A.· · Yes, sir.
25·   would most likely have to have all three           25·   · · · Q.· · Okay.· Is that the one you're

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 9 of 58 PageID #: 732

                                               Page 26                                                  Page 27
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   thinking of, sir?                                  ·2·   near the courthouse grounds and the town
·3·   · · · A.· · Yes, sir.                              ·3·   square?· Did any -- were any of them associated
·4·   · · · Q.· · And so what coordination, if you       ·4·   in the summer of 2020 with violence?
·5·   recall, took place in connection with that         ·5·   · · · A.· · No, sir.
·6·   event?                                             ·6·   · · · Q.· · Any arrests made that you recall in
·7·   · · · A.· · I believe that was a -- a county       ·7·   association with those events this past summer?
·8·   permit.· And so we had anticipated a counter-      ·8·   · · · A.· · I don't believe so.
·9·   voice there that day, and we were in               ·9·   · · · Q.· · Okay.· When the -- you referenced
10·   communication with some of those members.· So,     10·   that, like, it was a county permit.· So you
11·   you know, obviously, that was an event where we    11·   understand the County, in certain
12·   monitored our property as far as city hall or      12·   circumstances, will be asked and issue permits
13·   what we call the RSVP platform, and then,          13·   for use of the courthouse grounds?
14·   again, worked jointly there with the County and    14·   · · · A.· · Yes, sir.
15·   their staff.· They -- they handled everything      15·   · · · Q.· · Okay.· What involvement do you have
16·   on their property, and we managed what was         16·   in that process?
17·   happening in the street or adjacent to them        17·   · · · A.· · Typically, none.· We eventually
18·   with our buildings and sidewalks.                  18·   coordinated with our three jurisdictions, being
19·   · · · Q.· · Okay.· Do you recall any violence      19·   the university, the county, and the city --
20·   being associated with that event?                  20·   along with our legal counsel -- to discuss
21·   · · · A.· · I don't believe so.· No, sir. I        21·   making sure we keep lines of communication
22·   don't believe any arrests were made.               22·   open.· As I mentioned earlier, it typically
23·   · · · Q.· · Okay.· And how about otherwise         23·   takes all three agencies to assist.· And so
24·   during the summer, the other events that --        24·   there were discussions, if multiple permits
25·   that you've referred to that took place on or      25·   were issued on multiple days, would that take
                                               Page 28                                                  Page 29
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   away resources for public safety.                  ·2·   people know to, you know, schedule their
·3·   · · · Q.· · Okay.· And we'll perhaps get to a      ·3·   calendars in case we needed more assistance.
·4·   few examples later.· But if the County gets a      ·4·   · · · Q.· · Do you recall any instances in the
·5·   permit application -- and obviously, you           ·5·   summer of 2020 where the County let you know
·6·   don't -- you can't know what you don't know. I     ·6·   that there was to be an event on county
·7·   appreciate that.· If the County gets a permit      ·7·   property, and you had to tell them that there
·8·   application, is it your experience that they'll    ·8·   was already too much activity going on
·9·   reach out to you to ascertain the ways in which    ·9·   involving your police force and you wouldn't be
10·   you -- your force can or cannot assist --          10·   able to assist them if they needed it?
11·   · · · A.· · We --                                  11·   · · · A.· · I don't think we've ever denied
12·   · · · Q.· · -- that day?                           12·   them any assistance, even if we had an event.
13·   · · · A.· · -- we did through the summer.· That    13·   You know, we may tell them that we have an
14·   was not necessarily a common practice, but that    14·   event scheduled, but not that we would deny
15·   was something we implemented this summer.          15·   assistance.· We may tell them that our staff is
16·   · · · Q.· · Okay.· And so how would that be?       16·   going to be taxed from this time to this time.
17·   Did you and Sheriff East and the head of the       17·   · · · Q.· · And when you say that you don't
18·   university police force have regularly             18·   think you've ever denied them assistance, you
19·   scheduled meetings or calls, or was it more as     19·   would always do your best to give them
20·   the permits would come in?· How would -- how       20·   assistance if they needed it; is that fair to
21·   would you go about it?                             21·   say?
22·   · · · A.· · Typically, something like that         22·   · · · · · · · · · MR. O'DONNELL:· Object to
23·   would be a phone call conversation.· If I          23·   · · · · · · form.
24·   received a permit or, you know, we received a      24·   · · · · · · · · · You can answer if you can.
25·   phone call about a potential, we would just let    25·   · · · A.· · Yes.· If we -- if we have the

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 10 of 58 PageID #: 733

                                               Page 30                                                  Page 31
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   resources.                                         ·2·   · · · A.· · I know we discussed an event that
·3·   · · · Q.· · Okay.· But you can't recall any        ·3·   we already had scheduled.· So we had a permit,
·4·   instances -- let's just keep it in the summer      ·4·   and they contacted us about a potential county
·5·   of 2020 -- where you didn't believe you had the    ·5·   permit.· And I told him, for our police force,
·6·   resources to provide assistance?                   ·6·   we were tasked for this one event for this day.
·7·   · · · · · · · · · MR. O'DONNELL:· Object to        ·7·   And so, you know, no guarantees that we could
·8·   · · · · · · form.                                  ·8·   assist or help in that matter.· And our streets
·9·   · · · A.· · I'm not --                             ·9·   would be blocked.· Because I believe ours was a
10·   · · · · · · · · · MR. O'DONNELL:· You can          10·   march.· So, for us, we would be completely
11·   · · · · · · answer.· Go ahead.                     11·   tasked for that one event.
12·   · · · A.· · I'm -- I'm not certain that we did     12·   · · · Q.· · What -- what event are you thinking
13·   or we didn't.· But there would have been           13·   of?
14·   instances, if we had a permit scheduled, all of    14·   · · · A.· · We had -- I believe the -- the name
15·   our resources would have been specifically         15·   of the event was LO Unity.· It was coordinated
16·   tasked for that one event.                         16·   by some University of Mississippi football
17·   · · · Q.· · Okay.· But what I'm asking is,         17·   players.· That was a scheduled event that would
18·   if -- if you can recall an instance where, for     18·   take place in front of city hall that led to a
19·   example, Sheriff East contacted you and said,      19·   march.· And so we would have that tasked
20·   We have a request for an event; is there           20·   pre-event, during the event, and post-event.
21·   something about the activity of your department    21·   · · · Q.· · Okay.· Do you remember when that
22·   that would prevent us from having such an          22·   was, sir?
23·   event, you can't recall ever telling him           23·   · · · A.· · Not specifically the day.
24·   that -- that, no, we're too busy; we wouldn't      24·   · · · Q.· · Okay.· Summer of 2020?
25·   be able to help?                                   25·   · · · A.· · Yes, sir.
                                               Page 32                                                  Page 33
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · Q.· · Okay.· Any other instances like        ·2·   events -- I've seen some different, you know,
·3·   that that you recall from summer of 2020?          ·3·   shopping events up there.· I mean, it's been
·4·   · · · A.· · Not that I recall.                     ·4·   kind of a wide range of events.
·5·   · · · Q.· · Okay.· And you, sir, in your           ·5·   · · · Q.· · Okay.· There's been displays in
·6·   testimony up to now, have somewhat called out      ·6·   past summers -- am I correct -- of films, say,
·7·   summer of 2020, I think, as -- if it's fair to     ·7·   on the courthouse walls?
·8·   say, as a period of increased activity,            ·8·   · · · · · · · · · MR. O'DONNELL:· Object to
·9·   marches, and such.· Is that fair to say that it    ·9·   · · · · · · form.
10·   was a period of increased activity?                10·   · · · A.· · That, I do not know.· I -- I have
11·   · · · A.· · Yes, sir.                              11·   never seen any.
12·   · · · Q.· · Okay.· In your time on the force,      12·   · · · Q.· · Okay.· The Halloween events that
13·   can you recall a time period where there was as    13·   you referred to, those are nighttime events?
14·   much activity of that nature as there was in       14·   Daytime events?
15·   the summer of 2020 in the city of Oxford?          15·   · · · A.· · Nighttime.
16·   · · · A.· · No, sir.                               16·   · · · Q.· · Okay.· And what other types of
17·   · · · Q.· · Okay.· Let's talk a little bit more    17·   nighttime events have taken place on the
18·   about the town square and the courthouse           18·   courthouse grounds while you've been with the
19·   grounds.· In your 15 years on the force,           19·   Oxford police force?
20·   what -- what types of public events are held on    20·   · · · A.· · The Halloween may be the only thing
21·   the courthouse grounds?                            21·   that I recall having up there.
22·   · · · A.· · You know, specifically, until          22·   · · · Q.· · Okay.· Feel free to look through
23·   recently, that's really not been a position I      23·   the pictures that are marked as Exhibit 42, if
24·   have been in to monitor.· There's -- there's       24·   helpful.· But you would agree with me, sir,
25·   been, you know, several events from Halloween      25·   that there's a low fence surrounding much of

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 11 of 58 PageID #: 734

                                               Page 34                                                  Page 35
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   the courthouse grounds?                            ·2·   · · · Q.· · Can you tell me about those,
·3·   · · · A.· · Yes, sir.                              ·3·   please?
·4·   · · · Q.· · And there are multiple breaks in       ·4·   · · · A.· · Specifically located around city
·5·   that fence as you walk around the building;        ·5·   hall, we have some pointing -- which would be
·6·   fair to say?                                       ·6·   west -- and then I believe south.· I don't know
·7·   · · · A.· · Yes, sir.                              ·7·   that we have a full range of every angle.
·8·   · · · Q.· · And those -- those openings,           ·8·   · · · Q.· · Okay.· And, in part, these cameras
·9·   there's no gate that closes them, correct?         ·9·   focus on the courthouse?
10·   · · · A.· · Correct.                               10·   · · · A.· · Potentially one, but not -- I
11·   · · · Q.· · And those openings are generally       11·   wouldn't say focus.· You get some -- some
12·   left open, correct, at night and at all times      12·   angles.
13·   of day?                                            13·   · · · Q.· · Okay.· In terms of lighting,
14·   · · · A.· · Yes, sir.                              14·   describe the lighting in the square and in the
15·   · · · Q.· · Okay.· There are no signs posted on    15·   courthouse area for me, the nighttime lighting.
16·   the courthouse that indicate a restriction of      16·   · · · A.· · On a normal night -- you know, it's
17·   access to the courthouse grounds at nighttime,     17·   a little different during the holiday season --
18·   correct?                                           18·   but, typically, there's, you know, regular
19·   · · · A.· · None that I see.· I'm not -- I'm       19·   streetlights that stream around the outside of
20·   not aware of any.                                  20·   the square -- or the inside of the square.
21·   · · · Q.· · Okay.· Have you -- strike that.        21·   · · · Q.· · Okay.· And then I'll give you a few
22·   · · · · · · In the town square, am I correct       22·   examples.· If you turn to the third page of
23·   that the City of Oxford has various security       23·   these photos, there's a -- what looks to me to
24·   cameras?                                           24·   be a streetlight within the courthouse grounds.
25·   · · · A.· · Yes, sir.                              25·   · · · A.· · The globed multi --
                                               Page 36                                                  Page 37
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · Q.· · Yeah.· It's page B-3, says on the      ·2·   separate from protests or other marches or
·3·   bottom.                                            ·3·   activity like that, have you observed how
·4·   · · · A.· · Yes, sir.                              ·4·   citizens use the courthouse grounds in your
·5·   · · · Q.· · Are those on -- illuminated at         ·5·   time on the Oxford police force?
·6·   night?                                             ·6·   · · · A.· · Are we speaking specifically after
·7·   · · · A.· · I'm not certain if they are all the    ·7·   hours?
·8·   time.· I --                                        ·8·   · · · Q.· · Well, let's start during the day,
·9·   · · · Q.· · Okay.                                  ·9·   and then we'll go to the evening, perhaps.· And
10·   · · · A.· · It's not something I've paid a lot     10·   perhaps it changes during the week and the
11·   of attention to.                                   11·   weekend.· I understand that too.
12·   · · · Q.· · And then there seems to be a light     12·   · · · A.· · Yes, sir.· I would say, during the
13·   kind of on the bottom of the globes that           13·   daytime, it's typically used as business for
14·   appears to be pointed at the courthouse.· Are      14·   those coming and going, or court sessions.
15·   those illuminated -- do you know -- at night?      15·   · · · Q.· · There are multiple benches within
16·   · · · A.· · Specifically, I don't know, sir.       16·   the grounds?· It --
17·   · · · Q.· · The square itself is surrounded by     17·   · · · A.· · Yes, sir.
18·   retail and restaurants; is that largely            18·   · · · Q.· · -- depicted some of them.
19·   correct?                                           19·   · · · · · · And people might congregate on
20·   · · · A.· · Yes, sir.                              20·   those benches?
21·   · · · Q.· · And at least up until certain hours    21·   · · · A.· · Yes, sir.
22·   of the night, I take it, that those storefronts    22·   · · · Q.· · Okay.· They might have a cup of
23·   and restaurants would be illuminated as well?      23·   coffee or a meal, like a sandwich or something,
24·   · · · A.· · Yes, sir.                              24·   perhaps, on the --
25·   · · · Q.· · Okay.· Have you observed --            25·   · · · A.· · Yes, sir.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 12 of 58 PageID #: 735

                                               Page 38                                                  Page 39
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · Q.· · Okay.· And how about in the            ·2·   observed, you've never seen safety incidents
·3·   evening?· We've discussed that there's no          ·3·   arise out of people being on the courthouse
·4·   closing of the gates.· Do people go onto the       ·4·   grounds after dusk?
·5·   courthouse grounds in the evening?                 ·5·   · · · A.· · It --
·6·   · · · A.· · From time to time, yes, sir.           ·6·   · · · · · · · · · MR. O'DONNELL:· Object to
·7·   · · · Q.· · Okay.· Your officers have never        ·7·   · · · · · · form.
·8·   prevented somebody from going onto the             ·8·   · · · A.· · It would depend.· Again, depending
·9·   courthouse grounds in the evening, have they?      ·9·   on the size of the gathering.· It would not be
10·   · · · A.· · No, sir.                               10·   uncommon for us to put a phone call in to the
11·   · · · Q.· · You're not aware of any arrests,       11·   sheriff's department to notify them or stand by
12·   for example, made because somebody walked onto     12·   until a deputy arrives.
13·   the courthouse grounds after -- after dusk?        13·   · · · Q.· · Okay.· Can you think of any
14·   · · · A.· · No, sir.                               14·   incidents where you did such a thing on the --
15·   · · · Q.· · You don't see it as a safety hazard    15·   with respect to the courthouse grounds?
16·   that somebody would be on the courthouse           16·   · · · A.· · Yeah.· Specifically this summer,
17·   grounds after dusk, do you?                        17·   with different gatherings or disruptions on
18·   · · · · · · · · · MR. O'DONNELL:· Object to        18·   their property, we would contact them or stand
19·   · · · · · · form.                                  19·   by or at least moderate until we could get
20·   · · · A.· · That's something that I would not      20·   some -- a deputy on scene.
21·   be aware of as far as safety concerns or           21·   · · · Q.· · Okay.· Are you aware of any of
22·   information that the County may have.              22·   those incidents resulting in arrests?
23·   · · · Q.· · Okay.· But from what you've            23·   · · · A.· · Not with our -- with our officers.
24·   observed -- and I recognize the difference in      24·   · · · Q.· · Well, are you aware of the County
25·   the jurisdiction.· But from what you've            25·   sheriff's department arresting anyone for being
                                               Page 40                                                  Page 41
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   on the courthouse grounds after dark this past     ·2·   · · · Q.· · Okay.· So I probably should have
·3·   summer of 2020?                                    ·3·   done this earlier.· Do you have any
·4·   · · · A.· · I don't have any knowledge of that,    ·4·   understanding of what this litigation is about?
·5·   no, sir.                                           ·5·   You're not a party to it, but do you have an
·6·   · · · Q.· · Okay.· Let's take a look, sir, at      ·6·   understanding of what it's about?
·7·   tab 36, which we'll mark as Exhibit 36.            ·7·   · · · A.· · Yes, sir.· Some general knowledge.
·8·   · · · · · · · · · (Exhibit 36 was marked for       ·8·   · · · Q.· · Okay.· What's -- I'm not -- it's
·9·   · · · · · · · · · ·identification.)                ·9·   not a test, but just what is that general
10·   BY MR. YOUNGWOOD:                                  10·   knowledge?
11·   · · · Q.· · I'll give you a moment -- I'm going    11·   · · · A.· · About a permit or an event that was
12·   to first ask you about the email chain.· And       12·   to be projected onto the building or monument
13·   then it's separated by -- hopefully, in your       13·   there on their grounds.
14·   binder, by a blue piece of paper, and there's a    14·   · · · Q.· · Okay.· So we'll -- we'll get to
15·   document attached.· I'm going to start with the    15·   that event.· And the plaintiff in the case,
16·   email chain, and then we'll get to the             16·   Mr. Rash, do you know who he is?
17·   document.                                          17·   · · · A.· · I don't.
18·   · · · A.· · Okay.                                  18·   · · · Q.· · Okay.· You don't think -- I mean,
19·   · · · Q.· · Okay.· So, Chief, if I go to the       19·   obviously, you may have encountered him and not
20·   second page of the email dated October 9, this     20·   know it.· But, to your knowledge, you've never
21·   is an email from Sheriff East to you.· And he      21·   interacted with Mr. Rash?
22·   refers in the second sentence to a case in         22·   · · · A.· · Not to my knowledge.
23·   federal court.                                     23·   · · · Q.· · Okay.· And I take it, before you
24·   · · · · · · Do you see that?                       24·   learned of this lawsuit, you'd never heard of
25·   · · · A.· · Yes, sir.                              25·   him?

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 13 of 58 PageID #: 736

                                               Page 42                                                  Page 43
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · A.· · No, sir.                               ·2·   sheriff was we would get it; we would compile
·3·   · · · Q.· · Okay.· And when did you first learn    ·3·   it, and then get it back to him.
·4·   of this lawsuit?                                   ·4·   · · · Q.· · Okay.· There's a reference on the
·5·   · · · A.· · Probably around the time of this       ·5·   first page to Ms. Val.· Who is that?
·6·   email.                                             ·6·   · · · A.· · She is our records clerk.
·7·   · · · Q.· · Okay.· So the chief sends you this.    ·7·   · · · Q.· · Okay.· So that's who you're
·8·   Did you have any phone conversation or             ·8·   referring to.· And then there's a reference
·9·   discussion that isn't referenced in this chain     ·9·   higher up to Ms. Cathy.· Who's that?
10·   regarding the request?                             10·   · · · A.· · That would be a staff member at the
11·   · · · A.· · I believe this was the first           11·   sheriff's department.
12·   conversation that I had in reference to any of     12·   · · · Q.· · Okay.· So you asked Ms. Val -- and
13·   this.                                              13·   I'm sorry.· What's Ms. Val's full name?
14·   · · · Q.· · Okay.· And did you then speak with     14·   · · · A.· · Valerie Booth.
15·   him or get more information than what's in the     15·   · · · Q.· · Okay.· So I'm going to call her,
16·   email about the case?· Because the email           16·   for this, Ms. Booth.· You -- you tasked
17·   doesn't say as much as you just said you           17·   Ms. Booth with gathering the data; is that fair
18·   understood about the case.                         18·   to say?
19·   · · · A.· · From what I remember, I received       19·   · · · A.· · Yes, sir.
20·   the email, and then obviously responded that we    20·   · · · Q.· · Okay.· And then what's -- other
21·   would work on it.· I then tasked Deputy Chief      21·   than asking her to do it, did you have anything
22·   Sheridan Maiden to run the report, which I         22·   to do with gathering the data?
23·   think he eventually assigned it to one of our      23·   · · · A.· · No, sir.· The deputy chief and I
24·   records clerks.· So the general -- the             24·   discussed making sure we gave some accurate
25·   conversation that I had with the -- with the       25·   information as far as how many officers are
                                               Page 44                                                  Page 45
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   routinely working that area.· The rest of it, I    ·2·   page -- I have a one-page document that looks
·3·   believe, was either archived data in our CAD       ·3·   like this (indicating).
·4·   system or videos that would have been -- would     ·4·   · · · · · · Is it not -- I was wondering if you
·5·   have been pulled by the City.                      ·5·   were looking at the --
·6·   · · · Q.· · Okay.· So I have this piece of         ·6·   · · · · · · · · · (Simultaneous speakers.)
·7·   paper that's the last page of this exhibit in      ·7·   · · · A.· · Yes.
·8·   this tab 36.· I'm going to want to walk through    ·8·   · · · Q.· · It's five numbered items.
·9·   that with you in a moment.· But other than this    ·9·   · · · A.· · Yes, sir.
10·   piece of paper, did you provide anything to the    10·   · · · Q.· · Okay.· So that -- that's all I -- I
11·   County or to Sheriff East in connection with       11·   don't have two pages of data; I just have this
12·   this lawsuit?                                      12·   one page.· Is that what you mean?
13·   · · · A.· · I believe all we provided was the      13·   · · · A.· · Yes, sir.
14·   documents of the data.                             14·   · · · Q.· · Okay.· Other than this page, which
15·   · · · Q.· · So I'm trying to understand that.      15·   we will get to, is there anything else that
16·   By "documents of the data," do you mean this       16·   you, to your recollection -- you or the city
17·   piece of paper, or do you mean backup to this      17·   police department -- have provided to the
18·   piece of paper?                                    18·   County that you understand to be in connection
19·   · · · A.· · Is there -- I have page 1 and          19·   with this litigation?
20·   page 2.· Do you have something else?               20·   · · · A.· · The only other thing that I could
21·   · · · Q.· · I have in this tab a two-page          21·   think of would have -- could have potentially
22·   email, right, which is what we've just been        22·   been a document file.· And I -- this could be
23·   looking at.                                        23·   it.· Again, Ms. Valerie shared that with them.
24·   · · · A.· · Right.                                 24·   But there could have been an Excel sheet on --
25·   · · · Q.· · Just the -- and separated by a         25·   because I know that in the email, we replied

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 14 of 58 PageID #: 737

                                               Page 46                                                  Page 47
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   that it's a whole lot of data.· So I'm not --      ·2·   · · · Q.· · Okay.· One of the things you
·3·   · · · Q.· · That's -- yeah.· Yeah.                 ·3·   indicated in your answer four or five minutes
·4·   · · · A.· · I'm not sure if this was the data      ·4·   ago was a discussion of how many individuals
·5·   that they were referring to or if they shared a    ·5·   are assigned to, I think you said, patrol the
·6·   file to him.                                       ·6·   downtown area.· Do you remember you -- you --
·7·   · · · Q.· · Okay.· And who -- who would have       ·7·   · · · · · · Do I understand that correctly?· It
·8·   actually sent this one page that we have?· You     ·8·   doesn't matter if you said it before.· Do I
·9·   or someone else?                                   ·9·   understand that that was one of the things you
10·   · · · A.· · It would have either been Deputy       10·   understood you were being asked for?
11·   Chief Maiden or Ms. Valerie Booth.                 11·   · · · A.· · Yes, sir.· That was one of their
12·   · · · Q.· · And who do you think they would        12·   questions.
13·   have sent it to?                                   13·   · · · Q.· · Okay.· And is that information that
14·   · · · A.· · I believe it was to Ms. Cathy.         14·   you gave?
15·   · · · Q.· · Okay.· And if there was something      15·   · · · A.· · Yes, sir.· That appears to be
16·   else they sent, like a data file, some zip         16·   question 3.
17·   file, something, it would have been from one of    17·   · · · Q.· · Okay.· What I don't see in
18·   those two individuals, you think, likely to        18·   question 3 is, for example, specific -- well,
19·   Ms. Cathy?                                         19·   it talks about the football games.· But this --
20·   · · · A.· · Yes, sir.                              20·   I'm not meaning to say it was or wasn't
21·   · · · Q.· · Okay.· Did you review this sheet       21·   provided.· This is the response to that
22·   before it went?                                    22·   question; nothing else?
23·   · · · A.· · Not specifically this sheet.· The      23·   · · · A.· · Yes, sir.
24·   deputy chief and I discussed it.· But I -- this    24·   · · · Q.· · Okay.· The data under number 1, All
25·   is the first time I can remember looking at it.    25·   data pertaining to arrests in the downtown area
                                               Page 48                                                  Page 49
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   for the last five years, do you know where this    ·2·   · · · Q.· · Okay.· Of these arrests that you
·3·   information came from?                             ·3·   list, were any made on the courthouse grounds
·4·   · · · A.· · That would have come from our          ·4·   or on the grounds that constitute the
·5·   computer system.                                   ·5·   Confederate statue outside the courthouse?
·6·   · · · Q.· · Okay.· And what does "downtown         ·6·   · · · A.· · No, sir.
·7·   area" mean?                                        ·7·   · · · Q.· · Okay.· Do you have a -- do you have
·8·   · · · A.· · For us, that's a geographical area     ·8·   a further breakdown of the nature of these
·9·   consisting of the boundaries outside of what we    ·9·   arrests?
10·   call the square, which would connect University    10·   · · · A.· · No, sir.
11·   Avenue and South Lamar, Ninth Street and           11·   · · · Q.· · Okay.· Do you know if any of these
12·   Jackson Avenue, North Lamar and Jefferson, and     12·   arrests related to permitted activities?
13·   then East Jackson and maybe 13th Street.           13·   · · · A.· · Not to my knowledge.
14·   · · · Q.· · So an area meaningfully larger than    14·   · · · Q.· · Do you know what percentage of
15·   the square itself?                                 15·   these arrests took place after dark?
16·   · · · A.· · Yes, sir.· There are some outside      16·   · · · A.· · I would assume the majority of
17·   parameters that we cover.                          17·   them.
18·   · · · Q.· · Any -- I mean, we can look at a map    18·   · · · Q.· · Okay.· And is that -- and why do
19·   and do the math, perhaps.· But any sense of        19·   you assume that?
20·   what percentage of what you define to be the       20·   · · · A.· · That's typically where we have the
21·   downtown area is the square itself?                21·   majority of our violence, is after dark.· We
22·   · · · A.· · I mean, that's the majority.           22·   have larger crowds after dark.· We have a --
23·   · · · Q.· · Okay.· And the courthouse, of          23·   everyone condenses in a tighter circle of the
24·   course, is only a portion of the square?           24·   square.· And, again, we have more police
25·   · · · A.· · Yes, sir.                              25·   presence up there to monitor that.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 15 of 58 PageID #: 738

                                               Page 50                                                  Page 51
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · Q.· · And where is that tighter area of      ·2·   ended?· This says 35 as of November 23.· Do you
·3·   the square that they condense?                     ·3·   know what happened the last five weeks of the
·4·   · · · A.· · 10th Street.· 10th Street, Jackson     ·4·   year?
·5·   Avenue, 10th and Van Buren, and then Van Buren     ·5·   · · · A.· · No, sir, I don't.
·6·   just to the city hall side.· Again, that's         ·6·   · · · Q.· · Okay.· But is it likely that the
·7·   probably -- it's close to 13th Street.· So,        ·7·   number stayed relatively low through the end of
·8·   really, just the inner circle of the square and    ·8·   2020?
·9·   a couple hundred feet to each side of the          ·9·   · · · A.· · Yes, sir.
10·   square.                                            10·   · · · · · · · · · MR. O'DONNELL:· Object to
11·   · · · Q.· · Okay.· And is that because that's      11·   · · · · · · form.
12·   where the bars and restaurants are congregated?    12·   BY MR. YOUNGWOOD:
13·   · · · A.· · Yes, sir.· But it's also some of       13·   · · · Q.· · And what do you attribute -- it
14·   the larger parking areas and the garage and        14·   seems that 2020 is markedly lower than each of
15·   places like that.                                  15·   the prior four years that you list.· What do
16·   · · · Q.· · Okay.· So it's -- it's -- to just      16·   you attribute that to?
17·   use a shorthand, it's the night life that          17·   · · · A.· · Mostly COVID restrictions, the
18·   somewhat brings people in to congregate, and       18·   attendance and the ability to bring people in,
19·   sometimes trouble erupts?                          19·   our ball game attendance, things -- things like
20·   · · · A.· · Yes, sir.                              20·   that.
21·   · · · Q.· · Number 2 is -- is concerning motor     21·   · · · Q.· · Okay.· So less social activity,
22·   vehicle and pedestrian wrecks.· I'm                22·   less arrests, effectively?
23·   sorry.· Strike that.· I just want to go back to    23·   · · · A.· · Potentially, yes, sir.
24·   number 1 for a minute.                             24·   · · · Q.· · Yeah.· What -- it does look like
25·   · · · · · · Do you know how the year 2020          25·   there are fewer arrests in 2018, '19, than
                                               Page 52                                                  Page 53
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   there had been in '17 and '16.· Do you have any    ·2·   any sort?
·3·   sense of what that trend can be attributed to?     ·3·   · · · A.· · I don't believe so.
·4·   · · · A.· · No, sir.· I mean, that could be a      ·4·   · · · Q.· · Okay.· Or other types of political
·5·   lot of factors, depending on what the student      ·5·   activity?
·6·   population was like, what the athletic teams       ·6·   · · · A.· · Not to my knowledge.
·7·   were like, and, again, what our ball game          ·7·   · · · Q.· · How about artistic presentations?
·8·   weekends weather-wise was like during baseball     ·8·   · · · A.· · No, sir.
·9·   season.                                            ·9·   · · · Q.· · Okay.· And how about -- I think,
10·   · · · Q.· · Okay.· And are those the types of      10·   again, you've said this generally, but I'm
11·   things that tend to drive increases in arrests,    11·   going to ask for the downtown permitted
12·   these -- I think you've listed a lot of            12·   activity.
13·   college-related activities and social events       13·   · · · A.· · I don't believe so.· Again, my
14·   associated with young people congregating.         14·   knowledge base would be greater in '19 and '20.
15·   · · · A.· · It -- it really depends.· We do        15·   · · · Q.· · Okay.· Well, but focusing there,
16·   have, you know, quite a few large events           16·   you can't recall any associated with
17·   throughout the year.· And, again, it just          17·   permitted -- permitted activity in '19 or '20?
18·   depends on what our crowds look like, what our     18·   · · · A.· · No, sir.
19·   population looked like.· And it does generate a    19·   · · · Q.· · Okay.· Now we'll go to 2.· The
20·   lot from the college, but we have a large adult    20·   motor vehicle and pedestrian incidents, where
21·   gathering as well.                                 21·   does this data come from?
22·   · · · Q.· · Okay.· And I think I asked you this    22·   · · · A.· · Again, that would come from our
23·   in a different way, but to be clear:· Any of       23·   generated computer system.
24·   these arrests that are listed under number 1,      24·   · · · Q.· · Okay.· And this doesn't seem to be
25·   to your knowledge, associated with marches of      25·   limited to the downtown area, or -- or is it,

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 16 of 58 PageID #: 739

                                               Page 54                                                  Page 55
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   in some way?                                       ·2·   they might be in other parts of the city.
·3·   · · · A.· · I believe so, yes, sir.· We            ·3·   · · · A.· · There -- they should be.
·4·   typically average, for the city, well over a       ·4·   · · · Q.· · All right.· Fair point.
·5·   thousand crashes a year.· So I would assume        ·5·   · · · · · · Again, we seem to have a trend
·6·   this is specifically for those roads in            ·6·   downward where there are, you know, 58 and 43
·7·   conjunction with the downtown area.                ·7·   in '17 and '16, and then you're in the 20s for
·8·   · · · Q.· · Okay.· So you typically average        ·8·   the other three years.· Can you attribute that
·9·   more than a thousand, but the highest number       ·9·   to anything?
10·   here for any given year is 58, right?              10·   · · · A.· · I think it's the same as question
11·   · · · A.· · Yes.                                   11·   one with the crowd size.
12·   · · · Q.· · And not holding you to the             12·   · · · Q.· · Okay.· Let's go to number 3.· So
13·   thousand, but that would suggest that -- let's     13·   you were asked about patrols in the downtown
14·   just take 2017 -- that the number -- the           14·   area.· And it -- who -- now, this response,
15·   percentage of crashes taking place in the          15·   which isn't from data, did you play a role in
16·   downtown area were five or six percent of the      16·   answering these questions?
17·   total city crashes?                                17·   · · · A.· · Yes, sir.· The deputy chief and I
18·   · · · A.· · Yes, sir.· Without looking at the      18·   discussed these.
19·   data, yes, sir.                                    19·   · · · Q.· · Okay.· And then you had -- you gave
20·   · · · Q.· · Okay.                                  20·   that information to Ms. Booth, and she compiled
21·   · · · A.· · It's lower.                            21·   it?· Is that what happened?
22·   · · · Q.· · And I guess I'm curious.· The          22·   · · · A.· · That was probably something that
23·   nature of the crash that's going to take place     23·   the deputy chief sat down with her with.
24·   in the downtown area, I assume cars are going      24·   · · · Q.· · Okay.· So help me walk through
25·   at a slower speed in the downtown area than        25·   these.· A, there's a downtown shift that covers
                                               Page 56                                                  Page 57
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   the square area.· That's the same -- well, what    ·2·   · · · A.· · No, sir.· They -- they would --
·3·   do we mean here by "square area"?· What's --       ·3·   they normally would work a 4:00-to-2:00.
·4·   · · · A.· · That would be the area we described    ·4·   · · · Q.· · And 4:00 is p.m. to 2:00 a.m.?
·5·   earlier from University and North Lamar, things    ·5·   · · · A.· · Yes, sir.
·6·   like that.                                         ·6·   · · · Q.· · Okay.· And so any given afternoon
·7·   · · · Q.· · Okay.· So it's saying "square," but    ·7·   into the evening, there should be seven of your
·8·   square is also sort of synonymous with what        ·8·   officers walking around the downtown area?
·9·   you've described as the downtown area?             ·9·   · · · A.· · In a perfect world, if we're fully
10·   · · · A.· · Yes, sir.                              10·   staffed.· We've been as low as two, we've been
11·   · · · Q.· · Okay.· And it says, It's staffed by    11·   as high as eight, I believe, that have been
12·   seven patrol officers who work 10-hour shifts,     12·   stationed down there.
13·   five days a week.                                  13·   · · · Q.· · Okay.
14·   · · · · · · Does that mean, at any point in        14·   · · · A.· · Generally speaking, we probably
15·   time, there are seven officers, or does it vary    15·   have four to six on average.
16·   by time of day?                                    16·   · · · Q.· · Okay.· And then from 2:00 a.m. to
17·   · · · A.· · It can vary.· So it would depend on    17·   4:00 p.m., not patrolled, or something lesser?
18·   the time of the year; it would depend on the       18·   · · · A.· · It is generally patrolled by the
19·   events that we have taking place.· A routine       19·   patrol division.· So they will make routine
20·   shift for them would look like a Wednesday         20·   drives through or respond to calls of service.
21·   through Saturday.· And, again, before COVID and    21·   · · · Q.· · Okay.· Help me on that.· What does
22·   before some of the time restrictions, it was       22·   that mean, "the patrol division"?· Is that like
23·   more of a 4:00 p.m. to 2:00 a.m. shift work.       23·   a more general division that has responsibility
24·   · · · Q.· · I see.· So on a typical -- and is a    24·   throughout the city, rather than a specific
25·   Saturday different than a Wednesday?               25·   area?

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 17 of 58 PageID #: 740

                                               Page 58                                                  Page 59
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · A.· · Yes, sir.· Patrol handles what you     ·2·   depending on the needs.
·3·   would consider any typical radio call or beat      ·3·   · · · Q.· · Okay.· And maybe that's partially
·4·   assignment.· The downtown district was created     ·4·   covered by C as well.· Going to D, it says, We
·5·   a few years ago because of the disturbances and    ·5·   have had as many as 25 additional officers
·6·   need for additional security down there for        ·6·   assigned to the downtown shift and as few as
·7·   specific times.                                    ·7·   five.
·8·   · · · Q.· · Okay.· The second one here, it         ·8·   · · · · · · That's dependent on the factors or
·9·   says, B, the downtown shift hours of deployment    ·9·   at least partially dependent on the factors you
10·   is sometimes affected by events and the time of    10·   just listed?
11·   the events --                                      11·   · · · A.· · Yes, sir.
12·   · · · · · · · · · (Court reporter                  12·   · · · Q.· · Would it -- could it also be
13·   · · · · · · · · · ·clarification.)                 13·   dependent on whether or not there's a permitted
14·   BY MR. YOUNGWOOD:                                  14·   event in the downtown area?
15·   · · · Q.· · The downtown shift hours of            15·   · · · A.· · Yes, sir.
16·   deployment is sometimes affected by the events     16·   · · · Q.· · Going to four, there's a list of
17·   and time of the events in and around the           17·   safety concerns.· Did you play a role in
18·   square.                                            18·   assembling these?
19·   · · · · · · What does that mean?                   19·   · · · A.· · Yes, sir.
20·   · · · A.· · It would depend on if there's an       20·   · · · Q.· · I don't see anything specific in
21·   event, if it's Double Decker, if it's an           21·   this list -- but I'm going to ask you if I'm
22·   11:00 a.m. kickoff or 2:30 kickoff.· It's          22·   missing it -- that relates to the courthouse
23·   graduation weekend.· Again, if it's a permitted    23·   grounds.
24·   event that we would need some extra officers,      24·   · · · A.· · No, sir.
25·   they -- they kind of work on a sliding scale,      25·   · · · Q.· · There's nothing here that
                                               Page 60                                                  Page 61
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   specifically refers to that, right?                ·2·   · · · A.· · I don't know.
·3·   · · · A.· · I don't believe so.                    ·3·   · · · Q.· · Okay.· What role do you play in the
·4·   · · · Q.· · Okay.· And nothing here that           ·4·   City of Oxford issuing permits?
·5·   specifically refers to the statue, correct?        ·5·   · · · A.· · The permit is filed with the city
·6·   · · · A.· · Correct.                               ·6·   clerk, and then typically forwarded to one of
·7·   · · · Q.· · There's a reference to three           ·7·   our code enforcement officers, who then will
·8·   shootings in D.· What were those three             ·8·   send it in an email or bring it by the office.
·9·   shootings?                                         ·9·   At that point, we begin to gather information
10·   · · · A.· · I know -- I believe all three of       10·   and talk to the coordinators.
11·   them were in restaurant or bar establishments.     11·   · · · Q.· · Let's go to tab 1, Chief, if you
12·   · · · Q.· · Okay.· That -- that are around the     12·   don't mind.
13·   courthouse -- around the square?                   13·   · · · · · · · · · (Exhibit 1 was marked for
14·   · · · A.· · Yes, sir.· Within the downtown         14·   · · · · · · · · · ·identification.)
15·   district.                                          15·   · · · · · · · · · MR. YOUNGWOOD:· Okay.
16·   · · · Q.· · Yeah.· And then there's this           16·   · · · · · · · · · MR. O'DONNELL:· John, just on
17·   request for video.· You say that you don't have    17·   · · · · · · that housekeeping matter, your tab
18·   video, but the City's EMA --                       18·   · · · · · · 36, is that --
19·   · · · · · · And I apologize.· What does "EMA"      19·   · · · · · · · · · MR. YOUNGWOOD:· That's
20·   mean?                                              20·   · · · · · · Exhibit 36.· Yes, if I didn't --
21·   · · · A.· · Emergency management.                  21·   · · · · · · · · · MR. O'DONNELL:· Okay.· That's
22·   · · · Q.· · Okay.                                  22·   · · · · · · a test.· Okay.
23·   · · · · · · -- may have some on the system.        23·   · · · · · · · · · MR. YOUNGWOOD:· Thank
24·   · · · · · · Do you know if any video was           24·   · · · · · · you.· Thank you very much.
25·   provided?                                          25·   ///

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 18 of 58 PageID #: 741

                                               Page 62                                                  Page 63
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   BY MR. YOUNGWOOD:                                  ·2·   · · · A.· · I believe it was 14.
·3·   · · · Q.· · Okay.· So these appear to be the --    ·3·   · · · Q.· · Okay.· 30 to 14, then?
·4·   the guidelines for issuing -- the ordinance for    ·4·   · · · A.· · That would have been in 2020.· That
·5·   issuing permits in the city.· Is this something    ·5·   would have been this summer.
·6·   that you're familiar with?                         ·6·   · · · Q.· · Do you remember when in the summer?
·7·   · · · A.· · Yes, sir.                              ·7·   · · · A.· · No, sir.· Not specifically.
·8·   · · · Q.· · Okay.· And did you play any role in    ·8·   · · · Q.· · Was that in any way done in
·9·   drafting this or creating it?                      ·9·   conjunction with the County changing their
10·   · · · A.· · Not the original, no, sir.             10·   policy to 14?
11·   · · · Q.· · Okay.· Have you played a role in       11·   · · · A.· · Yes, sir.· I believe those
12·   changes to it in the years that you've been        12·   conversations we had jointly.
13·   chief?                                             13·   · · · Q.· · Were you part of those
14·   · · · A.· · Yes, sir.· We made a modification      14·   conversations?
15·   to the length of how far out you can -- you can    15·   · · · A.· · I was a part of the initial
16·   apply for a permit, as far as a timing             16·   conversation when we met with the university
17·   standpoint.· I think we reduced that from 30       17·   and the County.
18·   days to 14.· And then we changed some language     18·   · · · Q.· · Okay.· So it was a three-way
19·   on the type of instruments that you can carry      19·   conversation, then?
20·   while demonstrating.                               20·   · · · A.· · Yes, sir.· It was -- it was a
21·   · · · Q.· · Okay.· And when was the change made    21·   conversation that we had generalizing, trying
22·   from 30 to 15?                                     22·   to keep information flowing to coordinate our
23·   · · · A.· · It was in --                           23·   agencies.
24·   · · · Q.· · I thought -- maybe you said -- I       24·   · · · Q.· · When in the summer, as best you can
25·   meant -- sorry.· Did you say 15 or 14?             25·   recall, did that take place?
                                               Page 64                                                  Page 65
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · A.· · Maybe July or August.· I'm not         ·2·   referenced the other change you remember being
·3·   certain.                                           ·3·   what you could carry, if I remember that right.
·4·   · · · Q.· · Okay.· And who attended that           ·4·   · · · A.· · Yes, sir.
·5·   meeting?· Was it a meeting?                        ·5·   · · · Q.· · So tell me what you mean by that.
·6·   · · · A.· · Yes, sir.                              ·6·   · · · A.· · We changed some language on
·7·   · · · Q.· · Who attended?                          ·7·   banners, and as far as being able to carry
·8·   · · · A.· · I believe our city attorney, Pope      ·8·   certain sticks or pieces of metal.
·9·   Mallette; the sheriff; their attorney, David       ·9·   · · · Q.· · So you, like, wouldn't want
10·   O'Donnell; and Ray Hawkins, the chief on           10·   somebody making a poster and putting it on a
11·   campus, and his general counsel.                   11·   metal stick, because they could take the poster
12·   · · · Q.· · Okay.· And so one of the things        12·   off and the stick could be a weapon, something
13·   discussed was 30 to 14, right?                     13·   like that?
14·   · · · A.· · The premise of that meeting was to     14·   · · · A.· · Yes, sir.
15·   discuss public safety and having multiple          15·   · · · Q.· · How about for flags?· Can I carry a
16·   events on one day.· Conversations outside of       16·   flag on a stick?
17·   that really spilled over within our own counsel    17·   · · · A.· · Well, that was the discussion of
18·   with Pope Mallette and looking at adjustments      18·   our banner, and from banner to flag.· And we
19·   to adhere to permits.                              19·   cleaned that up so that we were fair across the
20·   · · · Q.· · And do you recall what the reason      20·   board.
21·   was to reduce the time from 30 to 14?              21·   · · · Q.· · So I -- anything I can carry a
22·   · · · A.· · Really more of a reasonableness,       22·   banner on, I can carry a flag on?
23·   you know, what time did we need to be able to      23·   · · · A.· · No, sir.· We -- we basically made
24·   prepare and staff those events.                    24·   it to where if you carry a flag or a banner,
25·   · · · Q.· · Okay.· And then you -- I think you     25·   you would have to carry it in your hand or a

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 19 of 58 PageID #: 742

                                               Page 66                                                  Page 67
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   very small item.· Not -- not what we would         ·2·   · · · A.· · No, sir.
·3·   consider a flag stick.                             ·3·   · · · Q.· · Okay.· It would be subject to the
·4·   · · · Q.· · Okay.· So I can't -- if I can't        ·4·   same restrictions and considerations as an
·5·   carry a banner on a metal stick, I can't carry     ·5·   event that takes place during the day?
·6·   the American flag on an American -- on a metal     ·6·   · · · A.· · Yes, sir.
·7·   stick?                                             ·7·   · · · Q.· · Which include what?· What are the
·8·   · · · A.· · Yes, sir.                              ·8·   factors that you consider when deciding whether
·9·   · · · Q.· · Okay.· Any other changes you           ·9·   or not to grant a specific request for a
10·   remember making?                                   10·   permit?
11·   · · · A.· · I believe that was it.                 11·   · · · A.· · You know, it's really -- we just
12·   · · · Q.· · Okay.· How about time of day?· Any     12·   look at time; place; manner; what their needs
13·   restrictions in terms of the City issuing          13·   are, as far as a public safety standpoint; the
14·   permits that are tied to time of day?              14·   size; you know, the route.· All those are taken
15·   · · · A.· · Not specifically.                      15·   into factors.
16·   · · · Q.· · Okay.· What do you mean by that?       16·   · · · Q.· · Okay.· And you don't take into
17·   · · · A.· · Depending on the request, depending    17·   consideration the message that the individual
18·   on the time of day, where that location would      18·   seeking the permit is hoping to convey,
19·   be, if it was a public safety concern, we may      19·   correct?
20·   have issues in staffing or the ability to keep     20·   · · · · · · · · · MR. O'DONNELL:· Objection.
21·   a demonstration safe.                              21·   BY MR. YOUNGWOOD:
22·   · · · Q.· · Okay.· So at least from the City's     22·   · · · Q.· · You -- sir --
23·   perspective, there was no need to have an          23·   · · · · · · · · · MR. O'DONNELL:· You can
24·   absolute ban on a permitted event that takes       24·   · · · · · · answer.
25·   place at night?                                    25·   ///
                                               Page 68                                                  Page 69
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   BY MR. YOUNGWOOD:                                  ·2·   here in the remainder of that paragraph about
·3·   · · · Q.· · I didn't -- I don't know -- I know     ·3·   payment for additional police protection.· Can
·4·   there was an objection, but you can still          ·4·   you tell me about that?
·5·   answer.                                            ·5·   · · · A.· · That would depend on if we brought
·6·   · · · A.· · No, sir.                               ·6·   in additional resources.· You know, if it
·7·   · · · Q.· · And, in fact, if we look at Section    ·7·   was -- if it was a march or if it was a 5K or
·8·   102-641(b), which is on the third page of          ·8·   things like that and we had to bring in extra
·9·   Exhibit 1 -- I'm sorry.· That's actually not       ·9·   staff, there could be -- there could be some --
10·   where I want you to look.· Hold on.· Actually,     10·   some additional cost to that.
11·   Section (a).· Sorry.· Section (a), dead middle,    11·   · · · Q.· · Okay.· Has that occurred?
12·   or almost dead middle, says, The speech content    12·   · · · A.· · From time to time, yes, sir.
13·   of the event shall not be a factor in              13·   · · · Q.· · And, I guess, help me understand,
14·   determining the amount of police protection        14·   if you have the ability to bring in extra staff
15·   necessary.                                         15·   and then charge people for it, what would be
16·   · · · A.· · Where are you at?                      16·   the circumstances under which you'd have to
17·   · · · Q.· · It's maybe five, six lines down.       17·   deny the permit for inability to provide
18·   · · · A.· · Gotcha.                                18·   appropriate police protection?
19·   · · · Q.· · Yeah.· The speech content of the       19·   · · · A.· · I don't know that we've ever denied
20·   event shall not be a factor in determining the     20·   a permit.· Yeah.· We -- if -- you know,
21·   amount of police protection necessary.             21·   specifically, say, a 5K and they gave us a
22·   · · · A.· · Correct.                               22·   route, we would give them how many officers it
23·   · · · Q.· · And that is your policy, correct?      23·   would take to work those intersections and then
24·   · · · A.· · Yes, sir.                              24·   what it might cost for them to operate that
25·   · · · Q.· · Okay.· There is some provisions        25·   event.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 20 of 58 PageID #: 743

                                               Page 70                                                          Page 71
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · ·   ·   · ·   ·   · · JEFF MCCUTCHEN
·2·   · · · Q.· · Okay.· And -- and part of that cost    ·2·   · ·   ·   · ·   ·   · · · MR. O'DONNELL:· Objection to
·3·   might be bringing officers in on overtime duty?    ·3·   · ·   ·   · ·   ·   form.
·4·   · · · A.· · Yes, sir.                              ·4·   · ·   ·   A.·   ·   -- to content.
·5·   · · · Q.· · And so then it would be a choice       ·5·   · ·   ·   Q.·   ·   Okay.· In terms --
·6·   whether or not you -- the applicant wants to       ·6·   · ·   ·   · ·   ·   · · · (Court reporter
·7·   pay for it or not?                                 ·7·   · ·   ·   · ·   ·   · · · ·clarification.)
·8·   · · · A.· · Yes, sir.                              ·8·   · ·   ·   · ·   ·   · · · MR. O'DONNELL:· Yeah.· There
·9·   · · · Q.· · Okay.· And I take it, then, you've     ·9·   · ·   ·   · ·   ·   was an objection to form.
10·   never denied a permit, at least in your            10·   · ·   ·   A.·   ·   We have not denied one on content.
11·   experience, that relates to a political event?     11·   · ·   ·   · ·   ·   · · · MR. O'DONNELL:· Yeah.· John,
12·   · · · A.· · The only time that, again, we look     12·   · ·   ·   · ·   ·   we talk a little slower in
13·   at what our policy says and, you know, did they    13·   · ·   ·   · ·   ·   Mississippi than you do.· So --
14·   supply us with a permit in time, that -- that's    14·   · ·   ·   · ·   ·   · · · MR. YOUNGWOOD:· We -- we
15·   the only time that I know that we have denied      15·   · ·   ·   · ·   ·   think a little slower in New York.
16·   anything.                                          16·   · ·   ·   · ·   ·   Or what I should say is we talk
17·   · · · Q.· · And have you -- okay.· So I -- so      17·   · ·   ·   · ·   ·   without thinking.
18·   that includes not denying anything for a           18·   · ·   ·   · ·   ·   · · · MR. O'DONNELL:· No comment.
19·   political purpose, right?                          19·   · ·   ·   · ·   ·   · · · MR. YOUNGWOOD:· Yeah. I
20·   · · · A.· · Correct.                               20·   · ·   ·   · ·   ·   don't think we're the only ones in
21·   · · · Q.· · And how about an artistic event?       21·   · ·   ·   · ·   ·   the world who do that.· But. . .
22·   You've not -- do you have any recollection of      22·   · ·   ·   · ·   ·   · · · MR. O'DONNELL:· Good point.
23·   denying a permit that relates to an artistic       23·   · ·   ·   · ·   ·   · · · MR. YOUNGWOOD:· Yeah.· Some
24·   event?                                             24·   · ·   ·   · ·   ·   world.
25·   · · · A.· · Nothing related --                     25·   ///
                                               Page 72                                                          Page 73
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   BY MR. YOUNGWOOD:                                  ·2·   feasible.
·3·   · · · Q.· · In terms of the timing and the 14      ·3·   · · · Q.· · Okay.· And in terms of denying
·4·   days, when you deny a permit -- well, strike       ·4·   requests made less than 14 days, can you recall
·5·   that.                                              ·5·   such instances in the last year?
·6·   · · · · · · Can you recall instances where you     ·6·   · · · A.· · Yes, sir.
·7·   have denied permits because they were submitted    ·7·   · · · Q.· · Okay.· Tell me what you recall.
·8·   less than 14 days in advance?                      ·8·   · · · A.· · There was a request that came in
·9·   · · · A.· · Yes, sir.                              ·9·   the week before Halloween for a parade, like a
10·   · · · Q.· · Okay.· And how about when the rule     10·   vehicle -- a vehicle parade the night of
11·   was 30?· Can you recall instances when you         11·   Halloween, and the route that they requested,
12·   denied permits because they were submitted less    12·   which is a high-traffic area for pedestrians --
13·   than 30 days in advance?                           13·   again, it was submitted less than 14 days.· We
14·   · · · A.· · No, sir.                               14·   already had resources allocated for the
15·   · · · Q.· · Okay.· And in terms of the less        15·   Halloween events and pedestrian traffic, which
16·   than 14, is it -- is it that if somebody           16·   we denied that permit on the grounds of not
17·   submits it on the 13th day, that's an automatic    17·   getting it in in time.
18·   denial, or you have some discretion to decide      18·   · · · Q.· · Okay.· And what was the reaction to
19·   whether you still have enough time to make a       19·   that denial?· Did you -- I guess it's hard to
20·   decision?                                          20·   work out another date if it's for Halloween.
21·   · · · A.· · Yes, sir.· I mean, it's a lot in do    21·   · · · A.· · Again, we denied it.· We gave them
22·   we have time to plan, you know, what is            22·   some options, and they chose not to participate
23·   happening in that moment; what are our staffing    23·   in a formalized parade.
24·   needs.· And, again, we typically work with         24·   · · · Q.· · Okay.· You've granted permits for
25·   those individuals for a secondary date, if it's    25·   nighttime use, correct?

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                          YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 21 of 58 PageID #: 744

                                               Page 74                                                  Page 75
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · A.· · Yes, sir.                              ·2·   been memorialized in writing?
·3·   · · · · · · · · · MR. O'DONNELL:· Hey, John,       ·3·   · · · A.· · I am not certain on that.· That
·4·   · · · · · · would this be a good moment to take    ·4·   would go through the city clerk's office.
·5·   · · · · · · five minutes?                          ·5·   · · · Q.· · Okay.· So how do you know that the
·6·   · · · · · · · · · MR. YOUNGWOOD:· Absolutely.      ·6·   policy has been changed to -- to 30?· I'm
·7·   · · · · · · That's perfect.                        ·7·   sorry.
·8·   · · · · · · · · · MR. O'DONNELL:· Okay.            ·8·   · · · A.· · That --
·9·   · · · · · · · · · THE VIDEOGRAPHER:· All           ·9·   · · · Q.· · 14.· 14.
10·   · · · · · · right.· We are going off the           10·   · · · A.· · That was the discussion we had in
11·   · · · · · · record.· The time is 10:15 a.m.        11·   an open board meeting.
12·   · · · · · · · · · (Recess from 10:15 a.m. to       12·   · · · Q.· · Open board meeting of the city
13·   · · · · · · · · · ·10:23 a.m.)                     13·   council?
14·   · · · · · · · · · THE VIDEOGRAPHER:· We are        14·   · · · A.· · Yes, sir.
15·   · · · · · · back on the record.· The time is       15·   · · · Q.· · Okay.· And in terms of the changes
16·   · · · · · · 10:23 a.m.                             16·   that relate to the sticks or other items that
17·   BY MR. YOUNGWOOD:                                  17·   can be part of a permitted event, is that
18·   · · · Q.· · Chief, just a question or two more     18·   something that's memorialized somewhere?
19·   on Exhibit 1.· If I look at Section 102-638(b),    19·   · · · A.· · Yes, sir.
20·   there's the reference to the 30 days.              20·   · · · Q.· · And, again, because you're
21·   · · · A.· · Yes, sir.                              21·   recalling the discussion at the city council
22·   · · · Q.· · Okay.· And you're saying that's now    22·   meeting?
23·   14, if -- correct?                                 23·   · · · A.· · Yes, sir.
24·   · · · A.· · Yes, sir.                              24·   · · · Q.· · Okay.· Other than that, are you
25·   · · · Q.· · And do you know if that change has     25·   aware of a written change that's included
                                               Page 76                                                  Page 77
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   within a set of the City's ordinances?             ·2·   be approved without -- does your signature mean
·3·   · · · A.· · No, sir.                               ·3·   approval, or might it be approved and still not
·4·   · · · Q.· · Okay.· I want to ask you a little      ·4·   have your signature?
·5·   bit about some specific permits.· If we go to      ·5·   · · · A.· · Typically, I sign them and send
·6·   tab 28, which we'll mark as Exhibit 28, please.    ·6·   them back to city hall.· But there could be an
·7·   · · · · · · · · · (Exhibit 28 was marked for       ·7·   instance where, you know, it's a conversation,
·8·   · · · · · · · · · ·identification.)                ·8·   or that it's -- this event could have been
·9·   BY MR. YOUNGWOOD:                                  ·9·   blessed where I didn't sign it, and I took it
10·   · · · Q.· · So this is a two-page document,        10·   to the city council for approval.
11·   which has, at the top, Oxford Police               11·   · · · Q.· · Okay.· Do you remember this
12·   Department, and then it has a heading, Special     12·   specific event?· It's on Saturday, August 8,
13·   Event, Parade, or Public Assembly Permit.· Is      13·   2020, applicant is Visit Oxford.· It's an Arts
14·   this the form for the permit application?          14·   Council projection.
15·   · · · A.· · Yes, sir.                              15·   · · · A.· · Yes, sir.
16·   · · · Q.· · Okay.· It still says -- this is        16·   · · · Q.· · It says -- and it says on the
17·   dated in this past year, although it still says    17·   bottom of the page, first page, type event,
18·   Chief East on the top.· The form just hasn't       18·   Arts Council projection of artwork accompanied
19·   been updated to include your name yet?             19·   by acoustic musician.
20·   · · · A.· · That's right.                          20·   · · · · · · Do you see that?
21·   · · · Q.· · Okay.· This is an application.         21·   · · · A.· · Yes, sir.
22·   This version doesn't seem to be signed by you      22·   · · · Q.· · And the time is 5:00 to 7:30 in the
23·   or anyone else under "permit approved by."         23·   evening?
24·   Would, in the normal course, you have to sign      24·   · · · A.· · Yes, sir.
25·   the permit for it to be approved, or could it      25·   · · · Q.· · Okay.· The location is city hall

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 22 of 58 PageID #: 745

                                               Page 78                                                  Page 79
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   plaza.· And what's the relationship of city        ·2·   demo- -- not demonstrations, but events that
·3·   hall plaza to the town square?                     ·3·   were happening on that location, smaller-
·4·   · · · A.· · That would be in between city hall,    ·4·   scale-type events.
·5·   the building, and then Square Books, Jr.           ·5·   · · · Q.· · Okay.· And no violence associated
·6·   There's an opening there, which sometimes we       ·6·   with any of those in 2020, that you can recall,
·7·   reference to the RSVP platform.                    ·7·   right?
·8·   · · · Q.· · Okay.· Was this event approved?        ·8·   · · · A.· · No, sir.
·9·   · · · A.· · I believe so.                          ·9·   · · · Q.· · Any -- any, even short of violence,
10·   · · · Q.· · Yeah.· I believe it was, too, which    10·   security concerns associated with any of those
11·   is why I'm asking why it --                        11·   events?
12·   · · · · · · · · · (Simultaneous speakers.)         12·   · · · A.· · No, sir.
13·   · · · A.· · I believe so.· We -- we had a          13·   · · · Q.· · And included within those events
14·   series of these type of events from potentially    14·   such as this one were events in the evening,
15·   late July all the way through December.· So I      15·   correct?
16·   would assume it was.                               16·   · · · A.· · Yes, sir.
17·   · · · Q.· · Okay.· And this event, you don't       17·   · · · Q.· · You said there was a series.· If we
18·   recall any -- any violence associated with it,     18·   turn to tab 31, which we'll mark as Exhibit 31.
19·   do you?                                            19·   · · · · · · · · · (Exhibit 31 was marked for
20·   · · · A.· · No, sir.                               20·   · · · · · · · · · ·identification.)
21·   · · · Q.· · Okay.· And you said a series of        21·   BY MR. YOUNGWOOD:
22·   similar events.· What do you mean by "similar"?    22·   · · · Q.· · You can flip through these if you
23·   · · · A.· · Visit Oxford applied for multiple      23·   want, but they all appear to be Visit Oxford
24·   days during the fall, and those events             24·   events and, I think, all of them occurring on
25·   typically had something to do with music or        25·   Friday and Saturdays.
                                               Page 80                                                  Page 81
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · · · · Do you see that?                       ·2·   · · · A.· · Yes, sir.
·3·   · · · A.· · Yes, sir.                              ·3·   · · · Q.· · And at least some of them extended
·4·   · · · Q.· · And all of them for time periods       ·4·   into the evening, correct?
·5·   from 10:00 a.m. to 10:00 p.m. in the evening?      ·5·   · · · A.· · Yes, sir.
·6·   · · · A.· · Yes, sir.                              ·6·   · · · Q.· · Okay.· Let me ask you to turn to
·7·   · · · Q.· · And, again, these don't seem to        ·7·   tab 33, which we'll mark as Exhibit 33.
·8·   have signatures indicating approval.· But to       ·8·   · · · · · · · · · (Exhibit 33 was marked for
·9·   your recollection, were most or all of these       ·9·   · · · · · · · · · ·identification.)
10·   approved?                                          10·   BY MR. YOUNGWOOD:
11·   · · · A.· · Yes, sir.· And I believe they were     11·   · · · Q.· · This is an application from
12·   all introduced at the city council.                12·   somebody named Wayne Andrews.· And this also
13·   · · · Q.· · What do you mean by "introduced"?      13·   refers to being a projection film screening
14·   · · · A.· · Submitted for approval.                14·   event.
15·   · · · Q.· · So the city council can approve        15·   · · · · · · Do you see that?
16·   this or -- yeah.· Well, help me on that.· Who      16·   · · · A.· · Yes, sir.
17·   can approve the permits?                           17·   · · · Q.· · Do you recall whether or not this
18·   · · · A.· · I can approve the permits, but I       18·   event was approved?
19·   will present some to the city council to make      19·   · · · A.· · It was.
20·   sure they are aware.                               20·   · · · Q.· · Okay.· And it took place?
21·   · · · Q.· · I see.· And with the Visit Oxford      21·   · · · A.· · Sir?
22·   ones, you think you did that?                      22·   · · · Q.· · It took -- it did take place?· It
23·   · · · A.· · Yes, sir.                              23·   was approved and the event happened?
24·   · · · Q.· · Okay.· And, again, these all ended     24·   · · · A.· · I believe so, yes, sir.
25·   up being peaceful events, correct?                 25·   · · · Q.· · Okay.· And it was an event that

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 23 of 58 PageID #: 746

                                               Page 82                                                  Page 83
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   involved projections in the evening?               ·2·   says, Event Permit Application.
·3·   · · · A.· · Yes, sir.                              ·3·   · · · · · · My question is:· Is there a
·4·   · · · Q.· · Okay.· Any security or safety or       ·4·   difference between the two types of
·5·   violence associated with it that you recall?       ·5·   applications?
·6·   · · · A.· · No, sir.                               ·6·   · · · A.· · No, sir.· I believe there was two
·7·   · · · Q.· · Okay.· If you could take a look at     ·7·   different forms with the same information but
·8·   tab 9, which we'll mark as Exhibit 9.              ·8·   different language, whether that was on the
·9·   · · · · · · · · · (Exhibit 9 was marked for        ·9·   city website or the city clerk's office versus
10·   · · · · · · · · · ·identification.)                10·   what we had on file.
11·   BY MR. YOUNGWOOD:                                  11·   · · · Q.· · I see.· Okay.· So same purpose,
12·   · · · Q.· · And then look at tab 16, which         12·   same criteria in approving or disapproving
13·   we'll mark as Exhibit 16.                          13·   them?
14·   · · · · · · · · · (Exhibit 16 was marked for       14·   · · · A.· · Yes, sir.
15·   · · · · · · · · · ·identification.)                15·   · · · Q.· · Okay.· And it does look like, by
16·   BY MR. YOUNGWOOD:                                  16·   the way, 9, your -- your name is on it.· Maybe
17·   · · · Q.· · My question is, is -- the one          17·   some of the other is people just had old
18·   that's labeled 9 has the title, Special Event,     18·   versions or something?
19·   Parade, or Public Assembly Permit.· And then if    19·   · · · A.· · Yes, sir.
20·   you look at 16 --                                  20·   · · · · · · · · · (Technical discussion.)
21·   · · · · · · · · · (Court reporter                  21·   · · · · · · · · · MR. YOUNGWOOD:· Okay.· Let's
22·   · · · · · · · · · ·clarification.)                 22·   · · · · · · actually add tab 8, Exhibit 8,
23·   BY MR. YOUNGWOOD:                                  23·   · · · · · · please.
24·   · · · Q.· · Special Event, Parade, or Public       24·   · · · · · · · · · (Exhibit 8 was marked for
25·   Assembly Permit.· And then if you go to 16, it     25·   · · · · · · · · · ·identification.)
                                               Page 84                                                  Page 85
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   BY MR. YOUNGWOOD:                                  ·2·   submitted at least five working days prior to
·3·   · · · Q.· · If you could turn there, Chief.        ·3·   the event.
·4·   There's a collection of documents in here.· I'd    ·4·   · · · · · · Do you see that?
·5·   actually like to refer you to the fifth page of    ·5·   · · · A.· · Yes, sir.
·6·   the document.· They're not numbered as such.       ·6·   · · · Q.· · So how does that overlap with the
·7·   You'll just have to count to the fifth page.       ·7·   30-day-in-advance requirement and the
·8·   · · · · · · Tell me when you're there.· It says    ·8·   14-day-in-advance requirement that we discussed
·9·   on the top City of Oxford Event Permit             ·9·   earlier?
10·   Application, and it has the date, December 3rd,    10·   · · · A.· · This is an event that the
11·   2019.                                              11·   organizers want to serve alcohol.
12·   · · · · · · · · · MR. MALLETTE:· John, this is     12·   · · · Q.· · Okay.· And that requires a
13·   · · · · · · Pope.· Are you talking about the       13·   different notice period?
14·   · · · · · · one that has the date stamp            14·   · · · A.· · Yes, sir.
15·   · · · · · · December 3, 2019?                      15·   · · · Q.· · But it seems to require a shorter
16·   · · · · · · · · · MR. YOUNGWOOD:· Exactly.         16·   notice period, not a longer notice period.
17·   · · · · · · · · · MR. MALLETTE:· Okay.· Got it.    17·   · · · A.· · This one is going to be something
18·   · · · · · · · · · MR. YOUNGWOOD:· I don't know     18·   that we coordinate with our code office and
19·   · · · · · · if yours came through in color, but    19·   ABC.· So they -- they have to file information
20·   · · · · · · December 3 is in red on mine.          20·   about the event.· And, again, we've got to loop
21·   · · · · · · · · · MR. MALLETTE:· Okay.             21·   in some other jurisdictions with that.
22·   BY MR. YOUNGWOOD:                                  22·   · · · Q.· · I hear you.· But wouldn't that
23·   · · · Q.· · So this form looks a little            23·   suggest that there should be a longer
24·   different.· And the thing I want to draw your      24·   requirement than if you're not serving alcohol,
25·   attention to is it says, Application must be       25·   not a shorter requirement?

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 24 of 58 PageID #: 747

                                               Page 86                                                  Page 87
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · A.· · It's essentially set up so that it     ·2·   · · · · · · if I can get the witness to clarify
·3·   gives us notice to be able to let ABC -- or        ·3·   · · · · · · it so that we have it clear.
·4·   just go by and check them.· It could be on a       ·4·   BY MR. YOUNGWOOD:
·5·   private property or an event that's enclosed to    ·5·   · · · Q.· · Is this an additional application
·6·   a specific group.                                  ·6·   one would have to make if you're going to serve
·7·   · · · Q.· · Okay.                                  ·7·   alcohol for an event?
·8·   · · · · · · · · · MR. MALLETTE:· Hey, Jonathan,    ·8·   · · · A.· · Yes, sir.
·9·   · · · · · · to the extent that you are             ·9·   · · · Q.· · Okay.· So if I wanted to have an
10·   · · · · · · questioning this as if it were a       10·   event in the town square, I would still need to
11·   · · · · · · regular event permit, I'm going to     11·   comply with the permit procedure that we've
12·   · · · · · · object to the form.· And I'm not       12·   been discussing up to now that at one point
13·   · · · · · · trying to be prickly, but this is      13·   required 30 days and more recently requires 14
14·   · · · · · · an alcohol permit, rather than         14·   days; is that right?
15·   · · · · · · assembly or parade permit.· It's a     15·   · · · A.· · Yes, sir.
16·   · · · · · · different permit.· It may be           16·   · · · Q.· · And then if I wanted to serve
17·   · · · · · · required as a subset to a march or     17·   alcohol, I'd also have to complete this form?
18·   · · · · · · assembly, but it's an alcohol          18·   · · · A.· · Yes, sir.
19·   · · · · · · permit, not a parade or assembly       19·   · · · Q.· · Okay.· But the five days that's
20·   · · · · · · permit.· And I'm sorry.· I don't       20·   contained within here, that is sufficient time
21·   · · · · · · mean to testify, but it's a --         21·   to process the additional requirements
22·   · · · · · · · · · MR. YOUNGWOOD:· No.· I'm not     22·   associated with having an event have alcohol,
23·   · · · · · · trying to be clever.· I -- you've      23·   correct?
24·   · · · · · · actually explained it to me.· I --     24·   · · · · · · · · · MR. MALLETTE:· Object to the
25·   · · · · · · I understand it.· Let me try to see    25·   · · · · · · form.
                                               Page 88                                                  Page 89
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · · · · · · · MR. O'DONNELL:· I'll join        ·2·   · · · A.· · No, sir.
·3·   · · · · · · that objection.                        ·3·   · · · Q.· · You are consulted from time to
·4·   · · · A.· · Can you ask the question again,        ·4·   time -- we touched on this briefly at the
·5·   sir?                                               ·5·   beginning -- by -- with Sher- -- or let me ask
·6·   · · · Q.· · The five days here, that's             ·6·   this better.
·7·   sufficient time to carry out whatever approvals    ·7·   · · · · · · Sheriff East, from time to time,
·8·   you need to seek for an event to have alcohol?     ·8·   will consult with your office regarding the
·9·   · · · · · · · · · MR. MALLETTE:· Object to the     ·9·   issuance of permits for the use of county
10·   · · · · · · form.                                  10·   facilities, correct?
11·   · · · · · · · · · MR. O'DONNELL:· Same -- same     11·   · · · A.· · No, sir.· Not with issuing of a
12·   · · · · · · objection.                             12·   permit.· He may notify us that they have one,
13·   · · · A.· · Yes, sir.                              13·   but not that I would make any suggestions on
14·   · · · · · · · · · MR. YOUNGWOOD:· Okay.· Let's     14·   approving or disapproving.
15·   · · · · · · go to tab 2, which we'll mark as       15·   · · · Q.· · Okay.· Does he notify you or does
16·   · · · · · · Exhibit 2.                             16·   he contact somebody else?· What's the line of
17·   · · · · · · · · · (Exhibit 2 was marked for        17·   communication?
18·   · · · · · · · · · ·identification.)                18·   · · · A.· · It's typically me.
19·   BY MR. YOUNGWOOD:                                  19·   · · · Q.· · Okay.· And is he notifying you that
20·   · · · Q.· · So is this a document you're           20·   he has an application, or is he notifying you
21·   familiar with, sir?                                21·   that he's -- that they've granted a permit and
22·   · · · A.· · No, sir.                               22·   they have an event?
23·   · · · Q.· · Okay.· Independent of the document,    23·   · · · A.· · It could be both.· If there's a
24·   are you aware of the County's policy regarding     24·   permit submitted to him, he may contact us to
25·   the use of its facilities?                         25·   ask do we have an event that day or adequate

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 25 of 58 PageID #: 748

                                               Page 90                                                  Page 91
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   staff available if the permit is granted.          ·2·   · · · Q.· · Okay.· Are you aware of the
·3·   · · · Q.· · Okay.                                  ·3·   specific policies that the County adopted in
·4·   · · · A.· · And then after the event is            ·4·   2020 relating to the use of the courthouse
·5·   scheduled, if he needs additional assistance,      ·5·   grounds?
·6·   he would reach out.                                ·6·   · · · A.· · In conversation.
·7·   · · · Q.· · Okay.· And, again, you can't recall    ·7·   · · · Q.· · Tell me what -- who was that
·8·   any instance where you've denied him that          ·8·   conversation with?
·9·   assistance?                                        ·9·   · · · A.· · With the sheriff.
10·   · · · A.· · No, sir.                               10·   · · · Q.· · And when was that conversation?
11·   · · · Q.· · So we looked at tab 2.· If you turn    11·   · · · A.· · It would have been throughout the
12·   to tab 6, which we'll mark as Exhibit 6.           12·   summer as pertaining to this.
13·   · · · · · · · · · (Exhibit 6 was marked for        13·   · · · Q.· · I'm sorry.· What does "pertaining
14·   · · · · · · · · · ·identification.)                14·   to this" mean?
15·   BY MR. YOUNGWOOD:                                  15·   · · · A.· · Well, you're asking about this
16·   · · · Q.· · I -- I take it from your prior         16·   document, specifically speaking of allowing
17·   answer, you also haven't seen this document?       17·   four or more people?
18·   · · · A.· · No, sir.                               18·   · · · Q.· · Yeah.
19·   · · · Q.· · If you turn to tab 11, which we'll     19·   · · · A.· · That would have been a conversation
20·   mark as Exhibit 11.                                20·   we had this summer.
21·   · · · · · · · · · (Exhibit 11 was marked for       21·   · · · Q.· · Okay.· Tell me about that
22·   · · · · · · · · · ·identification.)                22·   conversation.
23·   BY MR. YOUNGWOOD:                                  23·   · · · A.· · Essentially, he notified us of this
24·   · · · Q.· · Have you seen this document before?    24·   policy coming into play.· And that way, if our
25·   · · · A.· · No, sir.                               25·   officers encountered more than what the policy
                                               Page 92                                                  Page 93
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   allowed, we would contact his office if we saw     ·2·   told you we've changed it -- we've done this
·3·   it.                                                ·3·   because?
·4·   · · · Q.· · Okay.· Did he tell you -- let's        ·4·   · · · A.· · No.· Not that I know of.
·5·   just focus on the "four people" part.· Did he      ·5·   · · · Q.· · Okay.· But he did -- he wanted to
·6·   give you the rationale for the four people         ·6·   inform you and let you know that there was now
·7·   limitation?                                        ·7·   this four-person restriction, right?
·8·   · · · A.· · Maybe.· I mean, we talked about        ·8·   · · · A.· · Yes, sir.
·9·   logistics of his office and ability to monitor     ·9·   · · · Q.· · Okay.· And do you remember when he
10·   that area, the lack of the staff that they         10·   informed you of that?
11·   have, and the wide range of mileage that they      11·   · · · A.· · It would have been sometime during
12·   cover as an agency.                                12·   the summer.
13·   · · · Q.· · Okay.· But what does that have to      13·   · · · Q.· · Okay.· So this document's dated the
14·   do with four people being on the courthouse        14·   15th of June.· Sometime presumably after the
15·   grounds?                                           15·   15th of June?
16·   · · · A.· · Those conversations, sir, I'm not      16·   · · · A.· · Yes, sir.
17·   sure of.                                           17·   · · · Q.· · Okay.· And -- and since being
18·   · · · Q.· · You're not recalling them clearly?     18·   informed of that, have -- have you or your
19·   · · · A.· · Yes, sir.· I don't know that I was     19·   officers noticed violations of this "no more
20·   involved in those conversations of how they        20·   than four without a permit" policy on the
21·   came up with the number four.                      21·   courthouse grounds?
22·   · · · Q.· · No.· And I appreciate you weren't      22·   · · · A.· · We have.
23·   involved in the decision.· I'm wondering if,       23·   · · · Q.· · And on what occasions?
24·   during your conversations with Sheriff East, he    24·   · · · A.· · Dates, I don't have in front of me.
25·   gave you a rationale for the decision, if he       25·   But there -- there were time to -- times that

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 26 of 58 PageID #: 749

                                               Page 94                                                  Page 95
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   our agency would see -- I mean, we would notify    ·2·   · · · A.· · Typically, during the daytime, his
·3·   them if it was even two, just to give them a       ·3·   staff is in and out of that area equally.· He's
·4·   heads-up to make sure they knew.· But there        ·4·   got more staff during the daytime, and they
·5·   were times where there were more.                  ·5·   were able to monitor that better than after
·6·   · · · Q.· · Okay.· Well, let me -- when you say    ·6·   hours.
·7·   there were two, I mean -- we can go back to the    ·7·   · · · Q.· · Okay.· Why does he have more staff
·8·   pictures if it's helpful.· The courthouse          ·8·   around the courthouse during the daytime than
·9·   grounds have benches and open space, correct?      ·9·   at night, if you know?
10·   · · · A.· · Yes, sir.                              10·   · · · A.· · They manage the courthouse, and so
11·   · · · Q.· · And the low fence with gaps in it      11·   there are court proceedings happening
12·   to allow access, right?                            12·   throughout the day.· He's got detectives that
13·   · · · A.· · Yes, sir.                              13·   are out, more personnel that are out
14·   · · · Q.· · So at any given time -- let's start    14·   specifically during the daytime.· Generally,
15·   during the day -- I mean, wouldn't there be        15·   it's deputies that are working the road at
16·   groups of two or more on the courthouse            16·   night is all that they have.
17·   grounds?                                           17·   · · · Q.· · Okay.· Well, how about on a
18·   · · · A.· · Yes, sir.· And I apologize.· I was     18·   Saturday?
19·   specifically meaning after hours.                  19·   · · · A.· · I would assume Saturday would be
20·   · · · Q.· · Okay.· Okay.· So if you saw five       20·   specifically just the deputies that are working
21·   people having lunch together on the courthouse     21·   the road.· So if we noticed that there were
22·   grounds during the day, would you inform           22·   multiple people up there, we would generally
23·   Sheriff East's agency about that?                  23·   give them a call.
24·   · · · A.· · No, sir.                               24·   · · · Q.· · Okay.· So if you saw a group of
25·   · · · Q.· · Okay.· Why not?                        25·   five on a Wednesday at noon, you wouldn't give
                                               Page 96                                                  Page 97
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   a call.· If you saw a group of five at noon on     ·2·   Five people standing there having a picnic on
·3·   Saturday, your deputies might give a call?         ·3·   the lawn on a weekend.· Is that a -- your
·4·   · · · A.· · Yes, sir.                              ·4·   understanding, a violation of County policy?
·5·   · · · Q.· · Is that tracked in some way, giving    ·5·   · · · A.· · I don't know that they deem it as a
·6·   a call that a certain number of people are on      ·6·   violation, and that's why we directly report it
·7·   the courthouse grounds?· Or is the call just       ·7·   to them.
·8·   made, and there's no record?                       ·8·   · · · Q.· · Okay.· And are you aware of them
·9·   · · · A.· · It's probably a phone call.· And,      ·9·   taking any actions with respect to the people
10·   again, that may be notified from my staff to --    10·   gathering in response to any of the calls that
11·   for me to call him, or it could be one of our      11·   your office has made to them?
12·   staff members contacting their on-duty             12·   · · · A.· · I don't know of anything
13·   supervisor.                                        13·   specifically that they've done.· I do know that
14·   · · · Q.· · Okay.· So -- so it's your              14·   we have notified them of multiple people there,
15·   understanding that five people congregating on     15·   and their office handles that.· Whether that's
16·   the courthouse grounds during the day is a         16·   removal or giving them additional options, I
17·   violation of County policy?                        17·   wouldn't know.
18·   · · · · · · · · · MR. O'DONNELL:· Object to        18·   · · · Q.· · Okay.· And do you have safety
19·   · · · · · · form.                                  19·   concerns associated with more than four people
20·   · · · A.· · No.· That's not my understanding.      20·   gathering on the courthouse grounds?
21·   I know that that business -- that -- that          21·   · · · A.· · It all depends:· time of day,
22·   operates as a business and a courthouse.· So       22·   what's going on, traffic patterns.· Again,
23·   there would be more people coming and going        23·   that's -- we'll try to manage the street and
24·   throughout the day.                                24·   everything adjacent to that, and we give them
25·   · · · Q.· · Okay.· But how about on a weekend?     25·   the call on how they determine safety on their

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 27 of 58 PageID #: 750

                                               Page 98                                                  Page 99
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   grounds.                                           ·2·   · · · A.· · No, sir.
·3·   · · · Q.· · So -- so it's possible for five        ·3·   · · · Q.· · Okay.· Were you aware -- well, you
·4·   people to gather on the courthouse grounds and     ·4·   testified earlier that the -- you became aware
·5·   for it to be perfectly safe?                       ·5·   that the approval time period for the permit
·6·   · · · A.· · It's possible.                         ·6·   associating -- associated with the use of the
·7·   · · · Q.· · Okay.· And it's possible for five      ·7·   courthouse grounds changed from 30 days to 14,
·8·   people to gather on the courthouse grounds         ·8·   right?
·9·   after dark and it be perfectly safe, correct?      ·9·   · · · A.· · Yes, sir.
10·   · · · A.· · It's possible.                         10·   · · · Q.· · Were -- well, let me actually -- I
11·   · · · · · · · · · MR. O'DONNELL:· Object to        11·   don't mean to have led you in that way.
12·   · · · · · · form.                                  12·   · · · · · · When you became aware of the change
13·   BY MR. YOUNGWOOD:                                  13·   in 30 to 14, what policy did you think was
14·   · · · Q.· · And in both circumstances, day or      14·   changing?
15·   night, it depends on all the other                 15·   · · · A.· · I would assume it was very similar
16·   circumstances, correct?                            16·   to the same policy that we had, as far as
17·   · · · A.· · Yes, sir.                              17·   accepting a permit.
18·   · · · · · · · · · MR. YOUNGWOOD:· Okay.· Go to     18·   · · · Q.· · Did you -- and did you understand
19·   · · · · · · 27, please.                            19·   it to be a countywide policy or only a policy
20·   BY MR. YOUNGWOOD:                                  20·   limited to the courthouse grounds and the
21·   · · · Q.· · Have you seen -- which we'll mark      21·   statue?
22·   as Exhibit 27.· Tab 27 is Exhibit 27.· Have you    22·   · · · A.· · I didn't get any -- it didn't get
23·   ever seen this document before?                    23·   into any specifics on that.
24·   · · · · · · · · · (Exhibit 27 was marked for       24·   · · · Q.· · Okay.· Did you, in your
25·   · · · · · · · · · ·identification.)                25·   conversations with Sheriff East last summer,
                                              Page 100                                                 Page 101
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   gain any understanding as to why these various     ·2·   · · · Q.· · Would the rationale be any
·3·   policy changes were being applied to the           ·3·   different for them in terms of the sheriff's
·4·   courthouse grounds, as opposed to all county       ·4·   office's access to them than it would be for
·5·   property?                                          ·5·   the courthouse grounds?
·6·   · · · A.· · Yes, sir.· Mostly around the           ·6·   · · · A.· · I'm not certain.
·7·   ability to provide security there.· Again, I'm     ·7·   · · · Q.· · And your conversations with -- with
·8·   not sure how many deputies they run, but it's      ·8·   Sheriff East concerning changes in policies to
·9·   600-and-some-odd square miles, and I'm assuming    ·9·   the courthouse grounds and the area approximate
10·   six to eight deputies.· So response time and       10·   to the statue touch on any of the political
11·   the ability to monitor that is definitely          11·   movements that were exhibited this summer of
12·   different for them than for us.                    12·   2020?
13·   · · · Q.· · What is different about the            13·   · · · A.· · No, sir.· Again, I think they were
14·   courthouse for them, as opposed to any other       14·   following a very similar policy that we were.
15·   small plot of land within the county?              15·   We were trying to, you know, give our citizens,
16·   · · · A.· · I'm not sure, unless it's, you         16·   you know -- not different standards,
17·   know, that being centrally located in the city     17·   essentially.
18·   and coming through the city limits, slowing        18·   · · · Q.· · By "not different standards," you
19·   them down as far as a response time versus a       19·   mean that the City and the County wanted to
20·   piece of property in the county with open road.    20·   have the same standard?
21·   · · · Q.· · But there are -- you testified         21·   · · · A.· · From a timing standpoint as to when
22·   earlier, there are other -- there's other          22·   to get your permit in.
23·   parcels of county property within the city,        23·   · · · Q.· · Okay.· But in terms of the focus of
24·   right?                                             24·   the County's changes in policy on the
25·   · · · A.· · Yes, sir.                              25·   courthouse, did the subject, for example, of

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 28 of 58 PageID #: 751

                                              Page 102                                                 Page 103
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   Black Lives Matter come up?                        ·2·   the issuance of any permits for time periods
·3·   · · · A.· · No, sir.                               ·3·   starting 30 minutes before dusk?
·4·   · · · Q.· · Or the Confederate marches or          ·4·   · · · A.· · I think once they enacted that in
·5·   events?· Did they -- did that come up in your      ·5·   their county, then we were notified.
·6·   conversations with Sheriff East?                   ·6·   · · · Q.· · Were you -- by Sheriff East?
·7·   · · · A.· · About why they changed their --        ·7·   · · · A.· · Yes, sir.
·8·   their timing?                                      ·8·   · · · Q.· · So you were notified by
·9·   · · · Q.· · Yes.                                   ·9·   Sheriff East?
10·   · · · A.· · No, sir.                               10·   · · · A.· · Once they changed this policy, yes,
11·   · · · Q.· · Okay.· Or there's a -- there's a --    11·   sir.
12·   I understand, a group of citizens who would        12·   · · · Q.· · Okay.· And you were not consulted
13·   like to take down the Confederate statue,          13·   on whether or not the policy should change in
14·   correct, or move it?· Take it down or move it,     14·   that manner, I assume?
15·   right?                                             15·   · · · A.· · I don't believe so.
16·   · · · A.· · Yes, sir.                              16·   · · · Q.· · Okay.· Did Sheriff East tell you
17·   · · · Q.· · Did that come up in connection with    17·   the rationale for changing the policy so as to
18·   any of the conversations that you had with         18·   preclude the use of the courthouse grounds
19·   Sheriff East regarding changes to the              19·   starting 30 minutes before dusk?
20·   courthouse grounds policy?                         20·   · · · A.· · Yes, sir.· Again, you know, back to
21·   · · · A.· · No, sir.                               21·   the safety -- the public safety, being able to
22·   · · · Q.· · Okay.· Did you also become aware,      22·   provide security to that from a staffing need
23·   over the summer, from Sheriff East or              23·   and in a response-time need.
24·   otherwise, that the County had made a change to    24·   · · · Q.· · Did he provide any instances to you
25·   its courthouse grounds policy so as to prohibit    25·   in which he was unable to provide security
                                              Page 104                                                 Page 105
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   relating to the courthouse grounds after --        ·2·   night, right?
·3·   starting 30 minutes before dusk?                   ·3·   · · · · · · · · · MR. O'DONNELL:· Object to
·4·   · · · A.· · Are you asking did he provide me       ·4·   · · · · · · form.
·5·   any data?                                          ·5·   · · · A.· · When you -- when you're saying
·6·   · · · Q.· · Any -- any overall data or -- or       ·6·   "most incidents," what are you referencing to?
·7·   reference to a specific incident.                  ·7·   · · · Q.· · Well, in the downtown area, most of
·8·   · · · A.· · We've had several incidents -- and     ·8·   them take place at night, right?· I think you
·9·   I don't have any dates in front of me -- where     ·9·   said that before.
10·   our staff responded or intercepted disturbances    10·   · · · · · · · · · MR. O'DONNELL:· Same
11·   there.· And if it's in -- after normal working     11·   · · · · · · objection.
12·   hours, I mean, you could potentially look at a     12·   · · · A.· · Yes, sir.
13·   15- to 40-minute window before they could          13·   · · · Q.· · When is dusk?
14·   respond.· So I know we've had those                14·   · · · A.· · 30 minutes before sunset.
15·   conversations.                                     15·   · · · Q.· · So dusk is 30 minutes before
16·   · · · Q.· · Okay.· And you can't remember a        16·   sunset?
17·   specific incident?                                 17·   · · · A.· · That's my understanding.
18·   · · · A.· · No, sir.· Those would be things --     18·   · · · Q.· · Okay.· So 30 minutes before dusk
19·   you know, potentially look back on in our          19·   would be an hour before sunset, then?
20·   system.· But it has happened from time to time.    20·   · · · A.· · I guess so.
21·   · · · Q.· · But you've had incidents elsewhere     21·   · · · Q.· · Okay.· And by definition, sunset
22·   in the city at night from time to time, right?     22·   would change based on the day of the year,
23·   · · · A.· · Yes, sir.                              23·   right?
24·   · · · Q.· · Okay.· In fact, most of your           24·   · · · A.· · Yes, sir.
25·   incidents take place elsewhere in the city at      25·   · · · Q.· · Is it the time of day -- let's not

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 29 of 58 PageID #: 752

                                              Page 106                                                 Page 107
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   talk about the courthouse for a second.· Let's     ·2·   · · · A.· · It can.
·3·   talk about incidents related to people             ·3·   · · · Q.· · Okay.· It's not just the setting of
·4·   gathering, you know, near and around bars and      ·4·   the sun; fair to say?
·5·   restaurants -- okay -- which you've discussed      ·5·   · · · A.· · Yes, sir.
·6·   take place in the downtown area.                   ·6·   · · · Q.· · Okay.· Was there any discussion
·7·   · · · · · · Is it the time of day that             ·7·   with Sheriff East when you were informed that
·8·   increases the likelihood of an incident            ·8·   the City had -- sorry.· Strike that.· Was there
·9·   regarding -- requiring police involvement, or      ·9·   any discussion with Sheriff East when you were
10·   is it the amount of light in the sky?              10·   informed that the County had adopted a 30-
11·   · · · A.· · You know, I think it's a -- it's a     11·   minutes-before-dusk policy with respect to the
12·   lot of factors.· It's -- it's the time of the      12·   courthouse grounds of a desire to see the City
13·   day; it's where it's located at; it's how large    13·   institute a similar policy for areas of the
14·   the gathering is.· I think it's many factors.      14·   city?
15·   · · · Q.· · Okay.· How about whether or not        15·   · · · A.· · Not that I'm aware of.
16·   it's a sunny day or a cloudy day?· Cloudy days     16·   · · · Q.· · So there was a desire to make the
17·   are darker than sunny days.                        17·   14 days correspond, but not a desire to make
18·   · · · A.· · You know, sometimes rain lowers our    18·   the time-of-day aspect of the policy
19·   crowd, but, again, I think it goes back to all     19·   correspond?
20·   those factors.                                     20·   · · · A.· · I don't know that we discussed
21·   · · · Q.· · Okay.· At least in big cities where    21·   that.
22·   I live, you know, summer heat can increase         22·   · · · Q.· · Okay.· How about the four-person
23·   incidents.· Is that -- so is heat, temperature,    23·   requirement that's in the County policy with
24·   something that plays a role in whether or not      24·   respect to the courthouse grounds?· Any -- any
25·   an incident is likely to take place?               25·   effort to impose a four-person gathering
                                              Page 108                                                 Page 109
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   limitation elsewhere within the city?              ·2·   a -- sounds a little artificial, but I don't
·3·   · · · A.· · We had some general discussions        ·3·   want to violate your relationship with your
·4·   with our attorney.· And, again, it depended        ·4·   attorney.
·5·   on --                                              ·5·   · · · A.· · And -- and you're asking about the
·6·   · · · Q.· · I don't -- I don't -- I don't -- if    ·6·   County policy, correct?
·7·   it's a direct conversation with Mr. Mallette or    ·7·   · · · Q.· · Yeah.· Well, I'm -- you've kind of
·8·   another attorney, I don't need you to tell me      ·8·   told me that -- that one of the things going on
·9·   that.· So if that's the only way to answer the     ·9·   is the County was changing their policy from 30
10·   question, perhaps I'll ask you to stop.· But I     10·   to 14, so maybe the city changes it from 30 to
11·   would like to get the information, but I don't     11·   14.· You told me about the poles and sticks at
12·   want to violate your --                            12·   the rallies or events -- I don't mean that
13·   · · · · · · · · · MR. MALLETTE:· John --           13·   they're just rallies -- and -- and that you
14·   BY MR. YOUNGWOOD:                                  14·   wanted to have similar policies on these
15·   · · · Q.· · -- with your attorney.                 15·   things.· I just asked you about the after dusk,
16·   · · · · · · · · · MR. MALLETTE:· Counselor,        16·   which it sounds like there's no such policy in
17·   · · · · · · this is Pope Mallette.· I don't        17·   the city, correct?
18·   · · · · · · object to you asking him how our       18·   · · · A.· · Correct.
19·   · · · · · · policy is formed, as long as he's      19·   · · · Q.· · And there's no policy in the city
20·   · · · · · · not quoting --                         20·   that puts special attention on gatherings of
21·   · · · · · · · · · MR. YOUNGWOOD:· Yes.             21·   more than four people, right?
22·   BY MR. YOUNGWOOD:                                  22·   · · · A.· · Correct.
23·   · · · Q.· · So maybe if you -- if you're able      23·   · · · Q.· · And so now my question is:· With
24·   to answer what you know about the policy, as       24·   respect to the gatherings of more people, do
25·   opposed to what you were told, which I know is     25·   you know why the City doesn't have limitations

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 30 of 58 PageID #: 753

                                              Page 110                                                 Page 111
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   on gatherings of more than four people?            ·2·   · · · A.· · I just remember seeing it in an
·3·   · · · A.· · I don't know specifically on why       ·3·   email.
·4·   we -- we don't have a number on that.· Again,      ·4·   · · · Q.· · That --
·5·   our staffing is different than that of the         ·5·   · · · A.· · Yeah.· It would have been an email
·6·   County, and our ability to respond to those        ·6·   we received this summer.
·7·   areas are a little bit different.                  ·7·   · · · Q.· · Okay.· And do you know who
·8·   · · · Q.· · Okay.· Let me start going through a    ·8·   Mr. Warren is?
·9·   few documents and ask you some specific            ·9·   · · · A.· · I believe, maybe just through
10·   questions on -- on those.· But we'll try and       10·   some -- some Facebook searches, I gathered what
11·   move quickly.· Go to tab 13, which we'll mark      11·   was on his profile.
12·   as Exhibit 13.                                     12·   · · · Q.· · Okay.· Other than that, you've not,
13·   · · · · · · · · · (Exhibit 13 was marked for       13·   to your knowledge, encountered him?
14·   · · · · · · · · · ·identification.)                14·   · · · A.· · I don't believe so.
15·   BY MR. YOUNGWOOD:                                  15·   · · · Q.· · Okay.· And I think this is -- to
16·   · · · Q.· · This is an email from somebody         16·   your knowledge, the City of Oxford did not
17·   named Anne Barrett, and I believe you're one of    17·   grant the permit to Mr. Warren, did it?
18·   the recipients of the email, if you look on the    18·   · · · A.· · I don't believe we had one
19·   email addresses.                                   19·   submitted to us.
20·   · · · A.· · Yes, sir.                              20·   · · · Q.· · Okay.· And, in fact, from the
21·   · · · Q.· · Okay.· Do you remember this email      21·   email, you can see it's relating to a permit
22·   and the attachment that I think comes from a       22·   that pertains to the -- to an event on the
23·   social media post by somebody named Tim Warren?    23·   courthouse lawn.
24·   · · · A.· · Yes, sir.                              24·   · · · · · · Do you see that?
25·   · · · Q.· · What do you remember about this?       25·   · · · A.· · Yes, sir.
                                              Page 112                                                 Page 113
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · Q.· · Did you have any involvement in        ·2·   · · · A.· · We had -- we had a couple. I
·3·   granting that permit?                              ·3·   believe we had a march and a scavenger hunt.
·4·   · · · A.· · No, sir.                               ·4·   And that was over, you know, the weekend, maybe
·5·   · · · Q.· · Okay.· Did you have any involvement    ·5·   a Friday and a Saturday.
·6·   in policing the event that he held on the          ·6·   · · · Q.· · Okay.· And you were able to have
·7·   courthouse lawn?                                   ·7·   these events simultaneously -- or I understand
·8·   · · · · · · · · · (Simultaneous speakers.)         ·8·   some of them may have straddled days -- again,
·9·   · · · · · · · · · MR. O'DONNELL:· Object to the    ·9·   maintaining safety and order in the community,
10·   · · · · · · form.                                  10·   correct?
11·   · · · · · · · · · (Court reporter                  11·   · · · A.· · Yes.
12·   · · · · · · · · · ·clarification.)                 12·   · · · · · · · · · (Court reporter
13·   · · · · · · · · · THE WITNESS:· I think, David,    13·   · · · · · · · · · ·clarification.)
14·   · · · · · · I cut you off.                         14·   BY MR. YOUNGWOOD:
15·   · · · A.· · I believe we -- we had additional      15·   · · · Q.· · And by Juneteenth, we're referring
16·   security that day just for the city.· But it       16·   to June 19th; is that right, sir?
17·   would have been for this event, but                17·   · · · A.· · Yes, sir.
18·   specifically for any counterdemonstrators.         18·   · · · Q.· · In fact, if you look at tab 16,
19·   · · · Q.· · Okay.· And notwithstanding the         19·   which we'll mark as Exhibit 16.
20·   nature of Mr. Warren's message, you were able      20·   · · · · · · This is a permit which does seem to
21·   to maintain safety and order that day, correct?    21·   be signed and approved relating to some -- an
22·   · · · A.· · Yes, sir.                              22·   event that's going to be called Oxford
23·   · · · Q.· · There were multiple events, am I       23·   Juneteenth; is that right?
24·   correct, held within the city of Oxford on         24·   · · · A.· · Yes, sir.
25·   Juneteenth this year?                              25·   · · · Q.· · And it has three dates for it,

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 31 of 58 PageID #: 754

                                              Page 114                                                 Page 115
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   June 19, 20, 21, but one of them includes June     ·2·   the university's security force.· If you turn
·3·   19th itself, correct?                              ·3·   to tab 21, which we'll mark as Exhibit 21.
·4·   · · · A.· · Yes, sir.                              ·4·   · · · · · · · · · (Exhibit 21 was marked for
·5·   · · · Q.· · And then if you turn to tab 17,        ·5·   · · · · · · · · · ·identification.)
·6·   which we'll mark as Exhibit 17.                    ·6·   BY MR. YOUNGWOOD:
·7·   · · · · · · · · · (Exhibit 17 was marked for       ·7·   · · · Q.· · You're not on this, sir.· I'm not
·8·   · · · · · · · · · ·identification.)                ·8·   going to ask you if you've seen it before or
·9·   BY MR. YOUNGWOOD:                                  ·9·   anything.· If you look at the top, though,
10·   · · · Q.· · This says -- this is for June 19th,    10·   Sheriff East writes that he has a meeting at
11·   Students Stronger -- sorry.· I misspoke.           11·   9:30 with the two chiefs about security for the
12·   Stronger Together Student Organization March,      12·   weekend.
13·   June 19th, start time, 5:00 p.m., end              13·   · · · · · · Could -- would -- is that possibly
14·   7:00 p.m., correct?                                14·   when you had your discussions that related to
15·   · · · A.· · Yes, sir.                              15·   the -- you know, what you could put a banner on
16·   · · · Q.· · Do you know if that took place?        16·   and timing of applications?
17·   The document itself is -- doesn't seem to be       17·   · · · A.· · It's possible, yes, sir.
18·   marked as approved.                                18·   · · · Q.· · Okay.· But you're not -- this
19·   · · · A.· · I do not believe that event took       19·   doesn't tell you that it was or wasn't?
20·   place.· I believe the organizers of Juneteenth     20·   · · · A.· · I'm not sure, because this could
21·   correlated with this group to do -- to do the      21·   have been a meeting leading up to the July 4th
22·   march together.                                    22·   event.· So it could have been just a security
23·   · · · Q.· · Okay.· I want to see if I can help     23·   meeting.
24·   you place better the meeting that you described    24·   · · · Q.· · Okay.· It's not uncommon, I guess,
25·   where you met with Sheriff East and the head of    25·   for you to meet with Sheriff East or your
                                              Page 116                                                 Page 117
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   counterpart at the university?                     ·2·   · · · Q.· · Okay.· And would you create these
·3·   · · · A.· · No, sir.                               ·3·   plans in conjunction with the sheriff's
·4·   · · · Q.· · Let's take a look at tab 53, which     ·4·   department or with the university security
·5·   we'll mark as Exhibit 53.                          ·5·   force?
·6·   · · · · · · · · · (Exhibit 53 was marked for       ·6·   · · · A.· · We would if we were relying on
·7·   · · · · · · · · · ·identification.)                ·7·   their resources or putting them in what we call
·8·   BY MR. YOUNGWOOD:                                  ·8·   a stack or in a group with our officers.
·9·   · · · Q.· · And take a look at this.· This was     ·9·   · · · Q.· · If you could turn to 55, please,
10·   produced to us.· And tell me what this is,         10·   which we'll mark as Exhibit 55.
11·   please.                                            11·   · · · · · · · · · (Exhibit 55 was marked for
12·   · · · A.· · This would have been an operational    12·   · · · · · · · · · ·identification.)
13·   plan with our department for an event that we      13·   BY MR. YOUNGWOOD:
14·   had this summer.                                   14·   · · · Q.· · This a similar type of plan?· This
15·   · · · Q.· · Okay.· So this just relates to one     15·   one's for the 4th of July last year.
16·   event?· This is not, like, a general statement     16·   · · · A.· · Yes, sir.
17·   of policy?                                         17·   · · · Q.· · Okay.· I want to direct your
18·   · · · A.· · No, sir.· This was specifically for    18·   attention to the second paragraph of the first
19·   one event.                                         19·   page, where it says, Lafayette County Sheriff's
20·   · · · Q.· · Okay.· And would you create such a     20·   Office is primarily responsible for operations
21·   plan for all events or only large events?· Or      21·   during the event.· However, if needed, the
22·   how did that work?                                 22·   Oxford Police Department will assist when
23·   · · · A.· · Typically, for large events or         23·   requested.
24·   events that might use additional jurisdictions     24·   · · · · · · Do you see that?
25·   or resources.                                      25·   · · · A.· · Yes, sir.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 32 of 58 PageID #: 755

                                              Page 118                                                 Page 119
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · Q.· · And this is an example of your         ·2·   much with the Confederate protesters as with
·3·   office and the Lafayette County Sheriff's          ·3·   any counterprotesters that might appear, right?
·4·   Office coordinating on safety and security for     ·4·   · · · A.· · Yes, sir.
·5·   the courthouse grounds, correct?                   ·5·   · · · Q.· · Okay.· And through the coordination
·6·   · · · A.· · Yes, sir.                              ·6·   between your office and the Lafayette County
·7·   · · · Q.· · And the protest here was a             ·7·   Sheriff's Office, you were able to maintain
·8·   Confederate protesters -- set of protesters,       ·8·   safety and order during this event, correct?
·9·   right?                                             ·9·   · · · A.· · Yes, sir.
10·   · · · A.· · I don't know what they deemed it as    10·   · · · Q.· · I want to refer you to tab 22,
11·   far as what they permitted for.                    11·   which we'll mark as Exhibit 22.
12·   · · · Q.· · It says on the top, on July 4th,       12·   · · · · · · · · · (Exhibit 22 was marked for
13·   2020, at 1230 hours, Confederate 901 protesters    13·   · · · · · · · · · ·identification.)
14·   will be conducting a stagnant protest on the       14·   BY MR. YOUNGWOOD:
15·   courthouse grounds.                                15·   · · · Q.· · You're not on this.· I'm not
16·   · · · · · · Do you see that?                       16·   suggesting that you have seen this document
17·   · · · A.· · Yes, sir, I do.                        17·   before.· But it concerns an application for
18·   · · · Q.· · And what does that mean,               18·   July 5th.· You can see the application.· It's
19·   Confederate 901?                                   19·   something on the courthouse grounds, something
20·   · · · A.· · That was a group.· That was a title    20·   called Love Your Neighbor and Prayer.
21·   they used on Facebook.· And so one of the          21·   · · · · · · The reason I'm showing it to you
22·   organizers we were familiar with, that's where     22·   is, on the top, Sheriff East says, I have
23·   we would have coined that terminology.             23·   spoken with Chief McCutchen, and the City does
24·   · · · Q.· · Okay.· And I think you've also         24·   not have any permits issued that will take
25·   testified that your concern that day was as        25·   extra resources from us.
                                              Page 120                                                 Page 121
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · · · · Was it sometimes -- we've talked       ·2·   generally?
·3·   about assistance you provided the County.          ·3·   · · · A.· · Yes, sir.
·4·   Would the County provide you with assistance as    ·4·   · · · Q.· · Well, let me -- does that happen?
·5·   well?                                              ·5·   I mean, are most of the permitted events within
·6·   · · · A.· · Yes, sir.                              ·6·   the city boundaries, even if, perhaps, on
·7·   · · · Q.· · And so while you're two separate       ·7·   county grounds within the city boundaries?
·8·   police forces, is it fair to say that you tried    ·8·   · · · A.· · Yes, sir.
·9·   to, where you could, share resources to            ·9·   · · · Q.· · Or are they --
10·   maintain safety and order within the city of       10·   · · · A.· · Most of them -- most of them are.
11·   Oxford?                                            11·   · · · Q.· · Okay.· And how about the
12·   · · · A.· · Yes, sir.                              12·   relationship with the university?· Does the
13·   · · · Q.· · Would you sometimes assist them        13·   university police force assist you from time to
14·   outside of the city and in the county,             14·   time?
15·   generally?                                         15·   · · · A.· · Yes, sir.
16·   · · · A.· · Yes, sir.                              16·   · · · Q.· · Do they assist the County from time
17·   · · · Q.· · Okay.· What would give rise to         17·   to time?
18·   that?                                              18·   · · · A.· · Yes, sir.
19·   · · · A.· · It could be a traffic crash, it        19·   · · · Q.· · And then going the other way, do
20·   could be a crime scene or a search.· Just          20·   you assist the university from time to time?
21·   depending on the need.                             21·   · · · A.· · Yes, sir.
22·   · · · Q.· · Okay.· And how about with a planned    22·   · · · Q.· · Okay.· And have you observed that
23·   permitted event?· Would you be available to        23·   the County assists the university from time to
24·   assist them if there were permitted events         24·   time?
25·   outside of the city but in the county,             25·   · · · A.· · Yes, sir.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 33 of 58 PageID #: 756

                                              Page 122                                                 Page 123
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · Q.· · Okay.· Do you know what the size is    ·2·   wrong.· The state police force or -- is that
·3·   of the university police force?                    ·3·   the right terminology?· Or is it -- is it a
·4·   · · · A.· · I believe it's around 32, 33.          ·4·   marshal's office or what is it?
·5·   · · · Q.· · And is that total employees, or is     ·5·   · · · A.· · We have a Mississippi Bureau of
·6·   that law enforcement officers only?                ·6·   Narcotics, so a drug enforcement arm of the
·7·   · · · A.· · I believe that's officers only.        ·7·   State has an office here in Oxford.
·8·   · · · Q.· · Okay.· And Sheriff East has            ·8·   · · · Q.· · Any -- any other state law
·9·   testified to this.· I don't, unfortunately,        ·9·   enforcement officers?
10·   have it right in front of me.· Do you know         10·   · · · A.· · I don't believe any -- any more
11·   approximately how many officers he has?            11·   State officers are located here.
12·   · · · A.· · Maybe 40.· I'm not certain.            12·   · · · Q.· · Okay.· And by "here," you mean
13·   · · · Q.· · Okay.· So not holding you to these     13·   Oxford, or by "here," you mean Lafayette
14·   numbers, but you have roughly 80 officers; you     14·   County?
15·   said the university has roughly 32, 33; and he     15·   · · · A.· · Oxford and the county.
16·   maybe has 40.· So all together, more than 150      16·   · · · Q.· · How many, then, in that one state
17·   officers within the county boundaries?             17·   office you just referred to, the narcotics
18·   · · · A.· · Probably so, yes, sir.                 18·   office?
19·   · · · Q.· · And then is there another police       19·   · · · A.· · I don't know.
20·   force within the county boundaries?                20·   · · · Q.· · Okay.· Like --
21·   · · · A.· · Not -- not local jurisdictions.        21·   · · · · · · · · · (Simultaneous speakers.)
22·   · · · Q.· · State, you mean?                       22·   · · · A.· · Maybe a handful of five or six,
23·   · · · A.· · Yes, sir.                              23·   max.
24·   · · · Q.· · Okay.· And tell me about that.· How    24·   · · · Q.· · You said five or six, max?
25·   does the -- and I don't want to get the words      25·   · · · A.· · Yes, sir, I believe.
                                              Page 124                                                 Page 125
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · Q.· · And how about federal?· Are there      ·2·   · · · A.· · Typically, no.
·3·   federal law enforcement officers located within    ·3·   · · · Q.· · Okay.· Any occasions where you
·4·   the county?                                        ·4·   would?
·5·   · · · A.· · Yes, sir.· I know we have an FBI       ·5·   · · · A.· · As -- as the year and the summer
·6·   office, a marshal's office, I believe an ATF       ·6·   went along, we tried to partner with as many
·7·   office.· Most of the branches of the federal       ·7·   people as we could for intel gathering.· But
·8·   government have some sort of representation        ·8·   when it comes to safety and security, it was
·9·   here.                                              ·9·   handled all at the local level.
10·   · · · Q.· · Okay.· Let's just start with the       10·   · · · Q.· · What do you mean by "intel
11·   State.· What's your level of interaction in        11·   gathering"?
12·   coordination with the State narcotics office?      12·   · · · A.· · If -- so if we received a permit,
13·   · · · A.· · Typically, only with narcotics         13·   we would try to loop in our federal partners.
14·   investigations or any large-scale violent crime    14·   That way, if they had any information, any
15·   that may pertain back to narcotics.· But not       15·   additional background or former investigative
16·   really a day-to-day operation.                     16·   knowledge of the participants or organizers,
17·   · · · Q.· · So they probably would not be          17·   that would help us understand what we were
18·   available, for example, if you needed help with    18·   dealing with.
19·   a permitted event?                                 19·   · · · Q.· · Okay.· Hold on one -- one second,
20·   · · · A.· · Right.· We -- we've never called on    20·   please.· Sorry.
21·   them.                                              21·   · · · · · · Anthony Hervey.· Do you know that
22·   · · · Q.· · And federal, same thing?· You          22·   name?
23·   wouldn't be seeking the assistance of federal      23·   · · · A.· · Yes, sir.
24·   officers with a permitted event within the         24·   · · · Q.· · Okay.· And do you recall that there
25·   city?                                              25·   was a vigil for Mr. Hervey this summer on the

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 34 of 58 PageID #: 757

                                              Page 126                                                 Page 127
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   courthouse grounds?                                ·2·   picture, sir, of the statue with a projection
·3·   · · · A.· · Yes, sir.· I believe so.               ·3·   on it saying, Take it down.
·4·   · · · Q.· · What do you recall about that?         ·4·   · · · · · · Do you remember when this occurred,
·5·   · · · A.· · We had so many.· I want to say it      ·5·   this summer?
·6·   was around Memorial Day, maybe, that there was     ·6·   · · · A.· · I've actually never seen that
·7·   a gathering, either on the courthouse or they      ·7·   photo, but I do believe I understand what
·8·   walked to the courthouse.· And I could             ·8·   you're referencing to.
·9·   completely have my days wrong on that.             ·9·   · · · Q.· · Okay.· Did you witness the event
10·   · · · Q.· · Okay.· Do you remember any safety      10·   yourself?
11·   incidents associated with that event?              11·   · · · A.· · No, sir.
12·   · · · A.· · Safety incidents, I would not say.     12·   · · · Q.· · Okay.· You were informed of the
13·   But I know, if I'm referencing that right day,     13·   event?
14·   then we would have obviously had our downtown      14·   · · · A.· · If that -- if this is the one where
15·   units monitoring that area.                        15·   someone was parked and then shined the
16·   · · · Q.· · Okay.· And -- and you were able to     16·   projection across the road, then yes, sir.
17·   maintain safety and order during that -- that      17·   · · · Q.· · How did you learn of it?
18·   vigil?                                             18·   · · · A.· · I was contacted by one of our staff
19·   · · · A.· · Yes, sir.                              19·   members.
20·   · · · Q.· · Okay.· If you could turn to tab 43,    20·   · · · Q.· · Okay.· Was any police action taken
21·   which we'll mark as Exhibit 43.                    21·   with respect to it?
22·   · · · · · · · · · (Exhibit 43 was marked for       22·   · · · A.· · As far as enforcement, no, sir.· We
23·   · · · · · · · · · ·identification.)                23·   did not make any arrests or citations issued.
24·   BY MR. YOUNGWOOD:                                  24·   · · · Q.· · Okay.· Any -- any violence erupt
25·   · · · Q.· · Do you remember -- this is a           25·   from this event that's depicted in this
                                              Page 128                                                 Page 129
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   picture?                                           ·2·   which we'll mark as Exhibit 44.
·3·   · · · A.· · No, sir.                               ·3·   · · · · · · · · · (Exhibit 44 was marked for
·4·   · · · Q.· · Okay.· Or car collisions or            ·4·   · · · · · · · · · ·identification.)
·5·   anything like that in the area surrounding the     ·5·   BY MR. YOUNGWOOD:
·6·   statue?                                            ·6·   · · · Q.· · And you can also look at tab 45,
·7·   · · · A.· · Not that I'm aware of.                 ·7·   which we'll mark as Exhibit 45.
·8·   · · · Q.· · Okay.· Or any other harm to public     ·8·   · · · · · · · · · (Exhibit 45 was marked for
·9·   safety take place associated with this event?      ·9·   · · · · · · · · · ·identification.)
10·   · · · A.· · I do believe we asked the              10·   BY MR. YOUNGWOOD:
11·   individual not to shine it across that direct      11·   · · · Q.· · These are projections from a prior
12·   roadway into drivers' eyes.                        12·   summer, I'll represent to you, sir, on the
13·   · · · Q.· · Okay.· And did they then cease         13·   courthouse walls.· Were you aware of films
14·   their behavior, or did they keep it up?            14·   being shown on the courthouse walls in prior
15·   · · · A.· · They moved on.                         15·   years?
16·   · · · Q.· · Okay.· Do you know how long it was     16·   · · · A.· · No, sir.
17·   up for?                                            17·   · · · Q.· · Okay.· Then I won't ask any more
18·   · · · A.· · No, sir.                               18·   questions about those.
19·   · · · Q.· · Okay.· But during the time it was      19·   · · · · · · Sir, I'll represent to you that --
20·   up and perhaps projecting across the road, as      20·   actually, I'll just show it to you.· Tab 25,
21·   you say, you're not aware of any car accidents     21·   which we'll mark as Exhibit 25.
22·   or any other events that harmed public safety      22·   · · · · · · · · · (Exhibit 25 was marked for
23·   because of it?                                     23·   · · · · · · · · · ·identification.)
24·   · · · A.· · No, sir.                               24·   BY MR. YOUNGWOOD:
25·   · · · Q.· · Okay.· If you could turn to tab 44,    25·   · · · Q.· · This is a permit application made

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 35 of 58 PageID #: 758

                                              Page 130                                                 Page 131
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   to the County, not to the City, by Mr. Rash,       ·2·   back and looking at our calendar.
·3·   who's the plaintiff in the case, for an event      ·3·   · · · Q.· · Okay.· What would I want to look at
·4·   on August 8th, which, you'll see from the          ·4·   to figure that out?· You say "our calendar."
·5·   document, was denied.                              ·5·   Can you be more specific?
·6·   · · · · · · Were you in any way consulted          ·6·   · · · A.· · You know, to be able to go back and
·7·   regarding this application?                        ·7·   look at any notes that we made, any permits
·8·   · · · A.· · I don't believe so.                    ·8·   that would have been filed, anything like that.
·9·   · · · Q.· · Okay.· Did anyone -- I think your      ·9·   · · · Q.· · Okay.· Let's go to tab 30, which
10·   answer will be no.· No one asked you if you        10·   we'll mark as Exhibit 30.
11·   could provide assistance to safeguard this --      11·   · · · · · · · · · (Exhibit 30 was marked for
12·   the safety of the community if this event were     12·   · · · · · · · · · ·identification.)
13·   to take place, correct?                            13·   BY MR. YOUNGWOOD:
14·   · · · A.· · Not to my knowledge, no, sir.          14·   · · · Q.· · So this is an email that
15·   · · · Q.· · Do you know any reason why, if you     15·   Sheriff East sends to you, Chief McCutchen, on
16·   had been asked to provide assistance the night     16·   September 1st of 2020.· Do you remember
17·   of the 8th of August, that your -- your office     17·   receiving this -- this email from the sheriff?
18·   couldn't have provided such assistance?            18·   · · · A.· · Yes, sir.
19·   · · · A.· · Only if we had other events            19·   · · · Q.· · Okay.· And then he's attached to it
20·   scheduled and stacked.                             20·   a letter he wrote to the mayor of the City of
21·   · · · Q.· · Okay.· And do you recall August 8th    21·   Oxford.· Do you see that behind the blue piece
22·   of this year -- of last year -- sorry --           22·   of paper?
23·   being -- your resources being taxed in a way       23·   · · · A.· · Yes, sir.
24·   that you couldn't provide assistance?              24·   · · · Q.· · Okay.· Do you recall this letter?
25·   · · · A.· · I couldn't answer without going        25·   · · · A.· · Yes, sir.
                                              Page 132                                                 Page 133
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · Q.· · And do you recall the event that       ·2·   approximately 120 emotionally charged grown men
·3·   led to it?                                         ·3·   would be marching and protesting upon City of
·4·   · · · A.· · Yes, sir.                              ·4·   Oxford streets and on the Lafayette County
·5·   · · · Q.· · And what -- what do you -- let's       ·5·   Courthouse grounds.
·6·   start with the event.· What do you recall about    ·6·   · · · · · · Do you see that?
·7·   the event that led to it?                          ·7·   · · · A.· · Yes, sir.
·8·   · · · A.· · This was a march that originated on    ·8·   · · · Q.· · Had your office learned of the
·9·   campus, then came to the city limits, and then     ·9·   march in advance?
10·   to the county courthouse.· And then they           10·   · · · A.· · Not -- not really in advance. I
11·   eventually moved over to the city hall plaza       11·   got a phone call from the chief of police on
12·   before exiting the square and heading back to      12·   campus telling me that they were about to start
13·   campus.                                            13·   marching.· So within a matter of seconds or
14·   · · · Q.· · Okay.· And what, if any,               14·   minutes before the actual event took place.
15·   involvement did you have in that event?            15·   · · · Q.· · Okay.· Did you discuss this event
16·   · · · A.· · We had to secure intersections and     16·   with Sheriff East, or did you just receive this
17·   staff the area around the courthouse and           17·   letter afterwards?
18·   eventually help navigate the student athletes      18·   · · · A.· · We discussed it.· I mean, we were
19·   back to campus.                                    19·   on the site together that day.
20·   · · · Q.· · If you look at the second paragraph    20·   · · · Q.· · Okay.· And -- and do you know what
21·   of Sheriff East's letter to the mayor, he says,    21·   gave rise to him then writing this letter?
22·   It is very concerning the City of Oxford's         22·   · · · A.· · I can only assume from frustration
23·   mayor would not notify anyone with the Oxford      23·   of the event spontaneously happening and no one
24·   Police Department, much less anyone at the         24·   giving any law enforcement a heads-up.
25·   Lafayette County Sheriff's Department, that        25·   · · · Q.· · Okay.· He writes to you on the

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 36 of 58 PageID #: 759

                                              Page 134                                                 Page 135
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   first page of Exhibit 30, Thought you might        ·2·   You're assuming I knew about stuff in advance
·3·   need a copy for your files.                        ·3·   that I didn't know about?
·4·   · · · · · · Do you know what he meant by that?     ·4·   · · · A.· · I would assume so.
·5·   · · · A.· · Yes, sir.· We generated a police       ·5·   · · · Q.· · Okay.· Did you ever have a
·6·   report, and so we attached that, I'm assuming,     ·6·   conversation with her about the event?
·7·   or I kept it in an email.                          ·7·   · · · A.· · Afterwards, yes, sir.
·8·   · · · Q.· · Okay.· If you go to now past his       ·8·   · · · Q.· · What was that conversation?
·9·   first letter, there's a letter dated               ·9·   · · · A.· · Trying to get a timeline of what
10·   September 8th from the mayor back to him, where    10·   she knew, where she was, you know, how did we
11·   she writes, I'm in receipt of your letter          11·   get to this moment without any conversations.
12·   regarding the football team's march without a      12·   · · · · · · · · · MR. YOUNGWOOD:· Okay.· Why
13·   permit on Friday, August 8, 2020.· Your            13·   · · · · · · don't we take a break?· We've been
14·   information is simply not correct.                 14·   · · · · · · going about an hour.· Why don't --
15·   · · · · · · Do you know -- and I know you're       15·   · · · · · · why don't we make it -- if you
16·   not her.· But do you know what she meant by the    16·   · · · · · · don't mind, why don't we make it 15
17·   information not being correct?                     17·   · · · · · · minutes?· Maybe Landon and Lily,
18·   · · · A.· · There was a lot of speculation as      18·   · · · · · · the three of us, could talk, and
19·   to her knowledge of that event or her duration     19·   · · · · · · we're -- we're actually close to
20·   prior to the event kicking off.· And so I          20·   · · · · · · the end.· And I just want to make
21·   believe her statement there is that the facts      21·   · · · · · · sure Landon or Lily have -- have
22·   were not all the way out when the original         22·   · · · · · · some stuff they want me to cover
23·   letter was written.                                23·   · · · · · · that I make sure I cover.
24·   · · · Q.· · And so the thing she may be            24·   · · · · · · · · · So I think we'll get you
25·   saying -- again, I know you're not her -- is,      25·   · · · · · · freed up before -- well, I don't
                                              Page 136                                                 Page 137
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · · · · know what time you normally eat        ·2·   · · · A.· · He would have been our sergeant who
·3·   · · · · · · lunch, but before your afternoon.      ·3·   managed the downtown district.
·4·   · · · · · · So we'll take 15 minutes, come back    ·4·   · · · Q.· · Okay.· And the top of the email,
·5·   · · · · · · at 12:45 -- sorry -- 11:45.            ·5·   which is dated June 21, he writes, We had a
·6·   · · · · · · · · · THE VIDEOGRAPHER:                ·6·   small crowd on the square tonight.· It was much
·7·   · · · · · · Okay.· We're going off the record.     ·7·   smaller than the two previous evenings.
·8·   · · · · · · The time is 11:31 a.m.                 ·8·   · · · · · · So he's writing this the morning,
·9·   · · · · · · · · · (Recess from 11:31 a.m. to       ·9·   it looks like, of the 21st, and when he says
10·   · · · · · · · · · ·11:47 a.m.)                     10·   "tonight," he must be referring to the 20th.
11·   · · · · · · · · · THE VIDEOGRAPHER:· We are        11·   Is that how you read it when you got the email?
12·   · · · · · · back on the record.· The time is       12·   · · · A.· · Yes, sir.
13·   · · · · · · 11:47 a.m.                             13·   · · · Q.· · Okay.· And then he says, Much
14·   · · · · · · · · · MR. YOUNGWOOD:· Okay.· Keith,    14·   smaller than the previous two evenings.
15·   · · · · · · I really don't have too much           15·   · · · · · · The previous immediate evening
16·   · · · · · · longer.· So we certainly won't need    16·   would have been June 19th, which would have
17·   · · · · · · another break.                         17·   been Juneteenth, correct?
18·   BY MR. YOUNGWOOD:                                  18·   · · · A.· · Yes, sir.
19·   · · · Q.· · If you could turn to tab 52, which     19·   · · · Q.· · Okay.· He says, There were no
20·   we'll mark as Exhibit 52.                          20·   issues from the Juneteenth march from the
21·   · · · · · · · · · (Exhibit 52 was marked for       21·   activity center to city hall, and there was a
22·   · · · · · · · · · ·identification.)                22·   good turnout.
23·   BY MR. YOUNGWOOD:                                  23·   · · · · · · Do you see that as a reference to
24·   · · · Q.· · This is an email from Alex Moffett     24·   what happened on the 20th or on the 19th?
25·   to you and to others.· Who is Mr. Moffett?         25·   · · · A.· · That probably would have been -- I

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 37 of 58 PageID #: 760

                                              Page 138                                                 Page 139
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   believe the scavenger hunt was on the 19th, and    ·2·   · · · · · · · · · (Simultaneous speakers.)
·3·   the march was on the 20th.                         ·3·   · · · A.· · Because the county courthouse is in
·4·   · · · Q.· · Okay.· And can you help me -- and      ·4·   the center of the square, it would have just
·5·   really, for the record, sir, when it says          ·5·   naturally been in the proximity of it.
·6·   "activity center to city hall," what was that      ·6·   · · · Q.· · Okay.· So it would have -- it would
·7·   describing?                                        ·7·   have circled the county courthouse, but perhaps
·8·   · · · A.· · The activity center was the            ·8·   with a road between the marchers and the
·9·   location on Molly Barr Road and Price Street.      ·9·   courthouse; is that right?
10·   The activity center is located there.· That was    10·   · · · A.· · Yes, sir.
11·   the start location for the march, and the march    11·   · · · Q.· · Okay.· And he says, Everyone stayed
12·   came to city hall and then back to the activity    12·   on the sidewalks and out of the street, and
13·   center.                                            13·   there was not anyone attempting to interfere
14·   · · · Q.· · And how does that relate, for the      14·   with the march.
15·   record, to the square -- town square?              15·   · · · · · · Right?
16·   · · · A.· · It would have went directly through    16·   · · · A.· · Yes, sir.
17·   the town square.                                   17·   · · · Q.· · Did this event have coordination at
18·   · · · Q.· · And how would it relate to the         18·   all, to your knowledge, with the county
19·   courthouse, then, the county courthouse?           19·   sheriff's office?
20·   · · · A.· · The county -- it would have went       20·   · · · A.· · Probably only just to know about
21·   around the county courthouse.                      21·   that it was happening.
22·   · · · Q.· · Okay.· So it -- like around the        22·   · · · Q.· · Okay.· And this is certainly an
23·   sidewalk immediately outside the county            23·   example of an event that could take -- that
24·   courthouse or -- or --                             24·   took place at night in the town square without
25·   · · · A.· · No.· Just --                           25·   any violence or disturbance to the peace,
                                              Page 140                                                 Page 141
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   correct?                                           ·2·   has been the sheriff this first year, so it's
·3·   · · · A.· · I believe it was in the evening. I     ·3·   taken some -- some time to iron out some of
·4·   don't know that it was after dark.                 ·4·   those details.· But I think it's good and it's
·5·   · · · Q.· · Okay.· But evening in -- in late       ·5·   getting better.
·6·   June would -- could be 8:00, 9:00 p.m. without     ·6·   · · · Q.· · And you -- I mean, you used to work
·7·   it being after dark, right?                        ·7·   for him when he was -- had your position,
·8·   · · · A.· · Yes, sir.                              ·8·   right?
·9·   · · · Q.· · Okay.· And there was no violence or    ·9·   · · · A.· · Yes, sir.
10·   other threats to public safety associated with     10·   · · · Q.· · Okay.· So you've known each other a
11·   it, right?                                         11·   long time?
12·   · · · A.· · That's correct.                        12·   · · · A.· · Yes, sir.
13·   · · · Q.· · Okay.· Have you ever had               13·   · · · Q.· · And you have a good working
14·   conversations with -- with Sheriff East about      14·   relationship, I take it?
15·   even greater coordination between your force       15·   · · · A.· · Yes, sir.
16·   and his force with respect to keeping the peace    16·   · · · Q.· · No problems with communicating?· If
17·   within the county and the city?                    17·   you need something, you can talk to him about
18·   · · · A.· · Such as?                               18·   it; if he needs something, he can talk to you
19·   · · · Q.· · I don't know.· Any -- I mean -- let    19·   about it?
20·   me ask it differently.                             20·   · · · A.· · Yes, sir.
21·   · · · · · · What is your level of coordination?    21·   · · · Q.· · Okay.· I'm going to just show
22·   Is it -- is it a good level of coordination?       22·   you --
23·   Something that's challenged and needs more         23·   · · · · · · · · · MR. YOUNGWOOD:· And let me
24·   work?· Or how would you classify it?               24·   · · · · · · actually ask the videographer:· Is
25·   · · · A.· · I think it's good.· He, obviously,     25·   · · · · · · there a way to capture both the

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 38 of 58 PageID #: 761

                                              Page 142                                                 Page 143
·1·   · · ·JEFF MCCUTCHEN                                ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   ·witness and some picture we're                    ·2·   BY MR. YOUNGWOOD:
·3·   ·going to put up of the town square?               ·3·   · · · Q.· · And what I'd like to do, Chief,
·4·   · · · ·THE VIDEOGRAPHER:· Yeah.· If                ·4·   if -- can you see the screen?· Can you see what
·5·   ·we do a screen share --                           ·5·   I'm looking at?· It's a picture of the
·6·   · · · ·MR. YOUNGWOOD:· Yes.· So --                 ·6·   courthouse.
·7·   · · · ·THE VIDEOGRAPHER:· -- I can                 ·7·   · · · A.· · Yes, sir.
·8·   ·do a picture-in-picture on that.                  ·8·   · · · Q.· · Okay.· And what I'm going to do is
·9·   · · · ·MR. YOUNGWOOD:· Yeah.· Lily                 ·9·   have it go forward, and I'm going to ask Lily
10·   ·will do that.                                     10·   to stop it just for orientation and ask you to
11·   · · · ·So on -- this is not -- we                  11·   just help us, for the record, identify what
12·   ·will give everyone the link to it.                12·   we're looking at.· So when I do that, for the
13·   ·It's a short video of the town                    13·   record, I'll mark the time piece on the -- on
14·   ·square, and I'm really going to                   14·   the video.
15·   ·just use it for the record to see                 15·   · · · · · · Before we start, can you tell us
16·   ·if the chief can help us orient it                16·   what this is a picture of?
17·   ·to the extent the Court will want                 17·   · · · A.· · This would be North Lamar, and
18·   ·to know that.· Why don't we mark it               18·   you're facing the north side of the county
19·   ·as -- just to make sure I don't use               19·   courthouse.
20·   ·a number that's been used, I'll say               20·   · · · Q.· · Okay.· And you can see that this is
21·   ·it's Exhibit 58, which would be the               21·   taken during the holiday season.· There are
22·   ·next numbered exhibit, if the                     22·   wreaths up.· Is this a fair rendition of what
23·   ·binder went that far.                             23·   the courthouse might look like from that
24·   · · · ·(Exhibit 58 was marked for                  24·   position during the holiday season?
25·   · · · · identification.)                           25·   · · · A.· · Yes, sir.
                                              Page 144                                                 Page 145
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · Q.· · Okay.· And the streamers, the          ·2·   start going south from this direction?
·3·   lights that we see coming from the top of the      ·3·   · · · A.· · Yes, sir.
·4·   courthouse to the buildings, those are put up      ·4·   · · · Q.· · Okay.· Looking at the retail that's
·5·   all year or just part of the year?                 ·5·   along the road we're facing, what road is that?
·6·   · · · A.· · Just during the holidays.              ·6·   · · · A.· · You're now entering the courthouse
·7·   · · · Q.· · Okay.· How about, though, the          ·7·   circle.
·8·   streetlights?· Would those be on after dark,       ·8·   · · · Q.· · Okay.· And the lights that are
·9·   typically?                                         ·9·   coming from those doors at night, are those
10·   · · · A.· · Yes, sir.                              10·   typically on in the evening?
11·   · · · · · · · · · MR. YOUNGWOOD:· Okay.· And       11·   · · · A.· · Yes, sir.
12·   · · · · · · let's start the video, and I'll --     12·   · · · · · · · · · MR. YOUNGWOOD:· Okay.· Let's
13·   · · · · · · I'll tell you when to stop it.         13·   · · · · · · go forward, Lily.
14·   · · · · · · · · · (Video played.)                  14·   · · · · · · · · · (Video played.)
15·   · · · · · · · · · MR. YOUNGWOOD:· So let's         15·   · · · · · · · · · MR. YOUNGWOOD:· Okay.· And
16·   · · · · · · pause it.· Can we -- Lily, can we      16·   · · · · · · let's pause again, please.
17·   · · · · · · pause it?· Okay.                       17·   BY MR. YOUNGWOOD:
18·   BY MR. YOUNGWOOD:                                  18·   · · · Q.· · Okay.· If I could now -- so we've
19·   · · · Q.· · So which direction have we turned?     19·   gone -- we're looking east; am I correct,
20·   · · · A.· · You are now about to go south.         20·   still?
21·   · · · Q.· · Okay.· And this is at 23 seconds of    21·   · · · A.· · You're looking south.
22·   the video.· And, again, I recognize the            22·   · · · Q.· · I'm looking south.· Okay.· So the
23·   Christmas lights are up and they're not at all     23·   courthouse is to the east of us, and there are
24·   times of the year.· But, otherwise, this is a      24·   stores to the south of us and the west of us,
25·   fair rendition of what it would look like to       25·   correct?

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 39 of 58 PageID #: 762

                                              Page 146                                                 Page 147
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · A.· · Yes, sir.                              ·2·   south away from the courthouse, what -- what
·3·   · · · Q.· · Okay.· The lights -- and you           ·3·   street is that?
·4·   remember I showed you a picture of these during    ·4·   · · · A.· · That is South Lamar.
·5·   the day.· It's part of the reason I wanted to      ·5·   · · · Q.· · Okay.· So it's North Lamar north of
·6·   look at the video.· The lights that are toward     ·6·   the courthouse and South Lamar south of the
·7·   the left of the screen, the bulb lights, those     ·7·   courthouse?
·8·   are typically on at night; is that right?          ·8·   · · · A.· · Yes, sir.
·9·   · · · A.· · They -- they are here.· Again, I've    ·9·   · · · Q.· · The courthouse divides the north
10·   just never paid attention.· I'm sorry.             10·   and south?
11·   · · · · · · · · · MR. YOUNGWOOD:· Okay.· And       11·   · · · A.· · Yes, sir.
12·   · · · · · · just for the record, I've stopped      12·   · · · Q.· · Okay.· Again, we're looking at
13·   · · · · · · the tape at 32 seconds.· Let's move    13·   retail on the southernmost portion.· And this
14·   · · · · · · forward.                               14·   is -- I'm sorry -- for the record, at 42
15·   · · · · · · · · · (Video played.)                  15·   seconds.
16·   · · · · · · · · · MR. YOUNGWOOD:· Okay.· Let's     16·   · · · · · · Again, this -- this retail and the
17·   · · · · · · pause it again as it -- as it          17·   lights there, on a typical evening, those
18·   · · · · · · circles around.                        18·   lights would be on; is that -- is that right?
19·   BY MR. YOUNGWOOD:                                  19·   · · · A.· · Yes, sir.
20·   · · · Q.· · We can't see the courthouse now,       20·   · · · Q.· · And --
21·   but we're on the southernmost portion of the       21·   · · · · · · · · · MR. O'DONNELL:· Let -- let
22·   square; is that right?· Or headed toward the       22·   · · · · · · me -- excuse me, John.· I want to
23·   southernmost portion?                              23·   · · · · · · make an objection.· I think the
24·   · · · A.· · Yes, sir.                              24·   · · · · · · video has an aspect to it that
25·   · · · Q.· · Okay.· And the street that goes        25·   · · · · · · enhances the lighting features in
                                              Page 148                                                 Page 149
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · · · · the video.· So I think, therefore,     ·2·   Tailor?
·3·   · · · · · · it's unduly suggestive of what the     ·3·   · · · A.· · It is a -- like, a boutique, ladies
·4·   · · · · · · actual conditions are.· So. . .        ·4·   shop.
·5·   · · · · · · · · · MR. YOUNGWOOD:· Fair enough.     ·5·   · · · Q.· · It's not a tailor; it's a clothing
·6·   · · · · · · I think I'm -- I understand the        ·6·   store?· Okay.
·7·   · · · · · · objection.                             ·7·   · · · A.· · Yes, sir.
·8·   · · · · · · · · · MR. O'DONNELL:· Okay.            ·8·   · · · Q.· · There's some lights on the top of
·9·   BY MR. YOUNGWOOD:                                  ·9·   this building, kind of -- and, again, I
10·   · · · Q.· · But the lights themselves would        10·   recognize the objection that pictures can be
11·   typically be on?· Whether a different camera       11·   taken different ways.· But those lights on the
12·   aperture would change the -- the visual or not,    12·   top, are those -- I don't mean the string of
13·   the lights would be on; is that fair to say?       13·   lights, which I take it must -- may be holiday
14·   · · · A.· · Yes, sir.                              14·   lights.· I mean the kind of spotlights.· Are
15·   · · · Q.· · Okay.· There are some lights toward    15·   those lights that are typically on on the
16·   the top of the buildings that we're looking at.    16·   buildings in the evenings?
17·   And if I can read it correctly here at 42          17·   · · · A.· · Yes, sir.
18·   seconds, we're looking at a retail                 18·   · · · Q.· · Okay.· Let's -- and these -- and
19·   establishment called the Village Tailor or         19·   I'm sorry.· There are also streetlights on the
20·   Trailer.· I'm not sure.· I'm sure you know what    20·   street themselves, both on South Lamar and on
21·   it must say.                                       21·   the cross-street.· Those would also, I assume,
22·   · · · A.· · Yes, sir.                              22·   be typically on in the evening?
23·   · · · Q.· · What does it say?                      23·   · · · A.· · Yes, sir.
24·   · · · A.· · Village Tailor.                        24·   · · · Q.· · And what is the street that
25·   · · · Q.· · Tailor.· What is the Village           25·   we're -- we're headed down here?· Is that just

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 40 of 58 PageID #: 763

                                              Page 150                                                 Page 151
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   called Courthouse Square, or is there some         ·2·   · · · · · · · · · (Video played.)
·3·   other name for this street?                        ·3·   · · · · · · · · · MR. YOUNGWOOD:· Okay.· We're
·4·   · · · A.· · Yes, sir.· But if you were to go       ·4·   · · · · · · turning the corner.· We can pause
·5·   east, then you would be on Van Buren.              ·5·   · · · · · · for a second.
·6·   · · · Q.· · Okay.· So I think we'll get there      ·6·   BY MR. YOUNGWOOD:
·7·   in a second.                                       ·7·   · · · Q.· · We're now looking north; is that
·8·   · · · · · · · · · MR. YOUNGWOOD:· Let's --         ·8·   right?
·9·   · · · · · · let's proceed, Lily.                   ·9·   · · · A.· · Yes, sir.
10·   · · · · · · · · · (Video played.)                  10·   · · · Q.· · And coming around the courthouse
11·   · · · · · · · · · MR. YOUNGWOOD:· Okay.· Let's     11·   and now to the -- we're looking north to the
12·   · · · · · · pause.                                 12·   left side of the screen to the west, to the --
13·   BY MR. O'DONNELL:                                  13·   to the position of the camera would be the
14·   · · · Q.· · So is that Van Buren is the street     14·   courthouse, even though we can't see it; is
15·   now that we're facing, almost dead-screen,         15·   that right?
16·   at -- at 47 seconds?                               16·   · · · A.· · Yes, sir.
17·   · · · A.· · Yes, sir.                              17·   · · · Q.· · Okay.· And those lights, the bulb
18·   · · · Q.· · Okay.· And we're now facing another    18·   lights, are now on the other side.· Again,
19·   set of retail, which looks to be a clothing        19·   these are stationed in different places around
20·   store.· And lights coming through the windows,     20·   the courthouse grounds.· Those are on on a
21·   those would be on on a typical evening, I take     21·   typical evening, correct?
22·   it?                                                22·   · · · A.· · Yes, sir.
23·   · · · A.· · Yes, sir.                              23·   · · · · · · · · · MR. YOUNGWOOD:· Okay.· And
24·   · · · · · · · · · MR. YOUNGWOOD:· Okay.· We can    24·   · · · · · · this is at 59 seconds of the video.
25·   · · · · · · keep going.                            25·   · · · · · · · · · Please keep going.
                                              Page 152                                                 Page 153
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   · · · · · · · · · (Video played.)                  ·2·   in the orientation where we are, to the right
·3·   · · · · · · · · · MR. YOUNGWOOD:· Okay.· And       ·3·   at city hall, you would -- you would have a
·4·   · · · · · · let's pause one more time, please.     ·4·   camera.· At one time, directly in front of us
·5·   BY MR. YOUNGWOOD:                                  ·5·   on the Thompson House was a camera.· I don't
·6·   · · · Q.· · We're now turning to the west; is      ·6·   know that it is still there, just due to some
·7·   that correct?                                      ·7·   construction.· There's cameras -- there are
·8·   · · · A.· · Yes, sir.                              ·8·   cameras, if you follow to the left -- if you
·9·   · · · Q.· · Okay.· And coming around the           ·9·   went back west on Jackson Avenue, you have
10·   courthouse.· And, again, there's a streetlight     10·   multiple cameras there.· And then on Van Buren.
11·   toward right of center on the screen.· We're at    11·   · · · Q.· · So let me -- at the risk of going
12·   one minute and five seconds.· Is that a            12·   slightly backwards, I'd like to -- you said
13·   streetlight that's typically on in the             13·   Thompson House.· Where -- where in the square
14·   evenings?                                          14·   would that be?· I'd like to roll back the video
15·   · · · A.· · Yes, sir.                              15·   a little and see if -- did we pass it by
16·   · · · Q.· · And there's another streetlight on     16·   already?
17·   the other side of, I guess, what must be           17·   · · · A.· · No.· You -- you are looking right
18·   South -- I'm sorry -- yeah, South Lamar --         18·   at it.· It is -- it is the big, white,
19·   North Lamar.· North Lamar.· That streetlight is    19·   multi-layered building to the left of the
20·   also typically on, correct?                        20·   screen.
21·   · · · A.· · Yes, sir.                              21·   · · · Q.· · Okay.· And that camera, we're now
22·   · · · Q.· · We talked about cameras at one         22·   at a minute-seven on the tape and looking at a
23·   point.· Where in the square would the cameras      23·   big, white building.· Where on the building
24·   be located?                                        24·   would that be?
25·   · · · A.· · You've -- you've got a couple.· So     25·   · · · A.· · I believe -- I believe they're -- I

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 41 of 58 PageID #: 764

                                              Page 154                                                 Page 155
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   believe there is one -- so if you take this        ·2·   · · · · · · that?
·3·   whole structure and follow it all the way to       ·3·   · · · · · · · · · MS. CRON:· Do I go further
·4·   the far end on the left, there should be one       ·4·   · · · · · · back?
·5·   situated on the far end of that building, I        ·5·   · · · · · · · · · THE WITNESS:· Yeah.· Keep
·6·   believe.                                           ·6·   · · · · · · coming back.· Keep coming.· Okay.
·7·   · · · Q.· · And which way would it be pointing?    ·7·   · · · A.· · So just to the --
·8·   · · · A.· · More than likely, it will catch        ·8·   · · · Q.· · I think if you go forward, we'll
·9·   what is immediately below it or it will be         ·9·   get there.
10·   pointing to the right, down Jackson Avenue.        10·   · · · A.· · Okay.· That's fine.
11·   · · · · · · · · · MR. MALLETTE:· West.             11·   · · · · · · · · · (Video played.)
12·   · · · A.· · West.                                  12·   BY MR. YOUNGWOOD:
13·   · · · Q.· · West.· Away from the courthouse?       13·   · · · Q.· · Yeah.· Let's stop there.· Okay.· So
14·   · · · A.· · Yes, sir.                              14·   this is at 51 seconds, and we are looking east.
15·   · · · Q.· · Okay.· Let me ask this way:· Are       15·   · · · A.· · Okay.· If you see the two Christmas
16·   there -- are there cameras that would capture      16·   trees --
17·   the courthouse?                                    17·   · · · Q.· · Yep.
18·   · · · A.· · Yes, sir.· I believe, if you -- if     18·   · · · A.· · Right?· So the second one, which
19·   you back up and you gather city hall again,        19·   would be not -- not the one closest to the edge
20·   just to the right --                               20·   of your screen.· But if you would track your
21·   · · · Q.· · Okay.                                  21·   eyes just to the right, you can see a light
22·   · · · A.· · -- there are positions -- two          22·   pole with an overhanging bulb.· About halfway
23·   cameras positioned there.                          23·   down is two cameras.· And one, I believe, will
24·   · · · · · · · · · MR. YOUNGWOOD:· Okay.· Lily,     24·   capture city hall, and the other one is what
25·   · · · · · · why don't you see if you can find      25·   would -- is described as a point-tilt-zoom, a
                                              Page 156                                                 Page 157
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   PTZ.· So it moves and rotates.· And it will        ·2·   · · · A.· · No, sir.· That typically goes
·3·   capture some of the county courthouse.             ·3·   through the emergency management coordinator,
·4·   · · · Q.· · So it would capture the county         ·4·   Jimmy Allgood.
·5·   courthouse looking to the west?                    ·5·   · · · Q.· · Okay.· You don't know, for example,
·6·   · · · A.· · Yes, sir.                              ·6·   how much it would cost to put up another
·7·   · · · Q.· · It points west.· The courthouse is     ·7·   camera?
·8·   to the west, and it -- and it goes back and        ·8·   · · · A.· · I don't, no, sir.
·9·   forth, and at times, in its sweep, will capture    ·9·   · · · Q.· · Okay.· What are they used for?
10·   the western side of the courthouse?                10·   · · · A.· · We use them, typically, to monitor
11·   · · · A.· · Yes, sir.                              11·   locations that -- that we can't staff.· Those
12·   · · · Q.· · Okay.· Any other cameras in the        12·   cameras are also -- are not recorded but
13·   square that you believe capture the courthouse?    13·   displayed in our dispatch room.· So if we have
14·   · · · A.· · I'm not certain if there are any on    14·   disturbances or events that -- that kick off,
15·   Van Buren towards the east.· I do know that        15·   we can get a quick view of that.
16·   there was one at the South Lamar/Courthouse        16·   · · · Q.· · Okay.· And if you received a
17·   Square Loop intersection.· But I do believe        17·   request for footage from the sheriff's office,
18·   that construction has knocked that one out, and    18·   you would -- well, maybe it's not in your
19·   I don't believe that is back up.                   19·   jurisdiction to share it, but -- but is it your
20·   · · · Q.· · Okay.· And who has charge over         20·   understanding that the City would share it?
21·   these cameras, jurisdiction over them?             21·   · · · A.· · Yes, sir.
22·   · · · A.· · The City of Oxford.                    22·   · · · Q.· · Okay.· Let's -- let's -- this was
23·   · · · Q.· · Okay.· So you -- you don't play a      23·   at 51 seconds.· I think you've essentially
24·   role in whether or not more cameras are put up     24·   identified a pole that's between the red
25·   or fewer cameras are put up?                       25·   building that is city hall and a small red

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 42 of 58 PageID #: 765

                                              Page 158                                                 Page 159
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   building that borders a white building.            ·2·   · · · · · · continue.
·3·   · · · A.· · Yes, sir.                              ·3·   · · · · · · · · · (Video played.)
·4·   · · · Q.· · What's the name of the small red       ·4·   · · · · · · · · · MR. YOUNGWOOD:· If you could
·5·   building?                                          ·5·   · · · · · · try to pause, Lily, where we can
·6·   · · · A.· · The bottom floor is Square Books,      ·6·   · · · · · · see one of the light posts and the
·7·   Jr., and then the top floor, at one time, was a    ·7·   · · · · · · light shining on the courthouse.
·8·   legal office.                                      ·8·   · · · · · · · · · MS. CRON:· Is that good or
·9·   · · · Q.· · Okay.· And the white building, what    ·9·   · · · · · · further?
10·   is that known as?                                  10·   · · · · · · · · · MR. YOUNGWOOD:· No.· Go back.
11·   · · · A.· · It's a department store, Neilson's.    11·   · · · · · · I'd like to try to get one of the
12·   · · · · · · · · · MR. YOUNGWOOD:· Okay.· Let's     12·   · · · · · · strobe lights that I think point at
13·   · · · · · · continue, please.· And we're           13·   · · · · · · the courthouse.
14·   · · · · · · progressing now through one minute     14·   · · · · · · · · · There you go.· Stop.· So
15·   · · · · · · of the video.· There's going to be     15·   · · · · · · we're at --
16·   · · · · · · a second loop.                         16·   · · · · · · · · · MS. CRON:· Further?
17·   · · · · · · · · · (Video played.)                  17·   · · · · · · · · · (Technical discussion.)
18·   · · · · · · · · · MR. YOUNGWOOD:· So let's just    18·   · · · · · · · · · (Video played.)
19·   · · · · · · pause again.                           19·   · · · · · · · · · MR. YOUNGWOOD:· There you go.
20·   BY MR. YOUNGWOOD:                                  20·   · · · · · · Stop.
21·   · · · Q.· · This -- this is looking at the         21·   BY MR. YOUNGWOOD:
22·   courthouse at one minute, 11 seconds, looking      22·   · · · Q.· · So at 1:18, we're on the west side
23·   south; is that correct?                            23·   of the courthouse; is that right?
24·   · · · A.· · Yes, sir.                              24·   · · · A.· · Yes, sir.
25·   · · · · · · · · · MR. YOUNGWOOD:· Okay.· Let's     25·   · · · Q.· · Coming from the north.· And I -- I
                                              Page 160                                                 Page 161
·1·   · · · · · · · · JEFF MCCUTCHEN                     ·1·   · · · · · · · · JEFF MCCUTCHEN
·2·   appreciate you can only testify as you see and     ·2·   · · · A.· · Yes, sir.
·3·   remember.· But can you see the strobe light        ·3·   · · · Q.· · And the statue itself is facing
·4·   underneath the bulb lights pointing at the         ·4·   south, looking at South Lamar; is that right?
·5·   courthouse?                                        ·5·   · · · A.· · Yes, sir.
·6·   · · · A.· · Yes, sir.                              ·6·   · · · · · · · · · MR. YOUNGWOOD:· And for the
·7·   · · · Q.· · And is it -- does that help you        ·7·   · · · · · · record, we're at one minute and 30
·8·   recall, sir, whether or not those lights are on    ·8·   · · · · · · seconds on the video.
·9·   at night to illuminate the courthouse?             ·9·   BY MR. YOUNGWOOD:
10·   · · · A.· · I mean, it appears they are there.     10·   · · · Q.· · The space between the courthouse
11·   It's just something I've never paid attention      11·   grounds and the statue, whose jurisdiction is
12·   to.                                                12·   that?
13·   · · · Q.· · Okay.                                  13·   · · · A.· · The space between the courthouse
14·   · · · · · · · · · MR. YOUNGWOOD:· Okay.· Let's     14·   and the statue?
15·   · · · · · · continue.                              15·   · · · Q.· · Yeah.
16·   · · · · · · · · · (Video played.)                  16·   · · · A.· · Is the County's.
17·   · · · · · · · · · MR. YOUNGWOOD:· If you could     17·   · · · Q.· · Okay.· There's no -- there's no
18·   · · · · · · pause, Lily, when we get to the        18·   City ground between the two, the -- if we were
19·   · · · · · · statue, which will be momentarily.     19·   to draw a map, the kind of what you consider to
20·   BY MR. YOUNGWOOD:                                  20·   be the County grounds kind of juts out like a
21·   · · · Q.· · Okay.· So -- so we're now on the       21·   peninsula from the -- from the courthouse and
22·   south side of the courthouse, correct?             22·   captures the statue?· Is that how you view it?
23·   · · · A.· · Yes, sir.                              23·   · · · A.· · Since I have been an officer in
24·   · · · Q.· · And the courthouse is -- is to the     24·   Oxford, that has always been a jurisdiction of
25·   north of the statue, right?                        25·   the County.

                              TSG Reporting - Worldwide· · 877-702-9580
                                                                                                                  YVer1f
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 43 of 58 PageID #: 766

                                                       Page 162                                                            Page 163
·1·   · · · · · · · · JEFF MCCUTCHEN                              ·1·   · ·   ·   · · · JEFF MCCUTCHEN
·2·   · · · Q.· · Okay.· So the City's jurisdiction,              ·2·   · ·   ·   · Pope Mallette.· I have no
·3·   though, is the street; is that right?                       ·3·   · ·   ·   · questions.
·4·   · · · A.· · Yes, sir.                                       ·4·   · ·   ·   · · · · MR. YOUNGWOOD:· Okay.· Chief,
·5·   · · · Q.· · And I won't make you watch the                  ·5·   · ·   ·   · thank you for your time.· Again, I
·6·   video again.· But all the retail and                        ·6·   · ·   ·   · recognize how busy you are and how
·7·   surrounding roads, that's City jurisdiction,                ·7·   · ·   ·   · important your work is, and I
·8·   right?                                                      ·8·   · ·   ·   · regret that we had to take your
·9·   · · · A.· · Yes, sir.                                       ·9·   · ·   ·   · morning from you.· So be well.
10·   · · · · · · · · · MR. YOUNGWOOD:· Okay.· Let's              10·   · ·   ·   · · · · THE VIDEOGRAPHER:
11·   · · · · · · keep going, Lily.                               11·   · ·   ·   · Counselors, before we close the
12·   · · · · · · · · · (Video played.)                           12·   · ·   ·   · deposition, Mr. Young, just
13·   · · · · · · · · · MR. YOUNGWOOD:· Okay. I                   13·   · ·   ·   · clarifying video orders, would you
14·   · · · · · · think that -- that's the video.· We             14·   · ·   ·   · like a copy of the video?
15·   · · · · · · can close it.                                   15·   · ·   ·   · · · · (Discussion with counsel,
16·   · · · · · · · · · Thank you for enduring that               16·   · ·   ·   · · · · ·videographer, and court
17·   · · · · · · with me, Chief.                                 17·   · ·   ·   · · · · ·reporter.)
18·   · · · · · · · · · I think that's it, sir. I                 18·   · ·   ·   · · · · THE VIDEOGRAPHER:· This ends
19·   · · · · · · have no further questions at this               19·   · ·   ·   · the deposition.· We are going off
20·   · · · · · · time.· I don't know if your counsel             20·   · ·   ·   · the record at 12:15 p.m.
21·   · · · · · · or Mr. O'Donnell may have a                     21·   · ·   ·   · · · · (The deposition of JEFF
22·   · · · · · · question for you.                               22·   · ·   ·   · · · · ·MCCUTCHEN concluded at
23·   · · · · · · · · · MR. O'DONNELL:· I do not,                 23·   · ·   ·   · · · · ·12:15 p.m.)
24·   · · · · · · John.· No questions.                            24·   ·*·   ·   *· · *· · *· · *· · *· · *· · *
25·   · · · · · · · · · MR. MALLETTE:· And this is                25
                                                       Page 164                                                            Page 165
·1· · · · · · · · · JEFF MCCUTCHEN                                ·1· · · · · · · · · · ERRATA SHEET
·2· · · · · · ·REPORTER'S CERTIFICATE                             ·2· Case Name:
·3· · · · · · I, Greta H. Duckett, Certified Court                ·3· Deposition Date:
·4· Reporter, Registered Professional Reporter, and               ·4· Deponent:
·5· Certified Realtime Reporter, hereby certify                   ·5· Pg.· No. Now Reads· · ·Should Read· Reason

·6· that on Thursday, January 7, 2021, I reported                 ·6· ___· ___ __________· · __________· ·____________________

·7· the remote deposition of JEFF MCCUTCHEN, who                  ·7· ___· ___ __________· · __________· ·____________________

·8· was first duly sworn or affirmed to speak the                 ·8· ___· ___ __________· · __________· ·____________________
                                                                  ·9· ___· ___ __________· · __________· ·____________________
·9· truth in the matter of the foregoing cause, and
                                                                  10· ___· ___ __________· · __________· ·____________________
10· that the pages herein contain a true and
                                                                  11· ___· ___ __________· · __________· ·____________________
11· accurate transcription of the examination of
                                                                  12· ___· ___ __________· · __________· ·____________________
12· said witness by counsel for the parties set out
                                                                  13· ___· ___ __________· · __________· ·____________________
13· herein.
                                                                  14· ___· ___ __________· · __________· ·____________________
14· · · · · · I further certify that I am neither of
                                                                  15· ___· ___ __________· · __________· ·____________________
15· kin nor of counsel to any of the parties to
                                                                  16· ___· ___ __________· · __________· ·____________________
16· said cause, nor in any manner interested in the
                                                                  17· ___· ___ __________· · __________· ·____________________
17· results thereof.
                                                                  18· ___· ___ __________· · __________· ·____________________
18· · · · · · This 20th day of January, 2021.
                                                                  19· ___· ___ __________· · __________· ·____________________
19
                                                                  20
20
                                                                  · · · · · · · · · · · · · · · · · · _____________________
21· __________________________________________                    21
· · GRETA H. DUCKETT, RPR, CRR, CVR-S, RVR-M-S                    · · · · · · · · · · · · · · · · · · Signature of Deponent
22· ACCR-12, GCCR-2891, MCCR-1945, TNLCR-671                      22
23                                                                · · SUBSCRIBED AND SWORN BEFORE ME
24                                                                23· THIS ____ DAY OF __________, 2020.
25                                                                24· ____________________
.                                                                 25· (Notary Public)· ·MY COMMISSION EXPIRES:__________



                                     TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 44 of 58 PageID #: 767

                                                                                                Index: (a)..activity
                        16 16:17 52:2 55:7      228 12:3                45 129:6,7,8
            (            82:12,13,14,20,25                                                                    9
                                                23 51:2 144:21          45th 12:3
                         113:18,19
(a) 68:11                                       25 59:5 129:20,21,22    47 150:16                  9 40:20 82:8,9,18
                        17 52:2 55:7 114:5,6,
                         7                      27 98:19,22,24          4:00 56:23 57:4,17          83:16
            1           19 51:25 53:14,17       28 76:6,7               4:00-to-2:00 57:3          901 118:13,19
                         114:2                                                                     94 18:10,12
1 11:9 44:19 47:24                              2:00 56:23 57:4,16      4th 25:22 115:21
 50:24 52:24 61:11,13
                        1999 17:22 18:3                                  117:15 118:12             99 18:4
                                                2:30 58:22
 68:9 74:19             19th 113:16 114:3,10,                                                      9:00 140:6
10-hour 56:12            13 137:16,24 138:2                                         5
                                                            3                                      9:09 11:23
102-638(b) 74:19        1:18 159:22
                                                                        51 155:14 157:23           9:30 115:11
                        1st 131:16              3 47:16,18 55:12
102-641(b) 68:8                                  84:15,20               52 136:19,20,21
10:00 80:5                                                                                                    A
                                    2           30 10:21 18:24 62:17,   53 116:4,5,6
10:15 74:11,12                                   22 63:3 64:13,21
                                                                        55 117:9,10,11             a.m. 11:23 56:23
                                                 72:11,13 74:20 75:6
10:23 74:13,16          2 44:20 50:21 53:19                                                         57:4,16 58:22 74:11,
                         88:15,16,17 90:11
                                                 87:13 99:7,13 103:3,   58 54:10 55:6 142:21,
                                                 19 104:3 105:14,15,     24                         12,13,16 80:5 136:8,
10th 50:4,5
                        20 53:14,17 114:2        18 109:9,10 131:9,                                 9,10,13
11 90:19,20,21                                   10,11 134:2 161:7
                                                                        59 151:24
                        2002 17:7,10                                                               ABC 85:19 86:3
 158:22                                                                 5:00 77:22 114:13
                                                30- 107:10                                         abilities 19:24
11:00 58:22             2003 16:12 17:7,9
                                                30-day-in-advance       5K 69:7,21
                        2005 16:6,11,14                                                            ability 51:18 66:20
11:31 136:8,9                                    85:7                   5th 119:18                  69:14 92:9 100:7,11
11:45 136:5             2007 15:23 16:6,7,8                                                         110:6
                                                31 79:18,19
                         17:21
11:47 136:10,13                                                                     6              absolute 66:24
                                                32 122:4,15 146:13
                        2008 15:17,21
120 133:2                                       33 81:7,8 122:4,15                                 Absolutely 74:6
                        2014 15:10,17                                   6 19:2,3 20:16 90:12,
1230 118:13                                     35 51:2                  13                        accepting 99:17
                        2017 54:14
12:15 163:20,23                                 36 40:7,8 44:8 61:18,   600-and-some-odd           access 34:17 94:12
                        2018 51:25                                       100:9                      101:4
12:45 136:5                                      20
                        2019 14:21 15:10                                                           accident 14:7
13 110:11,12,13                                 3:20-cv-224-nbb-rp
                         84:11,15                                                   7
                                                 11:17                                             accidents 128:21
13th 48:13 50:7 72:17   2020 15:3 23:24 25:6,
                                                3rd 84:10                                          accompanied 77:18
14 62:18,25 63:2,3,10    7,19 27:4 29:5 30:5                            7 18:23,24,25
 64:13,21 72:3,8,16      31:24 32:3,7,15 40:3                                                      accurate 43:24
                                                                        7:00 114:14
 73:4,13 74:23 75:9      50:25 51:8,14 63:4                 4
                         77:13 79:6 91:4                                7:30 77:22                 acoustic 77:19
 87:13 99:7,13 107:17
 109:10,11               101:12 118:13          40 122:12,16                                       act 20:4
                                                                        7th 11:22
                         131:16 134:13
14-day-in-advance                               40-minute 104:13                                   action 127:20
 85:8                   2021 11:22
                                                401 18:25                           8              actions 97:9
15 16:17 32:19 62:22,   20s 55:7
                                                406 19:2                                           activities 49:12
 25 135:16 136:4        20th 137:10,24 138:3                            8 77:12 83:22,24
                                                                                                    52:13
                                                42 20:22,23 21:4,7,8     134:13
15- 104:13              21 114:2 115:3,4         33:23 147:14 148:17
                                                                        80 18:14 122:14            activity 29:8 30:21
150 122:16               137:5                                                                      32:8,10,14 37:3
                                                43 55:6 126:20,21,22
                        21st 137:9                                      8:00 140:6                  51:21 53:5,12,17
15th 93:14,15
                                                44 128:25 129:2,3                                   137:21 138:6,8,10,12
                        22 119:10,11,12                                 8th 130:4,17,21
                                                                         134:10


                                 TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 45 of 58 PageID #: 768

                                                                                                Index: actual..Booth
actual 133:14 148:4    angles 35:12              73:12 92:10 95:3         133:22 135:4 149:21       155:4,6 156:8,19
                                                 101:9 105:7 106:6                                  159:10
add 83:22              Anne 110:17                                       assuming 15:4
                                                 126:15 128:5 132:17
                                                                          100:9 134:6 135:2        background 125:15
additional 58:6 59:5   annexed 20:19
                                                areas 50:14 107:13
 69:3,6,10 87:5,21                                                       ATF 124:6                 backup 44:17
                       answering 55:16           110:7
 90:5 97:16 112:15
                                                                         athletes 132:18           backwards 153:12
 116:24 125:15         Anthony 125:21           arena 20:18
                                                                         athletic 52:6             ball 51:19 52:7
address 12:24          anticipated 26:8         arise 39:3
                                                                         attached 40:15            ban 66:24
addressed 12:25        aperture 148:12          arm 123:6
                                                                          131:19 134:6
                                                                                                   banner 65:18,22,24
addresses 110:19       apologize 60:19          arresting 39:25
                                                                         attachment 110:22          66:5 115:15
                        94:18
adequate 89:25                                  arrests 26:22 27:6
                                                                         attempting 139:13         banners 65:7
                       appearances 12:9          38:11 39:22 47:25
adhere 64:19
                                                 49:2,9,12,15 51:22,     attendance 51:18,19       bar 60:11
                       appearing 11:20
adjacent 26:17 97:24                             25 52:11,24 127:23
                                                                         attended 64:4,7           Barr 138:9
                       appears 36:14 47:15      arrives 39:12
adjustments 64:18
                        160:10                                           attention 36:11           Barrett 110:17
admissible 10:19                                arriving 22:19            84:25 109:20 117:18
                       applicant 70:6 77:13                                                        bars 50:12 106:4
                                                                          146:10 160:11
adopted 91:3 107:10                             artificial 109:2
                       application 28:5,8                                                          base 53:14
                                                                         attorney 64:8,9
adult 52:20             76:14,21 81:11 83:2     artistic 53:7 70:21,23
                                                                          108:4,8,15 109:4         baseball 52:8
                        84:10,25 87:5 89:20
advance 72:8,13                                 Arts 77:13,18
                        119:17,18 129:25                                 attorneys 13:9            based 105:22
 133:9,10 135:2
                        130:7                   artwork 77:18
                                                                         attribute 51:13,16        basically 16:17
affected 58:10,16
                       applications 83:5        ascertain 28:9            55:8                      65:23
afternoon 13:13         115:16
                                                aspect 107:18            attributed 52:3           basis 14:20
 57:6 136:3
                       applied 78:23 100:3       147:24
                                                                         August 64:2 77:12         Batesville 16:12
agencies 24:21 25:2,
                       apply 62:16              assembling 59:18          130:4,17,21 134:13
 9,15 27:23 63:23                                                                                  beat 58:3
                       approval 77:3,10         assembly 76:13           automatic 72:17
agency 92:12 94:2,                                                                                 begin 61:9
                        80:8,14 99:5             82:19,25 86:15,18,19
 23                                                                      Avenue 48:11,12
                       approvals 88:7           assigned 42:23 47:5       50:5 153:9 154:10
                                                                                                   beginning 89:5
agree 33:24
                                                 59:6                                              behavior 128:14
                       approve 80:15,17,18                               average 54:4,8 57:15
ahead 30:11
                                                assignment 58:4                                    benches 37:15,20
                       approved 76:23,25                                 aware 21:16,22
alcohol 85:11,24                                                                                    94:9
                        77:2,3 78:8 80:10       assist 19:25 25:2         34:20 38:11,21
 86:14,18 87:7,17,22
                        81:18,23 113:21          27:23 28:10 29:10        39:21,24 75:25 80:20     big 106:21 153:18,23
 88:8
                        114:18                   31:8 117:22 120:13,      88:24 91:2 97:8 99:3,
Alex 136:24                                      24 121:13,16,20          4,12 102:22 107:15       binder 20:24 21:7
                       approving 83:12                                                              40:14 142:23
                                                                          128:7,21 129:13
Allgood 157:4           89:14                   assistance 29:3,12,
                                                 15,18,20 30:6 90:5,9                              bit 18:7 19:14 32:17
allocated 73:14        approximate 101:9                                                            76:5 110:7
                                                 120:3,4 124:23                     B
allowed 92:2           approximately             130:11,16,18,24                                   Black 102:2
                        11:23 122:11 133:2                               B-3 36:2
allowing 91:16                                  assists 121:23                                     blessed 77:9
                       archived 44:3                                     back 13:13 17:16
American 66:6                                   associating 99:6                                   blocked 31:9
                       area 16:22,25 17:6                                 43:3 50:23 74:15
amount 68:14,21                                 association 10:5          77:6 94:7 103:20         blue 40:14 131:21
                        18:16 35:15 44:2
 106:10                                          12:5 27:7                104:19 106:19
                        47:6,25 48:7,8,14,21                                                       board 65:20 75:11,12
                        50:2 53:25 54:7,16,     assume 14:9 49:16,        124:15 131:2,6
Andrews 81:12
                        24,25 55:14 56:2,3,4,    19 54:5,24 78:16         132:12,19 134:10         Books 78:5 158:6
angle 35:7              9 57:8,25 59:14          95:19 99:15 103:14       136:4,12 138:12
                                                                                                   Booth 43:14,16,17
                                                                          153:9,14 154:19



                                TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 46 of 58 PageID #: 769

                                                                                            Index: borders..connect
 46:11 55:20              7,9,11 97:25 117:7      75:6 93:2 99:7 102:7     111:16 112:16,24       college-related
                          133:11                  103:10                   119:23 120:10,14,25     52:13
borders 158:2
                                                                           121:6,7 124:25 130:2
                         called 32:6 113:22      changing 63:9 99:14                              collisions 128:4
bottom 36:3,13                                                             131:20 132:9,11,22
                          119:20 124:20           103:17 109:9
 77:17 158:6                                                               133:3 137:21 138:6,    color 84:19
                          148:19 150:2
                                                 charge 18:16 69:15        12 140:17 153:3
boundaries 18:23                                                                                  command 18:9
                         calls 28:19 57:20        156:20                   154:19 155:24
 19:6 48:9 121:6,7
                          97:10                                            156:22 157:20,25       comment 71:18
 122:17,20                                       charged 133:2             161:18 162:7
                         camera 148:11                                                            common 28:14
boutique 149:3                                   chat 13:4                City's 60:18 66:22
                          151:13 153:4,5,21
                                                                           76:2 162:2             communicating
branches 124:7            157:7                  check 86:4
                                                                                                   141:16
break 13:15,16,18        cameras 34:24 35:8      chief 12:23,24 13:3      Civil 10:22
                          152:22,23 153:7,8,10
                                                                                                  communication
 135:13 136:17                                    14:18 15:5 24:11
                                                                          civil-type 13:22         26:10 27:21 89:17
                          154:16,23 155:23        40:19 42:7,21 43:23
breakdown 49:8            156:12,21,24,25                                 civilian 18:11
                                                  46:11,24 55:17,23                               community 113:9
breaks 34:4               157:12                  61:11 62:13 64:10                                130:12
                                                                          civilians 18:13
                                                  74:18 76:18 84:3
briefly 89:4             campus 24:12 64:11                                                       compile 43:2
                                                  119:23 131:15           clarification 58:13
                          132:9,13,19 133:12
bring 51:18 61:8                                  133:11 142:16 143:3      71:7 82:22 112:12      compiled 55:20
 69:8,14                 capture 141:25           162:17 163:4             113:13
                          154:16 155:24 156:3,                                                    complete 87:17
bringing 70:3                                    chiefs 115:11            clarify 87:2
                          4,9,13                                                                  completely 31:10
brings 50:18                                     choice 70:5              clarifying 163:13        126:9
                         captures 161:22
brought 69:5                                     chose 73:22              classify 140:24         comply 87:11
                         car 14:7 128:4,21
building 20:14 34:5                              Christmas 144:23         cleaned 65:19           computer 48:5 53:23
                         carry 62:19 65:3,7,
 41:12 78:5 149:9                                 155:15
                          15,21,22,24,25 66:5                             clear 52:23 87:3        concern 66:19
 153:19,23 154:5          88:7                   circle 49:23 50:8                                 118:25
 157:25 158:2,5,9                                                         clerk 43:6 61:6
                                                  145:7
                         cars 54:24                                                               concerns 38:21
buildings 20:16                                                           clerk's 75:4 83:9
                                                 circled 139:7                                     59:17 79:10 97:19
 26:18 144:4 148:16      case 10:23 11:16
                                                                          clerks 42:24             119:17
 149:16                   14:3 29:3 40:22        circles 146:18
                          41:15 42:16,18 130:3                            clever 86:23            concluded 163:22
bulb 146:7 151:17                                circumstances
 155:22 160:4            catch 154:8              20:10 27:12 69:16       close 50:7 135:19       condense 50:3
                                                  98:14,16                 162:15 163:11
Bureau 123:5             Cathy 43:9 46:14,19                                                      condenses 49:23
                                                 citations 127:23         closes 34:9
Buren 50:5 150:5,14      cease 128:13                                                             conditions 148:4
 153:10 156:15                                   cities 106:21            closest 155:19
                         center 137:21 138:6,                                                     conducting 118:14
business 37:13            8,10,13 139:4 152:11   citizens 37:4 101:15     closing 38:4
 96:21,22                                         102:12                                          Confederate 49:5
                         centrally 100:17                                 clothing 149:5           102:4,13 118:8,13,19
busy 30:24 163:6                                 city 19:6,8,9,18 20:13    150:19                  119:2
                         certified 10:4
                                                  22:21 23:11 26:12
                         chain 40:12,16 42:9      27:19 31:18 32:15
                                                                          cloudy 106:16           congregate 37:19
            C                                                                                      50:18
                                                  34:23 35:4 44:5         code 61:7 85:18
                         challenged 140:23
                                                  45:16 50:6 54:4,17                              congregated 50:12
CAD 44:3                 chancery 20:14           55:2 57:24 61:4,5       coffee 37:23
                                                  62:5 64:8 66:13 75:4,                           congregating 52:14
calendar 131:2,4         change 62:21 65:2                                coined 118:23
                                                  12,21 77:6,10,25                                 96:15
calendars 29:3            74:25 75:25 99:12                               collection 84:4
                                                  78:2,4 80:12,15,19                              conjunction 54:7
                          102:24 103:13
call 20:6 26:13 28:23,                            83:9 84:9 100:17,18,    college 17:14,17,20,     63:9 117:3
                          105:22 148:12
 25 39:10 43:15 48:10                             23 101:19 104:22,25      24 52:20
                         changed 62:18 65:6       107:8,12,14 108:2                               connect 48:10
 58:3 95:23 96:2,3,6,
                                                  109:10,17,19,25


                                  TSG Reporting - Worldwide· · 877-702-9580
           Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 47 of 58 PageID #: 770

                                                                                Index: connection..demonstration
connection 26:5          coordinators 61:10       28:4,7 29:5,6 31:4       158:22 159:7,13,23     93:13 134:9 137:5
 44:11 45:18 102:17                               38:22 39:24 44:11        160:5,9,22,24
                         copy 134:3 163:14                                                       dates 25:12 93:24
                                                  45:18 63:9,17 89:9       161:10,13,21
consideration 67:17                                                                               104:9 113:25
                         corner 151:4             91:3 96:17 97:4
                                                                          courtroom 10:20
considerations                                    100:4,15,20,23                                 David 64:9 112:13
                         correct 14:20 19:15
 67:4                                             101:19 102:24 103:5     cover 18:22 48:17
                          33:6 34:9,10,12,18,
                                                  107:10,23 109:6,9
                                                                                                 day 26:9 28:12 31:6,
                                                                           92:12 135:22,23
consisting 48:9           22 36:19 60:5,6
                                                  110:6 117:19 118:3
                                                                                                  23 34:13 37:8 56:16
                          67:19 68:22,23 70:20
                                                  119:6 120:3,4,14,25
                                                                          covered 59:4            64:16 66:12,14,18
constitute 49:4
                          73:25 74:23 79:15                                                       67:5 72:17 89:25
                                                  121:7,16,23 122:17,     covers 55:25
construction 153:7        80:25 81:4 87:23
                                                  20 123:14,15 124:4
                                                                                                  94:15,22 95:12
 156:18                   89:10 94:9 98:9,16
                                                  130:2 132:10,25         COVID 51:17 56:21       96:16,24 97:21 98:14
                          102:14 109:6,17,18,                                                     105:22,25 106:7,13,
consult 89:8                                      133:4 138:19,20,21,     COVID-19 10:7
                          22 112:21,24 113:10                                                     16 112:16,21 118:25
                                                  23 139:3,7,18 140:17     11:21
consulted 89:3            114:3,14 118:5 119:8                                                    126:6,13 133:19
                                                  143:18 156:3,4
 103:12 130:6             130:13 134:14,17                                crash 54:23 120:19      146:5
                                                  161:20,25
                          137:17 140:2,12
contact 39:18 89:16,                             County's 88:24           crashes 54:5,15,17     day-to-day 124:16
                          145:19,25 151:21
 24 92:2                                          101:24 161:16
                          152:7,20 158:23                                 create 116:20 117:2    days 27:25 56:13
contacted 30:19           160:22                                                                  62:18 72:4,8,13 73:4,
                                                 countywide 99:19         created 58:4
 31:4 127:18                                                                                      13 74:20 78:24 85:2
                         correctly 47:7
                                                 couple 50:9 113:2        creating 62:9           87:13,14,19 88:6
contacting 96:12          148:17
                                                  152:25                                          99:7 106:16,17
                         correlated 114:21                                crime 120:20 124:14     107:17 113:8 126:9
contained 87:20                                  court 11:14 12:4,13,
                         correspond 107:17,       15 14:10 37:14 40:23    Criminal 15:13         daytime 33:14 37:13
content 68:12,19
 71:4,10                  19                      58:12 71:6 82:21        criteria 83:12          95:2,4,8,14
                                                  95:11 112:11 113:12
continue 158:13          cost 69:10,24 70:2                               CRON 155:3 159:8,      dead 68:11,12
                                                  142:17 163:16
 159:2 160:15             157:6                                            16
                                                 courthouse 19:15,                               dead-screen 150:15
control 25:3             council 75:13,21                                 cross-street 149:21
                                                  24 20:11,17 21:13,                             dealing 125:18
                          77:10,14,18 80:12,
conversation 28:23                                14,19,24 22:2 23:17     crowd 25:3 55:11
                          15,19
                                                  24:19 27:2,13 32:18,                           December 78:15
 42:8,12,25 63:16,19,                                                      106:19 137:6           84:10,15,20
 21 77:7 91:6,8,10,19,   counsel 12:7,9 27:20     21 33:7,18 34:2,16,
 22 108:7 135:6,8         64:11,17 162:20         17 35:9,15,24 36:14     crowds 49:22 52:18     decide 72:18
                          163:15                  37:4 38:5,9,13,16       cup 37:22
conversations                                     39:3,15 40:2 48:23                             deciding 67:8
 63:12,14 64:16          Counselor 108:16         49:3,5 59:22 60:13      curious 54:22          decision 72:20
 92:16,20,24 99:25       Counselors 10:3          91:4 92:14 93:21        cut 112:14              92:23,25
 101:7 102:6,18           12:12 163:11            94:8,16,21 95:8,10
 104:15 135:11                                    96:7,16,22 97:20                               Decker 58:21
 140:14                  count 84:7               98:4,8 99:7,20 100:4,               D          deem 97:5
convey 67:18             counter- 26:8            14 101:5,9,25
                                                  102:20,25 103:18        dark 40:2 49:15,21,    deemed 118:10
coordinate 63:22         counterdemonstrat        104:2 106:2 107:12,      22 98:9 140:4,7       defendant 11:4
 85:18                   ors 112:18               24 111:23 112:7          144:8
                                                  118:5,15 119:19                                define 48:20
coordinated 23:18        counterpart 116:2                                darker 106:17
 25:14 27:18 31:15                                126:2,7,8 129:13,14                            definition 105:21
                         counterprotesters        132:10,17 133:5         data 43:17,22 44:3,
coordinating 118:4        119:3                   138:19,21,24 139:3,      14,16 45:11 46:2,4,   demo- 79:2
coordination 22:21,      county 11:12 17:4,11     7,9 143:6,19,23          16 47:24,25 53:21     demonstrating
 22 24:5,20 25:8 26:4     18:25 19:2,10,15,18,    144:4 145:6,23           54:19 55:15 104:5,6    62:20
 119:5 124:12 139:17      21 20:12,15,17,18       146:20 147:2,6,7,9
                                                  150:2 151:10,14,20      date 72:25 73:20       demonstration
 140:15,21,22             21:14,19 22:5,15,21                              84:10,14
                                                  152:10 154:13,17                                66:21
                          23:18 24:3,15,21
coordinator 157:3                                 156:3,5,7,10,13         dated 40:20 76:17
                          26:7,14 27:10,11,19



                                  TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 48 of 58 PageID #: 771

                                                                                 Index: demonstrations..events
demonstrations          determining 68:14,       88:20,23 90:17,24       19,23 103:6,9,16      erupts 50:19
 22:9,16 25:11 79:2      20                      91:16 98:23 114:17      107:7,9 114:25
                                                                                               essentially 86:2
                                                 119:16 130:5            115:10,25 119:22
denial 72:18 73:19      difference 38:24                                                        91:23 101:17 157:23
                                                                         122:8 131:15 133:16
                         83:4                   document's 93:13
denied 29:11,18                                                          140:14 145:19,23      establishment
 69:19 70:10,15 71:10   differently 140:20      documents 44:14,         150:5 155:14 156:15    148:19
 72:7,12 73:16,21                                16 84:4 110:9
                        direct 108:7 117:17                             East's 94:23 132:21    establishments
 90:8 130:5
                         128:11                 doors 145:9                                     60:11
                                                                        eastbound 19:2
deny 29:14 69:17
                        direction 144:19        Double 58:21                                   evening 37:9 38:3,5,
 72:4                                                                   eat 136:2
                         145:2                                                                  9 57:7 77:23 79:14
                                                downtown 47:6,25
denying 70:18,23                                                        edge 155:19             80:5 81:4 82:2
                        directly 97:6 138:16     48:6,21 53:11,25
 73:3                                                                                           137:15 140:3,5
                         153:4                   54:7,16,24,25 55:13,   effectively 51:22
                                                                                                145:10 147:17
department 15:20                                 25 56:9 57:8 58:4,9,
                        disapproving 83:12                              efficient 13:12         149:22 150:21
 16:3,13,19 17:11                                15 59:6,14 60:14
                         89:14                                                                  151:21
 20:6 21:17 30:21                                105:7 106:6 126:14     effort 107:25
 39:11,25 43:11 45:17   discretion 72:18         137:3                                         evenings 137:7,14
 76:12 116:13 117:4,
                                                                        EMA 60:18,19            149:16 152:14
                        discuss 27:20 64:15     downward 55:6
 22 132:24,25 158:11                                                    email 40:12,16,20,21
                         133:15                                                                event 22:24,25 23:3,
                                                drafting 62:9            42:6,16,20 44:22
depend 39:8 56:17,                                                                              4,8,19 24:9,18 25:21
                        discussed 31:2 38:3                              45:25 61:8 110:16,
 18 58:20 69:5                                  draw 84:24 161:19                               26:6,11,20 29:6,12,
                         43:24 46:24 55:18                               18,19,21 111:3,5,21
                                                                                                14 30:16,20,23 31:2,
depended 108:4           64:13 85:8 106:5       drive 52:11              131:14,17 134:7
                                                                                                6,11,12,15,17,20
                         107:20 133:18                                   136:24 137:4,11
dependent 59:8,9,13                             drivers' 128:12                                 41:11,15 58:21,24
                        discussing 87:12                                emergency 60:21         59:14 66:24 67:5
depending 20:7                                  drives 57:20                                    68:13,20 69:25
                                                                         157:3
 24:8,24 39:8 52:5      discussion 21:3                                                         70:11,21,24 75:17
                                                drug 123:6
 59:2 66:17 120:21       42:9 47:4 65:17                                emotionally 133:2       76:13 77:8,12,17
depends 20:2 52:15,
                         75:10,21 83:20         Duckett 10:13 12:5                              78:8,17 81:14,18,23,
                                                                        employees 122:5
                         107:6,9 159:17                                                         25 82:18,24 83:2
 18 97:21 98:15                                 due 10:6 11:20 153:6
                         163:15                                         enacted 103:4           84:9 85:3,10,20 86:5,
depicted 37:18                                  DUI 15:19 16:9                                  11 87:7,10,22 88:8
                        discussions 27:24                               enclosed 86:5
 127:25                                                                                         89:22,25 90:4 111:22
                         108:3 115:14           duly 12:18
deployment 58:9,16                                                      encountered 41:19       112:6,17 113:22
                        dispatch 157:13         duration 134:19          91:25 111:13           114:19 115:22
deposed 13:20                                                                                   116:13,16,19 117:21
                        displayed 157:13        dusk 38:13,17 39:4      end 51:7 114:13
deposition 10:11                                 103:3,19 104:3          135:20 154:4,5         119:8 120:23 124:19,
                        displays 33:5                                                           24 126:11 127:9,13,
 11:10,18 21:9                                   105:13,15,18 109:15
                                                                        endeavor 13:12          25 128:9 130:3,12
 163:12,19,21           disruptions 39:17
                                                duties 13:11 14:14                              132:2,6,7,15 133:14,
deputies 95:15,20                                                       ended 51:2 80:24
                        distancing 10:8          16:23                                          15,23 134:19,20
 96:3 100:8,10                                                          ends 163:18             135:6 139:17,23
                        district 11:14,15       duty 70:3
deputy 39:12,20          20:19 58:4 60:15                               enduring 162:16        events 22:9,17
 42:21 43:23 46:10,24    137:3                                                                  23:16,21,24 25:7
 55:17,23
                                                            E           enforcement 14:15
                        disturbance 139:25                               24:14 25:9 61:7        26:24 27:7 32:20,25
describe 35:14                                                           122:6 123:6,9 124:3    33:2,3,4,12,13,14,17
                        disturbances 58:5       earlier 27:22 41:3                              52:13,16 56:19
                                                 56:5 85:9 99:4          127:22 133:24
describing 138:7         104:10 157:14                                                          58:10,11,16,17
                                                 100:22                 enhances 147:25
desire 107:12,16,17     divides 147:9                                                           64:16,24 73:15
                                                east 12:3 20:16 23:10   entering 145:6          78:14,22,24 79:2,4,
details 141:4           division 11:16 57:19,    24:4,6,8 28:17 30:19                           11,13,14,24 80:25
detectives 95:12
                         22,23                   40:21 44:11 48:13      equally 95:3            102:5 109:12 112:23
                        document 40:15,17        76:18 89:7 92:24                               113:7 116:21,23,24
determine 97:25                                                         erupt 127:24
                         45:2,22 76:10 84:6      99:25 101:8 102:6,                             120:24 121:5 128:22



                                 TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 49 of 58 PageID #: 772

                                                                                    Index: eventually..guidelines
 130:19 157:14           factor 68:13,20          flowing 63:22           game 51:19 52:7          137:22 140:22,25
                                                                                                   141:4,13 159:8
eventually 27:17         factors 52:5 59:8,9      focus 35:9,11 92:5      games 47:19
 42:23 132:11,18          67:8,15 106:12,14,20     101:23                                         Gotcha 68:18
                                                                          gaps 94:11
EXAMINATION              facts 134:21             focusing 53:15                                  government 124:8
                                                                          garage 50:14
 12:21
                         fair 16:21 29:20 32:7,   follow 153:8 154:3                              graduate 17:20
                                                                          gate 34:9
examples 23:17 28:4       9 34:6 43:17 55:4
                                                  footage 157:17                                  graduated 18:4
 35:22                    65:19 107:4 120:8                               gates 38:4
                          143:22 144:25 148:5,    football 31:16 47:19                            graduation 58:23
Excel 45:24                                                               gather 61:9 98:4,8
                          13                       134:12
                                                                           154:19                 grant 67:9 111:17
excuse 147:22
                         fairly 16:22             force 14:18 15:14
                                                                          gathered 111:10         granted 73:24 89:21
exhibit 20:23 21:4,8                               18:8 28:10,18 29:9
                         fall 78:24                                                                90:2
 33:23 40:7,8 44:7                                 31:5 32:12,19 33:19    gathering 39:9
 61:13,20 68:9 74:19     familiar 16:22 62:6       37:5 115:2 117:5        43:17,22 52:21         granting 112:3
 76:6,7 79:18,19 81:7,    88:21 118:22             121:13 122:3,20         97:10,20 106:4,14
 8 82:8,9,13,14 83:22,                             123:2 140:15,16
                                                                                                  greater 53:14 140:15
                                                                           107:25 125:7,11
                         FBI 124:5
 24 88:16,17 90:12,                                                        126:7                  Greta 10:12 12:4
                                                  forces 120:8
 13,20,21 98:22,24       feasible 73:2
                                                                          gatherings 22:10        grew 17:3
 110:12,13 113:19                                 form 29:23 30:8 33:9
 114:6,7 115:3,4
                         features 147:25                                   39:17 109:20,24
                                                   38:19 39:7 51:11                               ground 161:18
                                                                           110:2
 116:5,6 117:10,11       February 14:21            71:3,9 76:14,18
 119:11,12 126:21,22                               84:23 86:12 87:17,25   gave 43:24 47:14        grounds 20:12
 129:2,3,7,8,21,22       federal 10:21 40:23       88:10 96:19 98:12                               21:13,14,19,24 22:2
                                                                           55:19 69:21 73:21
 131:10,11 134:2          124:2,3,7,22,23                                                          24:19 27:2,13 32:19,
                                                   105:4 112:10            92:25 133:21
 136:20,21 142:21,22,     125:13                                                                   21 33:18 34:2,17
 24
                                                  formalized 73:23        general 14:3 41:7,9      35:24 37:4,16 38:5,9,
                         Feel 33:22
                                                                           42:24 57:23 64:11       13,17 39:4,15 40:2
exhibited 101:11                                  formed 108:19
                         feet 50:9                                         108:3 116:16            41:13 49:3,4 59:23
exigent 20:9                                      forms 83:7                                       73:16 91:5 92:15
                         fence 33:25 34:5                                 generalizing 63:21
                                                                                                   93:21 94:9,17,22
exiting 132:12            94:11                   forward 13:15 143:9
                                                                          generally 14:13          96:7,16 97:20 98:2,4,
                                                   145:13 146:14 155:8
experience 28:8          fewer 51:25 156:25                                34:11 53:10 57:14,18    8 99:7,20 100:4
 70:11
                                                  forwarded 61:6           95:14,22 120:15         101:5,9 102:20,25
                         figure 131:4                                      121:2                   103:18 104:2 107:12,
explained 86:24                                   four-person 93:7
                         file 45:22 46:6,16,17                                                     24 118:5,15 119:19
                                                   107:22,25              generate 52:19
                          83:10 85:19                                                              121:7 126:2 133:5
extended 81:3
                                                  free 33:22              generated 53:23          151:20 161:11,20
extent 86:9 142:17       filed 61:5 131:8                                  134:5
                                                  freed 135:25                                    group 86:6 95:24
extra 58:24 69:8,14      files 134:3                                      geographic 19:6          96:2 102:12 114:21
 119:25
                                                  Friday 79:25 113:5                               117:8 118:20
                         film 81:13                134:13                 geographical 48:8
eyes 128:12 155:21       films 33:6 129:13                                                        groups 94:16
                                                  front 25:12 31:18       give 13:13 20:7,25
                         find 20:25 23:5           93:24 104:9 122:10      29:19 35:21 40:11      grow 16:25
          F               154:25                   153:4                   69:22 92:6 94:3
                                                                                                  grown 133:2
                                                                           95:23,25 96:3 97:24
                         fine 13:2 155:10         frustration 133:22
Facebook 111:10                                                            101:15 120:17          guarantees 31:7
 118:21                  finished 17:21           full 35:7 43:13          142:12
                                                                                                  guess 17:8 18:22
facilities 88:25 89:10   flag 65:16,18,22,24      full-time 14:24         giving 96:5 97:16        23:10 54:22 69:13
                          66:3,6                                           133:24                  73:19 105:20 115:24
facing 143:18 145:5                               fully 57:9                                       152:17
 150:15,18 161:3         flags 65:15                                      globed 35:25
                                                                                                  guidelines 62:4
fact 68:7 104:24         flip 21:10 79:22                      G          globes 36:13
 111:20 113:18                                                            good 10:2 71:22 74:4
                         floor 158:6,7
                                                  gain 100:2


                                   TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 50 of 58 PageID #: 773

                                                                                                Index: halfway..Jeff
                          112:6,24               illuminate 160:9       instance 30:18 77:7        item 66:2
          H                                                              90:8
                         helpful 33:24 94:8      illuminated 36:5,15,                              items 45:8 75:16
                                                  23                    instances 29:4 30:4,
halfway 155:22           Hervey 125:21,25
                                                                         14 32:2 72:6,11 73:5
                                                 immediately 138:23                                             J
hall 23:11 26:12         Hey 74:3 86:8                                   103:24
                                                  154:9
 31:18 35:5 50:6 77:6,   high 17:17 18:4                                institute 107:13
                                                 impact 23:9 24:23                                 Jackson 48:12,13
 25 78:3,4 132:11         57:11
                                                                        instruments 62:19           50:4 153:9 154:10
 137:21 138:6,12                                 implemented 28:15
 153:3 154:19 155:24     high-traffic 73:12                                                        jail 17:12
                                                                        intel 125:7,10
 157:25                                          important 163:7
                         higher 43:9                                                               January 11:22 15:3
                                                                        interacted 41:21
Halloween 32:25                                  impose 107:25
                         highest 54:9                                                              Jeff 10:1 11:1,10
 33:12,20 73:9,11,15,                                                   interaction 124:11
                                                 inability 69:17                                    12:1,17 13:1 14:1
 20                      Highway 18:24,25
                                                                        intercepted 104:10          15:1 16:1 17:1 18:1
                          19:2,3 20:16           incident 19:23 20:3
hand 65:25                                        104:7,17 106:8,25     interfere 139:13            19:1 20:1 21:1 22:1
                         hired 16:13 17:10                                                          23:1 24:1 25:1 26:1
handful 123:22                                   incidents 21:18,23     interim 14:20,24
                         hold 15:8 16:4 68:10                                                       27:1 28:1 29:1 30:1
handled 26:15 125:9                               22:4,13 39:2,14,22     15:5                       31:1 32:1 33:1 34:1
                          125:19
                                                  53:20 104:8,21,25                                 35:1 36:1 37:1 38:1
handles 58:2 97:15                                                      intersection 156:17
                         holding 54:12            105:6 106:3,23                                    39:1 40:1 41:1 42:1
happen 22:18 121:4        122:13                  126:11,12             intersections 69:23         43:1 44:1 45:1 46:1
                                                                         132:16                     47:1 48:1 49:1 50:1
happened 51:3            holiday 35:17           include 67:7 76:19
                                                                                                    51:1 52:1 53:1 54:1
 55:21 81:23 104:20       143:21,24 149:13                              intervene 20:4 21:25
                                                 included 75:25                                     55:1 56:1 57:1 58:1
 137:24                                                                  23:12
                         holidays 144:6           79:13                                             59:1 60:1 61:1 62:1
happening 23:6,9                                                        introduce 12:7 13:6         63:1 64:1 65:1 66:1
                         hoping 67:18            includes 70:18 114:2
 26:17 72:23 79:3                                                                                   67:1 68:1 69:1 70:1
                                                                        introduced 80:12,13
 95:11 133:23 139:21     hour 105:19 135:14      increase 106:22                                    71:1 72:1 73:1 74:1
                                                                        investigations              75:1 76:1 77:1 78:1
hard 73:19               hours 36:21 37:7        increased 32:8,10
                                                                         124:14                     79:1 80:1 81:1 82:1
                          58:9,15 94:19 95:6
harm 128:8                                       increases 52:11                                    83:1 84:1 85:1 86:1
                          104:12 118:13                                 investigative 125:15
                                                  106:8                                             87:1 88:1 89:1 90:1
harmed 128:22            House 153:5,13                                 investigator 15:13          91:1 92:1 93:1 94:1
                                                 Independent 88:23
Hatch 10:4 11:24                                                                                    95:1 96:1 97:1 98:1
                         housekeeping                                   involve 23:16
                                                 indicating 45:3 80:8                               99:1 100:1 101:1
Hawkins 24:11 64:10       61:17
                                                                        involved 24:22 82:2         102:1 103:1 104:1
                                                 individual 67:17                                   105:1 106:1 107:1
hazard 38:15             hundred 50:9                                    92:20,23
                                                  128:11
                                                                                                    108:1 109:1 110:1
head 20:21 21:21         hunt 113:3 138:2                               involvement 27:15           111:1 112:1 113:1
                                                 individuals 46:18
 28:17 114:25                                                            106:9 112:2,5 132:15       114:1 115:1 116:1
                                                  47:4 72:25
headed 146:22                        I                                  involves 24:20              117:1 118:1 119:1
                                                 inform 93:6 94:22                                  120:1 121:1 122:1
 149:25                                                                 involving 14:5 29:9
                         identification 21:5     information 38:22                                  123:1 124:1 125:1
heading 76:12                                     42:15 43:25 47:13     iron 141:3                  126:1 127:1 128:1
                          40:9 61:14 76:8
 132:12                                           48:3 55:20 61:9                                   129:1 130:1 131:1
                          79:20 81:9 82:10,15                           issuance 89:9 103:2
headquartered 12:2        83:25 88:18 90:14,22    63:22 83:7 85:19                                  132:1 133:1 134:1
                          98:25 110:14 114:8      108:11 125:14         issue 27:12                 135:1 136:1 137:1
heads-up 94:4                                     134:14,17                                         138:1 139:1 140:1
                          115:5 116:7 117:12                            issued 27:25 119:24
 133:24                                                                                             141:1 142:1 143:1
                          119:13 126:23 129:4,   informed 93:10,18       127:23
hear 85:22                9,23 131:12 136:22                                                        144:1 145:1 146:1
                                                  107:7,10 127:12                                   147:1 148:1 149:1
                          142:25                                        issues 66:20 137:20
heard 13:6 41:24                                 initial 63:15                                      150:1 151:1 152:1
                         identified 157:24                              issuing 61:4 62:4,5         153:1 154:1 155:1
heat 106:22,23                                   inside 35:20            66:13 89:11                156:1 157:1 158:1
                         identify 143:11
held 11:18 32:20                                                                                    159:1 160:1 161:1



                                  TSG Reporting - Worldwide· · 877-702-9580
            Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 51 of 58 PageID #: 774

                                                                                         Index: Jefferson..marked
 162:1 163:1,21         knowledge 40:4         led 31:18 99:11          LO 31:15                 127:23 135:15,16,20,
                         41:7,10,20,22 49:13    132:3,7                                          23 142:19 147:23
Jefferson 48:12                                                         local 122:21 125:9
                         52:25 53:6,14                                                           162:5
                                               left 34:12 146:7
Jimmy 157:4              111:13,16 125:16                               located 35:4 100:17
                                                151:12 153:8,19                                 making 27:21 43:24
                         130:14 134:19                                   106:13 123:11 124:3
jobs 17:14                                      154:4                                            65:10 66:10
                         139:18                                          138:10 152:24
John 11:11 13:8                                legal 10:4 11:25                                 Mallette 64:9,18
                                                                        location 23:10 66:18
 61:16 71:11 74:3                               27:20 158:8                                      84:12,17,21 86:8
                                  L                                      77:25 79:3 138:9,11
 84:12 108:13 147:22                                                                             87:24 88:9 108:7,13,
                                               length 62:15
 162:24                                                                 locations 157:11         16,17 154:11 162:25
                        label 11:9             lesser 57:17                                      163:2
join 88:2                                                               logistics 23:6 92:9
                        labeled 82:18          letter 131:20,24                                 manage 23:22 95:10
jointly 22:4,14 23:25                                                   long 15:8,16,21 16:4     97:23
                        lack 92:10              132:21 133:17,21
 26:14 63:12                                                             108:19 128:16
                                                134:9,11,23
                        ladies 149:3                                     141:11                 managed 26:16
Jonathan 86:8
                                               level 124:11 125:9                                137:3
                        Lafayette 11:12                                 longer 85:16,23
Jr 78:5 158:7                                   140:21,22
                                                                                                management 60:21
                         20:18 21:14 117:19                              136:16
July 25:22 64:2 78:15    118:3 119:6 123:13    life 50:17                                        157:3
                                                                        looked 52:19 90:11
 115:21 117:15           132:25 133:4          light 36:12 106:10                               manner 67:12
 118:12 119:18                                                          loop 85:20 125:13        103:14
                        Lamar 48:11,12 56:5     155:21 159:6,7 160:3
                                                                         156:17 158:16
June 93:14,15            143:17 147:4,5,6                                                       map 48:18 161:19
                                               lighting 35:13,14,15
 113:16 114:2,10,13      149:20 152:18,19                               lot 22:15 36:10 46:2
                                                147:25
 137:5,16 140:6          161:4                                           52:5,12,20 72:21       march 24:10,24
                                               lights 144:3,23 145:8     106:12 134:18           31:10,19 69:7 86:17
Juneteenth 112:25       Lamar/courthouse        146:3,6,7 147:17,18                              113:3 114:12,22
 113:15,23 114:20        156:16                                         Love 119:20              132:8 133:9 134:12
                                                148:10,13,15 149:8,
 137:17,20
                        land 18:16 100:15       11,13,14,15 150:20      low 33:25 51:7 57:10     137:20 138:3,11
jurisdiction 19:17,                             151:17,18 159:12         94:11                   139:14
 20 38:25 156:21        Landon 135:17,21        160:4,8
                                                                        lower 51:14 54:21       marchers 139:8
 157:19 161:11,24       language 62:18 65:6    likelihood 106:8
 162:2,7                 83:8                                           lowers 106:18           marches 25:11,18
                                               Lily 135:17,21 142:9                              32:9 37:2 52:25
jurisdictional 18:18    large 22:10 52:16,20                            lunch 94:21 136:3        102:4
                                                143:9 144:16 145:13
jurisdictions 27:18      106:13 116:21,23       150:9 154:24 159:5
                                                                                                marching 133:3,13
 85:21 116:24 122:21    large-scale 124:14      160:18 162:11                       M
                                                                                                mark 20:23 40:7 76:6
juts 161:20             largely 36:18          limitation 92:7 108:2
                                                                        made 26:22 27:6          79:18 81:7 82:8,13
                        larger 23:21 48:14     limitations 109:25        38:12 49:3 62:14,21     88:15 90:12,20 98:21
            K            49:22 50:14                                     65:23 73:4 96:8         110:11 113:19 114:6
                                               limited 53:25 99:20                               115:3 116:5 117:10
                                                                         97:11 102:24 129:25
                        late 78:15 140:5       limits 19:8,19 20:13                              119:11 126:21 129:2,
keeping 140:16                                                           131:7
                        law 14:15 24:14 25:8    100:18 132:9                                     7,21 131:10 136:20
Keith 136:14                                                            Maiden 42:22 46:11       142:18 143:13
                         122:6 123:8 124:3     lines 27:21 68:17
kick 157:14              133:24                                         maintain 112:21         marked 21:4,8 33:23
                                               link 142:12               119:7 120:10 126:17     40:8 61:13 76:7
kicking 134:20          lawn 19:24 97:3
                         111:23 112:7          list 49:3 51:15 59:16,   maintaining 113:9        79:19 81:8 82:9,14
kickoff 58:22                                   21                                               83:24 88:17 90:13,21
                        lawsuit 14:5 41:24                              major 15:7 18:23         98:24 110:13 114:7,
kind 33:4 36:13 58:25    42:4 44:12            listed 52:12,24 59:10                             18 115:4 116:6
 109:7 149:9,14                                                         majority 48:22
                        leading 115:21         litigation 41:4 45:19                             117:11 119:12
 161:19,20                                                               49:16,21
                                                                                                 126:22 129:3,8,22
knew 94:4 135:2,10      learn 42:3 127:17      live 106:22              make 57:19 72:19         131:11 136:21
                                               Lives 102:2               80:19 87:6 89:13        142:24
knocked 156:18          learned 41:24 133:8
                                                                         94:4 107:16,17



                                TSG Reporting - Worldwide· · 877-702-9580
         Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 52 of 58 PageID #: 775

                                                                                         Index: markedly..office
markedly 51:14           157:1 158:1 159:1     minutes-before-                                 notifying 89:19,20
                         160:1 161:1 162:1     dusk 107:11                       N
marshal's 123:4                                                                                notwithstanding
                         163:1,22
 124:6                                         missing 59:22                                    112:19
                        meal 37:23                                     named 81:12 110:17,
math 48:19                                     Mississippi 11:13,       23                     November 51:2
                        meaning 47:20           15 31:16 71:13 123:5
matter 11:11 13:9                                                      narcotics 123:6,17      number 11:9,16
                         94:19
 31:8 47:8 61:17                               misspoke 114:11          124:12,13,15            47:24 50:21,24 51:7
 102:2 133:13           meaningfully 48:14                                                      52:24 54:9,14 55:12
                                               moderate 39:19          naturally 139:5          92:21 96:6 110:4
max 123:23,24           meant 62:25 134:4,
                                               modification 62:14      nature 14:4 24:9         142:20
                         16
mayor 131:20                                                            32:14 49:8 54:23
                                               Moffett 136:24,25                               numbered 45:8 84:6
 132:21,23 134:10       media 11:8 110:23                               112:20                  142:22
Mccutchen 10:1          meet 115:25            Molly 138:9
                                                                       navigate 132:18         numbers 122:14
 11:1,11 12:1,17,23,                           moment 13:4 20:25
                        meeting 64:5,14                                necessarily 23:12
 24 13:1,4 14:1 15:1                            21:10 40:11 44:9
                         75:11,12,22 114:24                             28:14
 16:1 17:1 18:1 19:1                            72:23 74:4 135:11                                        O
                         115:10,21,23
 20:1 21:1 22:1 23:1                                                   needed 29:3,10,20
 24:1 25:1 26:1 27:1    meetings 28:19         momentarily 160:19
                                                                        117:21 124:18          O'DONNELL 11:3
 28:1 29:1 30:1 31:1                           monitor 32:24 49:25                              29:22 30:7,10 33:8
 32:1 33:1 34:1 35:1
                        member 43:10                                   Neighbor 119:20
                                                92:9 95:5 100:11                                38:18 39:6 51:10
 36:1 37:1 38:1 39:1    members 26:10           157:10                 Neilson's 158:11         61:16,21 64:10
 40:1 41:1 42:1 43:1     96:12 127:19                                                           67:20,23 71:2,8,11,
 44:1 45:1 46:1 47:1                           monitored 26:12         night 34:12 35:16
                        Memorial 126:6                                                          18,22 74:3,8 88:2,11
 48:1 49:1 50:1 51:1                                                    36:6,15,22 50:17
                                               monitoring 126:15                                96:18 98:11 105:3,10
 52:1 53:1 54:1 55:1    memorialized 75:2,                              66:25 73:10 95:9,16
                                                                                                112:9 147:21 148:8
 56:1 57:1 58:1 59:1     18                    months 15:23,24          98:15 104:22 105:2,8
                                                                                                150:13 162:21,23
 60:1 61:1 62:1 63:1                                                    130:16 139:24 145:9
                        men 133:2              monument 41:12
 64:1 65:1 66:1 67:1                                                    146:8 160:9            object 29:22 30:7
 68:1 69:1 70:1 71:1    mentioned 27:22        morning 10:3 137:8                               33:8 38:18 39:6
                                                                       nighttime 33:13,15,      51:10 86:12 87:24
 72:1 73:1 74:1 75:1                            163:9
                        message 67:17                                   17 34:17 35:15 73:25
 76:1 77:1 78:1 79:1                                                                            88:9 96:18 98:11
                         112:20                motor 50:21 53:20                                105:3 108:18 112:9
 80:1 81:1 82:1 83:1                                                   Ninth 48:11
 84:1 85:1 86:1 87:1    met 63:16 114:25       move 17:6 102:14                                objection 67:20 68:4
                                                                       noon 95:25 96:2
 88:1 89:1 90:1 91:1                            110:11 146:13
                                                                                                71:2,9 88:3,12
 92:1 93:1 94:1 95:1    metal 65:8,11 66:5,6                           normal 35:16 76:24
                                               moved 128:15                                     105:11 147:23 148:7
 96:1 97:1 98:1 99:1    middle 13:19 68:11,                             104:11                  149:10
                                                132:11
 100:1 101:1 102:1       12                                            north 18:23,24 48:12    observed 36:25 37:3
 103:1 104:1 105:1                             movements 101:11
                        mileage 92:11                                   56:5 143:17,18          38:24 39:2 121:22
 106:1 107:1 108:1
                                               moves 156:2              147:5,9 151:7,11
 109:1 110:1 111:1      miles 100:9                                                            occasions 93:23
                                                                        152:19 159:25
 112:1 113:1 114:1                             multi 35:25                                      125:3
                                                                        160:25
 115:1 116:1 117:1      mind 61:12 135:16
                                               multi-layered                                   occurred 69:11
 118:1 119:1,23 120:1                                                  Northern 11:14
                        mine 84:20              153:19
 121:1 122:1 123:1                                                                              127:4
                        minute 50:24 152:12                            notes 131:7
 124:1 125:1 126:1                             multiple 20:16                                  occurring 79:24
 127:1 128:1 129:1       158:14,22 161:7        27:24,25 34:4 37:15    notice 20:7 85:13,16
 130:1 131:1,15 132:1                           64:15 78:23 95:22       86:3                   October 40:20
                        minute-seven
 133:1 134:1 135:1                              97:14 112:23 153:10
                         153:22                                        noticed 93:19 95:21     Odd-and-end 17:14
 136:1 137:1 138:1
                        minutes 47:3 74:5      municipal 20:17                                 office 22:10 61:8
 139:1 140:1 141:1                                                     notified 91:23 96:10
 142:1 143:1 144:1       103:3,19 104:3        music 78:25              97:14 103:5,8           75:4 83:9 85:18 89:8
 145:1 146:1 147:1       105:14,15,18 133:14                                                    92:2,9 97:11,15
 148:1 149:1 150:1       135:17 136:4          musician 77:19          notify 39:11 89:12,15    117:20 118:3,4
                                                                        94:2 132:23             119:6,7 123:4,7,17,
 151:1 152:1 153:1
 154:1 155:1 156:1                                                                              18 124:6,7,12 130:17



                                 TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 53 of 58 PageID #: 776

                                                                                           Index: office's..points
 133:8 139:19 157:17    original 62:10          participate 73:22       period 32:8,10,13        pictures 33:23 94:8
 158:8                   134:22                                          85:13,16 99:5            149:10
                                                parties 10:16
office's 101:4          originated 132:8                                periods 80:4 103:2       piece 40:14 44:6,10,
                                                partner 125:6
                                                                                                  17,18 100:20 131:21
officer 14:15 15:19     overhanging 155:22                              permanent 14:20,25
                                                partners 125:13                                   143:13
 16:2,9,13 161:23
                        overlap 17:23 85:6                              permit 26:8 27:10
                                                parts 55:2                                       pieces 65:8
officers 14:6 18:10,                                                     28:5,7,24 30:14 31:3,
                        overtime 70:3
 13,14 19:25 21:24                              party 41:5               5 41:11 61:5 62:16      place 21:18,23 24:18
 38:7 39:23 43:25       Oxford 11:15 14:18                               67:10,18 69:17,20        26:5,25 31:18 33:17
 56:12,15 57:8 58:24
                                                pass 153:15              70:10,14,23 72:4         49:15 54:15,23 56:19
                         15:14,19 16:2,15,18,
 59:5 61:7 69:22 70:3    22 17:6 18:8 19:6      past 18:24,25 19:2,3     73:16 76:13,14,23,25     63:25 66:25 67:5,12
 91:25 93:19 117:8       21:17,24 32:15 33:19    27:7 33:6 40:2 76:17    82:19,25 83:2 84:9       81:20,22 104:25
 122:6,7,11,14,17        34:23 37:5 61:4         134:8                   86:11,14,15,16,19,20     105:8 106:6,25
 123:9,11 124:3,24       76:11 77:13 78:23                               87:11 89:12,21,24        114:16,20,24 128:9
                         79:23 80:21 84:9
                                                patrol 16:2,13 47:5      90:2 93:20 99:5,17       130:13 133:14
on-duty 96:12                                    56:12 57:19,22 58:2
                         111:16 112:24                                   101:22 111:17,21         139:24
one's 117:15             113:22 117:22          patrolled 57:17,18       112:3 113:20 125:12
                                                                                                 places 19:10 50:15
                         120:11 123:7,13,15                              129:25 134:13
one-page 45:2                                   patrols 55:13                                     151:19
                         131:21 132:23 133:4
                                                                        permits 27:12,24
open 27:22 34:12         156:22 161:24          patterns 97:22                                   plaintiff 11:2 41:15
                                                                         28:20 61:4 62:5
 75:11,12 94:9 100:20                                                                             130:3
                        Oxford's 132:22         pause 144:16,17          64:19 66:14 72:7,12
opening 78:6                                     145:16 146:17           73:24 76:5 80:17,18     plan 72:22 116:13,21
                                                 150:12 151:4 152:4      89:9 103:2 119:24        117:14
openings 34:8,11                  P
                                                 158:19 159:5 160:18     131:7
                                                                                                 planned 23:16,25
operate 69:24                                                           permitted 49:12           120:22
                        p.m. 56:23 57:4,17      pay 70:7
operates 96:22           80:5 114:13,14 140:6                            53:11,17 58:23 59:13
                                                payment 69:3             66:24 75:17 118:11
                                                                                                 plans 117:3
operation 124:16         163:20,23
                                                peace 139:25 140:16      120:23,24 121:5         platform 26:13 78:7
operational 116:12      pages 45:11                                      124:19,24
                                                peaceful 80:25                                   play 55:15 59:17 61:3
operations 15:7         paid 36:10 146:10                               personnel 18:9            62:8 91:24 156:23
                         160:11                 pedestrian 50:22         95:13
 117:20
                                                 53:20 73:15                                     played 62:11 144:14
opposed 18:13           paper 40:14 44:7,10,                            perspective 66:23         145:14 146:15
                         17,18 131:22           pedestrians 73:12                                 150:10 151:2 152:2
 100:4,14 108:25                                                        pertain 124:15
                        parade 73:9,10,23       pending 10:24 13:17                               155:11 158:17 159:3,
options 73:22 97:16                                                     pertaining 47:25          18 160:16 162:12
                         76:13 82:19,24
                                                peninsula 161:21         91:12,13
order 112:21 113:9       86:15,19                                                                players 31:17
 119:8 120:10 126:17                            people 22:16 29:2       pertains 111:22
                        paragraph 69:2                                                           plays 106:24
                                                 37:19 38:4 39:3
orders 163:13            117:18 132:20                                  phone 28:23,25
                                                 50:18 51:18 52:14                               plaza 78:2,3 132:11
ordinance 62:4          parameters 48:17         69:15 83:17 91:17       39:10 42:8 96:9
                                                 92:5,6,14 94:21         133:11                  plot 100:15
ordinances 76:2         parcels 100:23           95:22 96:6,15,23       photo 127:7              point 13:14 55:4
organization 24:14      parked 127:15            97:2,9,14,19 98:4,8                              56:14 61:9 71:22
 114:12                                          106:3 109:21,24        photographs 21:9
                        parking 50:14                                                             87:12 152:23 159:12
                                                 110:2 125:7            photos 21:12 35:23
organizers 85:11                                                                                 point-tilt-zoom
 114:20 118:22          part 13:13 35:8         percent 54:16
                         63:13,15 70:2 75:17                            picnic 97:2               155:25
 125:16
                         92:5 144:5 146:5       percentage 48:20        picture 127:2 128:2      pointed 36:14
orient 142:16                                    49:14 54:15             142:2 143:5,16 146:4
                        partially 59:3,9                                                         pointing 35:5 154:7,
orientation 143:10                              perfect 57:9 74:7       picture-in-picture        10 160:4
 153:2                  participants 11:20
                         125:16                 perfectly 98:5,9         142:8
                                                                                                 points 156:7



                               TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 54 of 58 PageID #: 777

                                                                                              Index: pole..related
pole 155:22 157:24      practice 10:8 28:14     projecting 128:20       83:3 88:4 108:10         receiving 131:17
                                                                        109:23 162:22
poles 109:11            Prayer 119:20           projection 77:14,18                              recently 32:23 87:13
                                                 81:13 127:2,16        questioning 86:10
police 14:18 15:5,14,   pre-event 31:20                                                          recess 74:12 136:9
 19 16:3,12,18 18:8                             projections 82:2       questions 47:12
                        preclude 103:18                                                          recipients 110:18
 21:17,24 24:16 28:18                            129:11                 55:16 110:10 129:18
 29:9 31:5 33:19 37:5   prefer 12:25                                    162:19,24 163:3          recognize 13:10
                                                property 18:18
 45:17 49:24 68:14,21                                                                             21:12 38:24 144:22
                        premise 64:14            19:10,18,21 20:15     quick 157:15
 69:3,18 76:11 106:9                                                                              149:10 163:6
                                                 23:7,9,11 26:12,16
 117:22 120:8 121:13    prepare 64:24                                  quickly 110:11
 122:3,19 123:2
                                                 29:7 39:18 86:5                                 recollection 45:16
 127:20 132:24          prepared 23:24           100:5,20,23           quoting 108:20             70:22 80:9
 133:11 134:5           presence 49:25          protection 68:14,21                              record 10:10 12:10
                                                 69:3,18                         R                13:5 74:11,15 96:8
policies 91:3 101:8     present 80:19                                                             136:7,12 138:5,15
 109:14                                         protest 118:7,14
                        presentations 53:7                             radio 22:11 58:3           142:15 143:11,13
policing 18:17 112:6                            protesters 118:8,13                               146:12 147:14 161:7
                        prevent 30:22            119:2                 rain 106:18                163:20
policy 63:10 68:23
 70:13 75:6 88:24       prevented 38:8          protesting 133:3       rallies 109:12,13         recorded 157:12
 91:24,25 93:20 96:17   previous 137:7,14,                             range 33:4 35:7
 97:4 99:13,16,19
                                                protests 37:2                                    recording 10:18
                         15                                             92:11
 100:3 101:14,24                                provide 30:6 44:10                               records 42:24 43:6
 102:20,25 103:10,13,   Price 138:9              69:17 100:7 103:22,   Rash 11:11 41:16,21
 17 107:11,13,18,23                                                     130:2                    red 84:20 157:24,25
                        prickly 86:13            24,25 104:4 120:4
 108:19,24 109:6,9,                                                                               158:4
                                                 130:11,16,24          rationale 92:6,25
 16,19 116:17           primarily 117:20                                                         reduce 64:21
                                                provided 20:25          101:2 103:17
political 53:4 70:11,   prior 15:4,11,18,21,     44:13 45:17 47:21                               reduced 62:17
                         25 17:9,13 51:15                              Ray 24:11 64:10
 19 101:10                                       60:25 120:3 130:18
                         85:2 90:16 129:11,14                          reach 24:3 28:9 90:6      refer 84:5 119:10
Pope 64:8,18 84:13       134:20                 provisions 68:25
 108:17 163:2                                                          reaction 73:18            reference 42:12
                        private 86:5            proximity 139:5                                   43:4,8 60:7 74:20
population 52:6,19                                                     read 137:11 148:17         78:7 104:7 137:23
                        pro-confederate         PTZ 156:2
portion 48:24            25:17                                         reason 64:20 119:21       referenced 27:9
 146:21,23 147:13                               public 28:2 32:20       130:15 146:5              42:9 65:2
                        problems 141:16          64:15 66:19 67:13
position 14:19 15:5,                             76:13 82:19,24        reasonableness            referencing 105:6
 9,22 16:5 32:23        procedure 87:11          103:21 128:8,22        64:22                     126:13 127:8
 141:7 143:24 151:13    Procedures 10:22         140:10                recall 22:7 25:7 26:5,    referred 26:25 33:13
positioned 154:23       proceed 150:9           pulled 44:5             19 27:6 29:4 30:3,18,     123:17
                                                                        23 32:3,4,13 33:21
positions 154:22        proceeding 13:22        purpose 70:19 83:11     53:16 63:25 64:20        referring 43:8 46:5
possibly 115:13          14:4                                           72:6,11 73:4,7 78:18      113:15 137:10
                                                put 39:10 115:15
                                                 142:3 144:4 156:24,    79:6 81:17 82:5 90:7     refers 40:22 60:2,5
post 110:23             proceedings 14:11,
                                                 25 157:6               125:24 126:4 130:21       81:13
                         14 95:11
post-event 31:20                                                        131:24 132:2,6 160:8
                        process 27:16 87:21     puts 109:20                                      regret 163:8
posted 34:15                                                           recalling 75:21
                        produced 116:10         putting 65:10 117:7     92:18                    regular 35:18 86:11
poster 65:10,11
                        profile 111:11                                 receipt 134:11            regularly 28:18
posts 159:6                                                Q
                        progressing 158:14                             receive 133:16            relate 75:16 138:14,
potential 28:25 31:4                                                                              18
                        prohibit 102:25         question 13:18,19      received 22:11 28:24
potentially 35:10                                21:11 47:16,18,22      42:19 111:6 125:12       related 49:12 70:25
 45:21 51:23 78:14      projected 41:12                                                           106:3 115:14
                                                 55:10 74:18 82:17      157:16
 104:12,19


                                 TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 55 of 58 PageID #: 778

                                                                                              Index: relates..short
relates 59:22 70:11,     requirements 87:21     roadway 128:12           30:14 31:3,17 90:5       series 21:9 25:10
 23 116:15                                                               130:20                    78:14,21 79:17
                         requires 85:12 87:13   role 15:5 55:15 59:17
relating 91:4 104:2                              61:3 62:8,11 106:24    school 17:17 18:4         serve 85:11 87:6,16
                         requiring 106:9
 111:21 113:21                                   156:24                  20:19
                                                                                                  serves 20:24
                         resources 28:2 30:2,
relationship 78:2                               roll 153:14             Scott 10:4 11:24
                          6,15 69:6 73:14                                                         service 57:20
 109:3 121:12 141:14
                          116:25 117:7 119:25   room 10:9,14 157:13     screen 142:5 143:4
                                                                                                  serving 21:17 85:24
relying 117:6             120:9 130:23                                   146:7 151:12 152:11
                                                rotates 156:2
                                                                         153:20 155:20            sessions 37:14
remainder 69:2           respect 23:19 39:15
                                                roughly 122:14,15
                          97:9 107:11,24                                screening 81:13           set 76:2 86:2 118:8
remember 25:5,13,
                          109:24 127:21         route 67:14 69:22                                  150:19
 20,23 31:21 42:19                                                      search 120:20
                          140:16                 73:11
 46:25 47:6 63:6 65:2,                                                                            setting 107:3
                                                                        searches 111:10
 3 66:10 77:11 93:9      respond 57:20          routine 56:19 57:19
                                                                                                  severity 10:7 20:3
 104:16 110:21,25         104:14 110:6                                  season 35:17 52:9
 111:2 126:10,25
                                                routinely 44:2
                         responded 42:20
                                                                         143:21,24                share 120:9 142:5
 127:4 131:16 146:4                             RSVP 26:13 78:7                                    157:19,20
 160:3
                          104:10                                        secondary 72:25
                         response 47:21         rule 10:21 72:10                                  shared 45:23 46:5
remote 10:18                                                            seconds 133:13
                          55:14 97:10 100:10,   rules 10:22,23           144:21 146:13            sheet 45:24 46:21,23
remotely 10:12,15         19                                             147:15 148:18
 11:20                                          run 42:22 100:8          150:16 151:24
                                                                                                  Sher- 89:5
                         response-time
                                                                         152:12 155:14            Sheridan 42:22
removal 97:16             103:23
                                                            S            157:23 158:22 161:8
rendition 143:22         responsibility 57:23                                                     sheriff 23:5 24:3,5,8
                                                                        Section 68:7,11            28:17 30:19 40:21
 144:25                                         safe 66:21 98:5,9
                         responsible 117:20                              74:19                     43:2 44:11 64:9 89:7
replied 45:25                                   safeguard 130:11                                   91:9 92:24 94:23
                         rest 44:2                                      secure 132:16
                                                                                                   99:25 101:8 102:6,
report 42:22 97:6                               safety 28:2 38:15,21
                         restaurant 60:11                               security 34:23 58:6        19,23 103:6,9,16
 134:6                                           39:2 59:17 64:15        79:10 82:4 100:7          107:7,9 114:25
                         restaurants 36:18,      66:19 67:13 82:4
reporter 10:12 12:4,                                                     103:22,25 112:16          115:10,25 119:22
                          23 50:12 106:5         97:18,25 103:21
 13,16 58:12 71:6                                                        115:2,11,22 117:4         122:8 131:15,17
 82:21 112:11 113:12     restriction 34:16       112:21 113:9 118:4      118:4 125:8               132:21 133:16
 163:17                   93:7                   119:8 120:10 125:8                                140:14 141:2
                                                 126:10,12,17 128:9,    seek 88:8
Reporting 10:6 12:2,     restrictions 11:21      22 130:12 140:10                                 sheriff's 17:11 20:6
                                                                        seeking 67:18
 6                        51:17 56:22 66:13                                                        39:11,25 43:11 101:3
                                                sandwich 37:23           124:23
                          67:4                                                                     117:3,19 118:3 119:7
represent 129:12,19
                                                sat 55:23               send 61:8 77:5             132:25 139:19
                         resulting 39:22
representation                                                                                     157:17
                                                Saturday 56:21,25       sends 42:7 131:15
 124:8                   retail 36:18 145:4
                                                 77:12 95:18,19 96:3                              shift 55:25 56:20,23
                          147:13,16 148:18                              sense 18:15 48:19
request 30:20 42:10                              113:5                                             58:9,15 59:6
                          150:19 162:6                                   52:3
 60:17 66:17 67:9
                                                Saturdays 79:25                                   shifts 56:12
 73:8 157:17             review 46:21                                   sentence 40:22
                                                scale 23:21 58:25                                 shine 128:11
requested 73:11          rise 120:17 133:21                             separate 37:2 120:7
 117:23                                         scale-type 79:4                                   shined 127:15
                         risk 153:11                                    separated 40:13
requests 73:4                                   scavenger 113:3          44:25                    shining 159:7
                         road 18:25 19:2
require 85:15             95:15,21 100:20        138:2                  separately 23:2           shootings 60:8,9
                          127:16 128:20 138:9   scene 39:20 120:20
required 25:8 86:17                                                     September 131:16          shop 149:4
                          139:8 145:5
 87:13                                          schedule 29:2            134:10
                                                                                                  shopping 33:3
                         roads 54:6 162:7
requirement 85:7,8,                             scheduled 22:25         sergeant 137:2
 24,25 107:23
                                                                                                  short 79:9 142:13
                                                 23:3,4 28:19 29:14



                                 TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 56 of 58 PageID #: 779

                                                                                      Index: shorter..streetlight
shorter 85:15,25          14 63:7,11,20 64:6      slower 54:25 71:12,     speech 68:12,19         started 16:14 17:21
                          65:4,14,23 66:8 67:2,    15                                              18:2
shorthand 50:17                                                           speed 54:25
                          6,22 68:6,24 69:12
                                                  slowing 100:18                                  starting 103:3,19
show 129:20 141:21        70:4,8 72:9,14,21                               spilled 64:17
                                                                                                   104:3
                          73:6 74:2,21,24         small 66:2 100:15
showed 146:4                                                              spoken 119:23
                          75:14,19,23 76:3,15      137:6 157:25 158:4                             state 122:22 123:2,7,
showing 119:21            77:15,21,24 78:20                               spontaneous 22:24        8,11,16 124:11,12
                          79:8,12,16 80:3,6,11,
                                                  smaller 137:7,14
shown 129:14              23 81:2,5,16,21,24                              spontaneously           state's 10:23
                                                  smaller- 79:3
                          82:3,6 83:6,14,19                                133:23
side 23:13 50:6,9                                                                                 stated 12:9
                          85:5,14 87:8,15,18      social 10:8 51:21
 143:18 151:12,18                                                         spotlights 149:14
                          88:5,13,21,22 89:2,      52:13 110:23                                   statement 12:15
 152:17 156:10
                          11 90:10,18,25                                  square 23:16 24:19       116:16 134:21
 159:22 160:22                                    sort 53:2 56:8 124:8
                          92:16,19 93:8,16                                 27:3 32:18 34:22
                                                                                                  States 11:13
sidewalk 138:23           94:10,13,18,24 96:4     sounds 109:2,16          35:14,20 36:17
                          98:17 99:2,9 100:6,                              48:10,15,21,24 49:24   stationed 57:12
sidewalks 26:18                                   south 18:25 35:6
                          25 101:13 102:3,10,                              50:3,8,10 56:2,3,7,8    151:19
 139:12                                            48:11 144:20 145:2,
                          16,21 103:7,11,20                                58:18 60:13 78:3,5
                                                   21,22,24 147:2,4,6,                            statue 49:5 60:5
sign 76:24 77:5,9         104:18,23 105:12,24                              87:10 100:9 132:12
                                                   10 149:20 152:18                                99:21 101:10 102:13
                          107:5 110:20,24                                  137:6 138:15,17
signature 77:2,4                                   156:16 158:23
                                                                           139:4,24 142:3,14
                                                                                                   127:2 128:6 160:19,
                          111:25 112:4,22          160:22 161:4                                    25 161:3,11,14,22
signatures 80:8           113:16,17,24 114:4,                              146:22 150:2 152:23
                          15 115:7,17 116:3,18    southernmost             153:13 156:13,17       stayed 51:7 139:11
signed 76:22 113:21                                146:21,23 147:13        158:6
                          117:16,25 118:6,17                                                      step 20:9
signs 34:15               119:4,9 120:6,12,16     space 94:9 161:10,      stack 117:8
                          121:3,8,15,18,21,25                                                     stick 65:11,12,16
similar 78:22 99:15                                13
                          122:18,23 123:25                                stacked 130:20           66:3,5,7
 101:14 107:13
                          124:5 125:23 126:3,     speak 12:19 23:5
 109:14 117:14                                                            staff 22:13 23:8,13,    sticks 65:8 75:16
                          19 127:2,11,16,22        24:11 42:14
                                                                           22,23 26:15 29:15       109:11
simply 134:14             128:3,18,24 129:12,     speakers 45:6 78:12      43:10 64:24 69:9,14
                          16,19 130:14 131:18,                             90:2 92:10 95:3,4,7
                                                                                                  stipulate 10:16
simultaneous 45:6                                  112:8 123:21 139:2
 78:12 112:8 123:21       23,25 132:4 133:7                                96:10,12 104:10        stood 22:5
                          134:5 135:7 137:12,     speaking 37:6 57:14      127:18 132:17
 139:2
                          18 138:5 139:10,16       91:16
                                                                           157:11                 stop 108:10 143:10
simultaneously            140:8 141:9,12,15,20    special 76:12 82:18,
                                                                                                   144:13 155:13
 113:7                    143:7,25 144:10                                 staffed 56:11 57:10      159:14,20
                                                   24 109:20
                          145:3,11 146:2,24                               staffing 66:20 72:23    stopped 146:12
sir 13:2,20,21,23                                 specialist 11:25
                          147:8,11,19 148:14,                              103:22 110:5
 14:8,12,16,22 15:9,
                          22 149:7,17,23                                                          store 149:6 150:20
 15,18,25 16:10,16,                               specific 23:15 25:5,    stagnant 118:14
                          150:4,17,23 151:9,                                                       158:11
 20,24 17:3,13,18,25                               7,12 47:18 57:24
                          16,22 152:8,15,21                               stamp 84:14
 18:6,20 19:8,12,16                                58:7 59:20 67:9 76:5                           storefronts 36:22
                          154:14,18 156:6,11       77:12 86:6 91:3
 21:15 22:3 23:20
                          157:2,8,21 158:3,24                             stand 20:5 22:14        stores 145:24
 24:17 25:10,24 26:2,                              104:7,17 110:9 131:5
                          159:24 160:6,8,23                                39:11,18
 3,21 27:5,14 31:22,
                                                  specifically 21:20                              straddled 113:8
                          161:2,5 162:4,9,18                              standard 101:20
 25 32:5,11,16 33:24
                                                   22:12 30:15 31:23                              stream 35:19
 34:3,7,14,25 36:4,16,   site 22:11 133:19         32:22 35:4 36:16       standards 101:16,18
 20,24 37:12,17,21,25                                                                             streamers 144:2
                         situated 154:5            37:6 39:16 46:23
 38:6,10,14 40:5,6,25                                                     standing 22:18 97:2
                                                   54:6 60:2,5 63:7                               street 12:3 26:17
 41:7 42:2 43:19,23      size 24:9,24 39:9         66:15 69:21 91:16      standpoint 62:17         48:11,13 50:4,7
 45:9,13 46:20 47:11,     55:11 67:14 122:2        94:19 95:14,20 97:13    67:13 101:21            97:23 138:9 139:12
 15,23 48:16,25 49:6,
                         sky 106:10                110:3 112:18 116:18                             146:25 147:3 149:20,
 10 50:13,20 51:5,9,                                                      start 11:8 16:5 23:3
 23 52:4 53:8,18 54:3,                            specifics 99:23                                  24 150:3,14 162:3
                         sliding 58:25                                     37:8 40:15 94:14
 18,19 55:17 56:10                                                         110:8 114:13 124:10    streetlight 35:24
                         slightly 153:12          speculation 134:18
 57:2,5 58:2 59:11,15,                                                     132:6 133:12 138:11     152:10,13,16,19
 19,24 60:14 62:7,10,                                                      143:15 144:12 145:2


                                TSG Reporting - Worldwide· · 877-702-9580
         Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 57 of 58 PageID #: 780

                                                                          Index: streetlights..understanding
streetlights 35:19      surrounded 36:17          159:17                  72:19,22 73:17         trend 52:3 55:5
 144:8 149:19                                                             74:11,15 77:22 80:4
                        surrounding 33:25        telling 30:23 133:12                            trouble 50:19
                                                                          87:20 88:7 89:3,4,7
streets 31:8 133:4       128:5 162:7
                                                 temperature 106:23       93:25 94:14 97:21      truth 12:19,20
strike 34:21 50:23      swear 10:14 12:14                                 99:5 100:10,19 103:2
                                                 tend 52:11                                      TSG 10:6 11:25 12:5
 72:4 107:8                                                               104:20,22 105:25
                        swearing 10:18                                    106:7,12 114:13
                                                 terminology 118:23                              turn 20:22 35:22
string 149:12                                                             121:13,14,16,17,20,
                        sweep 156:9               123:3                                           79:18 81:6 84:3
strobe 159:12 160:3                                                       23,24 128:19 136:2,     90:11,19 114:5 115:2
                        switch 14:24             terms 23:15 35:13        8,12 141:3,11 143:13    117:9 126:20 128:25
Stronger 114:11,12                                66:13 71:5 72:3,15      152:4 153:4 158:7
                        sworn 12:19                                                               136:19
                                                  73:3 75:15 101:3,23     162:20 163:5
structure 154:3
                        synonymous 19:5                                                          turned 13:5 144:19
                                                 test 41:9 61:22         time-of-day 107:18
student 17:15 52:5       56:8
                                                                                                 turning 151:4 152:6
 114:12 132:18                                   testified 12:20 14:10   timeline 135:9
                        system 44:4 48:5
                                                  99:4 100:21 118:25                             turnout 137:22
Students 114:11          53:23 60:23 104:20                              times 13:7,24 34:12
                                                  122:9
                                                                          58:7 93:25 94:5        two-page 44:21
stuff 135:2,22
                                                 testify 86:21 160:2      144:24 156:9            76:10
                                   T
subdivision 19:4
                                                 testimony 32:6          timing 62:16 72:3       type 24:23 62:19
subject 67:3 101:25     tab 20:22 21:7 40:7                               101:21 102:8 115:16     77:17 78:14 117:14
                                                 thereabouts 18:5
submits 72:17            44:8,21 61:11,17                                                        types 32:20 33:16
                         76:6 79:18 81:7 82:8,   thing 13:16 33:20       Tippah 17:10
                                                                                                  52:10 53:4 83:4
submitted 72:7,12        12 83:22 88:15           39:14 45:20 84:24      title 14:24 82:18
 73:13 80:14 85:2        90:11,12,19 98:22        124:22 134:24           118:20                 typical 56:24 58:3
 89:24 111:19            110:11 113:18 114:5                                                      147:17 150:21
                                                 things 20:8 22:17       today 18:8
                         115:3 116:4 119:10                                                       151:21
subset 86:17                                      47:2,9 51:19 52:11
                         126:20 128:25 129:6,     56:5 64:12 69:8        told 31:5 93:2 108:25   typically 20:6 23:4,8,
sufficient 87:20 88:7    20 131:9 136:19          104:18 109:8,15         109:8,11                13 24:2,7 27:17,22
suggest 54:13 85:23     tailor 148:19,24,25                                                       28:22 35:18 37:13
                                                 thinking 26:2 31:12     tonight 137:6,10
                         149:2,5                                                                  49:20 54:4,8 61:6
suggesting 119:16                                 71:17
                                                                         top 20:21 21:20          72:24 77:5 78:25
suggestions 89:13       takes 24:18 27:23        Thompson 153:5,13        76:11,18 84:9 115:9     89:18 95:2 116:23
                         66:24 67:5                                       118:12 119:22 137:4     124:13 125:2 144:9
suggestive 148:3                                 thought 62:24 134:2      144:3 148:16 149:8,     145:10 146:8 148:11
                        taking 13:10 54:15
summer 22:12 23:20       56:19 97:9              thousand 54:5,9,13       12 158:7                149:15,22 152:13,20
 25:4,5,7,18 26:24                                                                                157:2,10
                        talk 18:7 32:17 61:10    Thousand- 18:3          total 18:10 54:17
 27:4,7 28:13,15 29:5                                                     122:5
                         71:12,16 106:2,3        threats 140:10
 30:4 31:24 32:3,7,15                                                                                      U
                         135:18 141:17,18                                touch 101:10
 39:16 40:3 63:5,6,24
                                                 three-way 63:18
 91:12,20 93:12 99:25   talked 92:8 120:2                                touched 89:4
 101:11 102:23                                   thrown 22:17                                    ultimately 20:2
                         152:22
 106:22 111:6 116:14                                                     town 23:16 24:19        unable 103:25
                        talking 25:5 84:13       Thursday 11:22           27:2 32:18 34:22
 125:5,25 127:5
 129:12                                          tied 66:14               78:3 87:10 138:15,17   uncommon 39:10
                        talks 47:19
                                                                          139:24 142:3,13         115:24
summers 33:6            tape 146:13 153:22       tighter 49:23 50:2
                                                                         track 155:20            underneath 160:4
sun 107:4               tasked 30:16 31:6,       Tim 110:23
                                                                         tracked 96:5            understand 27:11
sunny 106:16,17          11,19 42:21 43:16
                                                 time 13:11 14:10                                 37:11 44:15 45:18
                        taxed 29:16 130:23        21:16 29:16 32:12,13   traffic 22:12 25:2       47:7,9 69:13 86:25
sunset 105:14,16,19,                                                      73:15 97:22 120:19
                                                  36:8 37:5 38:6 42:5                             99:18 102:12 113:7
 21                     team's 134:12             46:25 56:15,16,18,22   Trailer 148:20           125:17 127:7 148:6
supervisor 96:13        teams 52:6                58:10,17 64:21,23
                                                  66:12,14,18 67:12      trees 155:16            understanding
supply 70:14            technical 21:3 83:20                                                      41:4,6 96:15,20 97:4
                                                  69:12 70:12,14,15



                                TSG Reporting - Worldwide· · 877-702-9580
          Case: 3:20-cv-00224-NBB-RP Doc #: 66-10 Filed: 02/02/21 58 of 58 PageID #: 781

                                                                                        Index: understood..zip
 100:2 105:17 157:20   videoconference         week 37:10 56:13       wrote 131:20
                        11:19                   73:9
understood 42:18
 47:10                 videos 44:4             weekend 25:22                      Y
                                                37:11 58:23 96:25
unduly 148:3           view 157:15 161:22
                                                97:3 113:4 115:12     year 17:19 24:22 25:6
Union 17:3             vigil 125:25 126:18                             50:25 51:4 52:17
                                               weekends 52:8
United 11:13           Village 148:19,24,25                            54:5,10 56:18 73:5
                                               weeks 51:3              76:17 105:22 112:25
units 126:15           violate 108:12 109:3                            117:15 125:5 130:22
                                               Wellsgate 19:4
Unity 31:15            violation 96:17 97:4,                           141:2 144:5,24
                                               west 35:6 145:24
                        6                                             years 16:17 32:19
university 24:15                                151:12 152:6 153:9
 27:19 28:18 31:16     violations 93:19         154:11,12,13 156:5,    48:2 51:15 55:8 58:5
 48:10 56:5 63:16                               7,8 159:22             62:12 129:15
                       violence 21:18 26:19
 116:2 117:4 121:12,                                                  York 12:3,4 71:15
                        27:4 49:21 78:18       westbound 19:3
 13,20,23 122:3,15
                        79:5,9 82:5 127:24                            young 52:14 163:12
                                               western 156:10
university's 115:2      139:25 140:9
                                               white 153:18,23        Youngwood 10:25
updated 76:19          violent 20:4 124:14                             12:22 13:8 21:6
                                                158:2,9
                       Visit 77:13 78:23                               40:10 51:12 58:14
                                               wide 33:4 92:11         61:15,19,23 62:2
          V             79:23 80:21
                                               window 104:13           67:21 68:2 71:14,19,
                       visual 148:12                                   23 72:2 74:6,17 76:9
Val 43:5,12                                    windows 150:20          79:21 81:10 82:11,
                       voice 26:9
Val's 43:13                                                            16,23 83:21 84:2,16,
                                               wondering 45:4
                                                                       18,22 86:22 87:4
Valerie 43:14 45:23                             92:23
                                   W                                   88:14,19 90:15,23
 46:11                                         words 122:25            98:13,18,20 108:14,
validity 10:17         walk 13:19 34:5 44:8                            21,22 110:15 113:14
                                               work 17:11 22:14,23
                        55:24                                          114:9 115:6 116:8
Van 50:5 150:5,14                               42:21 56:12,23 57:3
                                                                       117:13 119:14
 153:10 156:15         walked 38:12 126:8       58:25 69:23 72:24
                                                                       126:24 129:5,10,24
                                                73:20 116:22 140:24
vary 56:15,17          walking 57:8                                    131:13 135:12
                                                141:6 163:7
                                                                       136:14,18,23 141:23
vehicle 50:22 53:20    walls 33:7 129:13,14    worked 22:4 26:14       142:6,9 143:2
 73:10                                                                 144:11,15,18 145:12,
                       wanted 24:13 87:9,      working 13:9 16:18
version 76:22           16 93:5 101:19                                 15,17 146:11,16,19
                                                17:24 44:2 85:2
                        109:14 146:5                                   148:5,9 150:8,11,24
versions 83:18                                  95:15,20 104:11
                                                                       151:3,6,23 152:3,5
                       Warren 110:23            141:13
versus 11:12 83:9                                                      154:24 155:12
                        111:8,17               world 57:9 71:21,24     158:12,18,20,25
 100:19
                       Warren's 112:20                                 159:4,10,19,21
video 10:17 11:25                              wreaths 143:22          160:14,17,20 161:6,9
 13:5 60:17,18,24      watch 162:5             wreck 14:5              162:10,13 163:4
 142:13 143:14
                       Wayne 81:12             wrecks 50:22
 144:12,14,22 145:14
 146:6,15 147:24       ways 28:9 149:11                                           Z
                                               writes 115:10 133:25
 148:2 150:10 151:2,                            134:11 137:5
 24 152:2 153:14
                       weapon 65:12                                   zip 46:16
 155:11 158:15,17      weather-wise 52:8       writing 75:2 133:21
 159:3,18 160:16                                137:8
 161:8 162:6,12,14     website 83:9
                                               written 75:25 134:23
 163:13,14             Wednesday 56:20,
                        25 95:25               wrong 123:2 126:9
video-recorded
 11:10



                                TSG Reporting - Worldwide· · 877-702-9580
